     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 1 of 153




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF NEW YORK

 REV. STEVEN SOOS, REV. NICHOLAS STAMOS,                           )
 JEANETTE LIGRESTI, as parent and guardian of infant               )
 plaintiffs P.L. and G.L,  DANIEL SCHONBRUN,                       )
 ELCHANAN PERR, MAYER MAYERFELD, MORTON                            )
 AVIGDOR,                                                          )
                                                                   )
                                             Plaintiffs,           )
                                                                   )
                       v.                                          )
                                                                   )
 ANDREW M. CUOMO, Governor of the State of New York, in            )
 his official capacity; LETITIA JAMES, Attorney General of the     )          Case No.
 State of New York in her official capacity; KEITH M.              )    1:20-cv-00651-GLS-DJS
 CORLETT, Superintendent of the New York State Police, in his      )
 official Capacity; HOWARD A. ZUCKER, M.D., New York               )
 State Commissioner of Health, in his official capacity; BETTY     )
 A. ROSA, Interim Commissioner of the New York State               )
 Education Department, in her official capacity; EMPIRE            )
 STATE DEVELOPMENT CORPORATION (“ESD”), a New                      )
 York State Public Benefit Corporation; BILL DE BLASIO,            )
 Mayor of the City of New York, in his official capacity; DR.      )
 DAVE A. CHOKSHI, New York City Commissioner of Health,            )
 in his official capacity; TERENCE A. MONAHAN, Chief of            )
 the New York City Police Department, in his official capacity;    )
 RICHARD CARRANZA, Chancellor of the New York City                 )
 Department of Education in his official capacity.                 )

                                             Defendants.


                       FIRST AMENDED VERIFIED COMPLAINT FOR
                        INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiffs, by and through their counsel, complain as follows:

                                   NATURE OF ACTION

       1. This First Amended Complaint adds new parties and further claims in this civil rights

action, which challenges a series of executive orders issued by defendant Governor Andrew M.

Cuomo (Cuomo) in an unprecedented and continuing abuse of power, premised on his original
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 2 of 153



declaration of a “disaster emergency” in Executive Order 202 issued seven months ago, on March

7, 2020, under the purported authority of § 28 of Article 2B of the New York Executive Law.

       2.   This Amended Complaint adds claims concerning Cuomo’s “Cluster Action

Initiative” (CAI), which he announced less than 96 hours ago, on October 5, 2020, and

promulgated 72 hours ago, on October 6, 2020 via Executive Order 202.68. Ex. 1-1.

       3. Although, as shown below, deaths and hospitalizations attributed to COVID-19 peaked

in April and declined to statistical zero months ago, eliminating any objective medical or scientific

basis for a continuing “disaster emergency,” EO 202.68 now decrees that the entire State of New

York is to be divided into Red, Orange and Yellow “zones” based on nothing more than a handful

of positive COVID-19 test results of dubious validity, involving people who are largely

asymptomatic and may not even know they have the virus or some remnant of it in their systems

but are now misleadingly called “cases” of COVID-19.

       4. As pleaded more particularly below, in Cuomo’s new “Red Zone,” based on a few

positive COVID-19 tests of random people who made the mistake of cooperating with Cuomo’s

testing regime, churches and synagogues are limited to merely ten people indoors, while religious

schools are closed entirely. Also entirely banned are “non-essential” outdoor religious gatherings

under threat of a $15,000 fine for anyone who organizes, promotes or even encourages such

gatherings. In the Red Zone churches, synagogues, and religious schools are banned as “non-

essential” gatherings, while in the Orange Zone religious schools are still banned and houses of

worship are subject to onerous new restrictions on their operation.

       5. Infant plaintiffs G.L and P.L., Schonbrun, Perr, Mayerfeld and Avigdor all reside,

worship and educate their children in Cuomo’s “Red Zone” as established in Brooklyn based on a




                                                 2
      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 3 of 153




handful of positive COVID-19 tests called “cases” of the virus that supposedly constitute “hot

spots.”

          6. Plaintiffs Schonbrun, Perr, Mayerfeld and Avigdor are thus now deprived of Orthodox

Jewish worship in their synagogues in the midst of the Holiday of Sukkot, one of the most

important Jewish festivals, which began this year on Friday evening October 2nd and ends on

Sunday night, October 11, as well as Jewish religious worship and education for their children in

Jewish schools.

          7. Infant plaintiffs P.L and G.L. are thus now deprived of Catholic worship in their church

and Catholic worship and education in the appurtenant Catholic school.

          8. Plaintiffs Soos and Stamos, while not yet located in one of Cuomo’s new “zones,”

could be assigned to one at any moment and be subjected to new restrictions on their constitutional

rights.

          9. Plaintiffs seek emergent injunctive relief by way of a temporary restraining order,

followed by a preliminary and final injunction against enforcement of the CAI and EO 202.68,

which represents not only an entirely new deprivation of constitutional rights but is also, in certain

of its elements, evidently contemptuous of this Court’s injunctive order of June 26, 2020.

                           ADOPTION OF ORIGINAL COMPLAINT

          10. To avoid needless burdening of the record, plaintiffs hereby adopt and incorporate by

reference the allegations and claims of the original Complaint, ECF No. 51, as supplemented by

factual and legal developments since its filing on June 10, 2020 and the injunctive Order and

Decision of this Court, issued June 26, 2020. See ECF No. 35. The later developments and related

new claims are the subject of this First Verified Amended Complaint.




                                                   3
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 4 of 153




       11. In particular, plaintiffs adopt and incorporate by reference the following portions of

the original complaint: (a) ¶¶ 28-163 (factual and legal allegations) and (b) all exhibits annexed to

the Complaint as they appear in the electronic docket, to which this Amended Complaint shall

make reference by ECF document number.

       12. The Counts in this Amended Complaint will recapitulate those of the original

complaint, while incorporating the additional allegations and claims presented herein, including

those respecting the CAI, which commence at ¶ 64.

                                            PARTIES

       13.     Plaintiff Rev. Steven Soos is a Catholic priest who engages in priestly ministry in

a main church and other chapels located in this District in the North Country region of the state.

       14.     Plaintiff Rev. Nicholas Stamos is a Catholic priest who assists Rev. Soos in said

priestly ministry.

       15.     Infant plaintiffs G.L and P.L. are sincere practitioners of the Catholic faith. They

attend a Catholic school and a Catholic church located in Brooklyn, where they reside with their

parents.

       16.     Plaintiff Mayer Mayerfeld is a sincere practitioner of the Orthodox Jewish faith

who resides in Brooklyn, New York.

       17.     Plaintiff Elchanan Perr is a sincere practitioner of the Orthodox Jewish faith who

resides in Brooklyn, New York.

       18.     Plaintiff Daniel Schonborn is a sincere practitioner of the Orthodox Jewish faith

who resides in Brooklyn, New York.

       19. Plaintiff Morton Avigdor is a sincere practitioner of the Orthodox Jewish faith. He

is President of Congregation Ahavas Dovid, and Orthodox Jewish synagogue located in Brooklyn.



                                                 4
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 5 of 153




       20.     Defendant Cuomo is the Governor of the State of New York. He is the State’s chief

executive and enforcer of the challenged executive orders and other laws of the State of New York,

including the offenses and penalties he has created under his executive order regime and the newly

announced CAI, and whose enforcement he specifically directs, as more particularly pleaded

below. At all times pertinent to this Complaint, Cuomo is and was acting under color of State law

and in his official capacity. Defendant Cuomo’s principal place of business is located at the State

Capitol Building, Albany, New York. He is sued in his official capacity.

       21.     Defendant James is and was the Attorney General for the State of New York, the

State’s highest-ranking law enforcement officer charged with overall supervision of the

enforcement of the challenged executive orders and other laws of the State of New York, including

the CAI. At all times relevant to this Complaint, James is and was acting under color of State law

and in her official capacity. Defendant James’ principal place of business is located at the State

Capitol Building, Albany, New York. She is sued in her official capacity.

       22.    Defendant Corlett is the Superintendent of New York State Police. He is responsible

for implementing and overseeing defendant Cuomo’s statewide enforcement of the challenged

executive orders, including the CAI. At all times relevant to this Complaint, Corlett is sued in his

official capacity. Defendant Corlett’s principal place of business in this District is located at 1220

Washington Ave., Bldg. 22, Albany, New York.

       23. Defendant Zucker is New York State Commissioner of Health. He is responsible for

implementing and overseeing defendant Cuomo’s statewide enforcement of the challenged

executive orders, including EO 202.68 and the CAI, as well as the deployment of Health

Department “monitors” to enforce compliance with “social distancing” and the wearing of “face

coverings.” He is sued in his official capacity. Defendant Zucker’s principal place of business in



                                                  5
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 6 of 153




this District is located at New York State Department of Health, Corning Tower, Empire State

Plaza, Albany, NY.

        24. Defendant Betty A. Rosa (Rosa) is Interim Commissioner of the New York State

Education Department. Rosa is responsible for enforcement Cuomo’s executive orders, including

the CAI, as they affect public and private schools, including the State’s “guidance” for private and

religious schools issued pursuant to Cuomo’s executive orders. She is sued in her official capacity.

Rosa’s principal place of business is 89 Washington Ave, Albany, NY 12234.

        25. Defendant Empire State Development Corporation (ESD) is a New York State Public

Benefit Corporation with principal offices located at 633 Third Avenue, City of New York, State

of New York. Under Cuomo’s direction and authority, ESD is responsible for publishing

“guidance” documents that implement Cuomo’s executive orders, including restrictions on

religious and other “non-essential” gatherings under the CAI and otherwise.

        26. Defendant Mayor Bill de Blasio is Mayor of the City of New York, where plaintiffs

Schonbrun, Perr, Mayerfeld and infant plaintiffs G.L and P.L. reside. De Blasio is the final

decision-maker in New York City concerning enforcement of the challenged executive orders,

including the CAI and his own executive orders paralleling those issued by Cuomo. He is sued in

his official capacity.

        27. Dr. Dave A. Chokshi (Choksi) is the New York City Commissioner of Health.

Choksi is responsible for enforcement of Cuomo’s executive orders, including the CAI, in New

York City. He is sued in his official capacity. His principal place of business is the New York

City Department of Health, 455 1st Avenue, New York, NY 10016.

        28. Terence A. Monahan (Monahan) is Chief of the New York City Police Department.

Monahan is responsible for enforcement in the City of Cuomo’s executive orders, including the



                                                 6
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 7 of 153




CAI, and de Blasio’s parallel executive orders. His principal place of business is 1 Police

Plaza, New York, NY 10038. Monahan is sued in his official capacity.

        29. Richard is Carranza (Carranza) is Chancellor of the New York City Department of

Education. Carranza is responsible for enforcement in New York of City of Cuomo’s executive

orders, including the CAI under EO 220.68, and de Blasio’s parallel executive orders as they affect

public and private schools, including the State’s “guidance” for private and religious schools

issued pursuant to Cuomo’s executive orders. Carranza is sued in his official capacity. Carranza’s

principal place of business is 52 Chambers St, New York, NY 10007.

        30. All of the aforesaid defendants have acted and are acting at all pertinent times under

color of state law.

                                JURISDICTION AND VENUE

        31. This action raises federal questions under the First and Fourteenth Amendments of

the United States Constitution and under federal law, 28 U.S.C. §§ 2201 and 2202 (Declaratory

Judgments), as well as 42 U.S.C. §§ 1983, 1988, and 1920.

        32. This Court has jurisdiction over these federal claims under 28 U.S.C. §§ 1331 and

1343.

        33. This Court has authority to grant the requested injunctive relief under 28 U.S.C. §

1343(3), the requested declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202, and plaintiffs’

prayer for costs, including reasonable attorneys’ fees, under 42 U.S.C. § 1988 and 28 U.S.C. §

1920.

        34. Pursuant to 28 U.S.C. § 1367, the Court has supplemental and pendent subject matter

jurisdiction over the state law claims asserted by plaintiffs because the state law claims, based

upon defendants’ violations of New York State Executive Law § 29-a, are so related to the other



                                                7
      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 8 of 153




claims in this action over which the Court has original subject matter jurisdiction, and arise from

a common nucleus of operative facts, that the State law claims form part of the same case or

controversy under Article III of the United States Constitution.

        35. Venue is proper in the Northern District pursuant to 28 U.S.C. § 1391, as five of the

defendants reside in this District and a substantial part of the events giving rise to the claims herein

arose in this District.

                             FACTS COMMON TO ALL COUNTS

        “I have to say to the Orthodox community tomorrow, if you’re not willing to
        live with these rules, then I’m going to close the synagogues… I’m going to
        say to the Orthodox community tomorrow, if you don’t agree, then we will have
        to close down your religious institutions.”

        “If the religious leaders do not agree to abide by these rules then we will close
        the religious institutions, period.”
                                                                             Andrew M. Cuomo
                                                                               October 5, 2020


                          The Endless, Ever-Expanding “Disaster Emergency”

        36. On June 26, this Court granted preliminary injunctive relief invalidating Cuomo’s

numerical limits on outdoor gatherings as enumerated in the original complaint.

        37. The Court granted this relief following Cuomo’s and defendant de Blasio’s

endorsement of mass demonstrations numbering in the tens of thousands, packed into small spaces,

while they forbade high school graduations, funerals and other comparatively miniscule outdoor

gatherings under Cuomo’s executive orders banning or strictly limiting “non-essential gatherings.”

        38. This Court further enjoined Cuomo and de Blasio from enforcing Cuomo’s restriction

of indoor religious gatherings alone to 25% of building capacity, mandating that he and his

subordinates afford indoor religious gatherings the same capacity limitation afforded to “Phase

Two industries,” which was 50% to 100%, depending on the industry, with no numerical cap.

                                                   8
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 9 of 153




       39. Since the date of this Court’s injunction, the whole of the State of New York was

supposed to have entered the final Phase Four of the NYFP, with ad hoc adjustments in certain

areas dictated by Cuomo according to his unfettered discretion—e.g., no indoor dining in New

York City despite its allowance elsewhere in Phase Four.

       40. Not even under Phase Four, however, has Cuomo permitted a full restoration of the

constitutional rights of New York’s residents, including plaintiffs. Seven months after the virus

first appeared in New York State, religious and funeral services under Phase Four are uniquely

confined to 33% of indoor capacity according to the State’s “Guidance” document—despite this

Court’s injunction—while numerous other activities, including “essential retail” and office

environments, are allowed either 100% or 50% of indoor capacity. See Exhibit 2-1.

       41.    Yet, as of the date of this Complaint, both deaths and hospitalizations attributed

(however loosely) to the virus have declined to statistical zero in both New York State and New

York City, where those data have remained for months. The number of daily deaths attributed




                                               9
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 10 of 153




(however loosely) to COVID-19 in the state has been plummeting since mid-April and now stands

at statistical zero, with a grand total of 9 deaths out of 19,000,000 people on October 7:

       42.     The same is true of COVID-“related” hospitalizations, which stood at a mere 748

out of 19,000,000 inhabitants of New York as of October 6, the very day the CAI was launched:




       43.     In New York City, following the same peak in April, deaths are likewise at

statistical zero since mid-June, with 5 deaths in the City on October 4 (see Exhibits 2-4 and 2-5):




                                                10
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 11 of 153




       44.     New York City hospitalizations “related” to COVID-19 have followed the same

inexorable trend toward zero since mid-April, with 22 COVID-“related” hospitalizations out of

9,000,000 inhabitants of the City as of October 1 (see Exhibit 2-6):




                                                11
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 12 of 153




       45.     Even the misleading statistic of COVID-19 “cases,” meaning only dubiously

reliable (see below) positive test results of random people without concomitant hospitalization,

death or even active illness, peaked in April and reached statistical zero in June in both New York

State and New York City, even though this statistic is now the only basis for the CAI. This is

shown in the following two extracted from Exhibits 2-7 and 2-2 to this Complaint:




                                                12
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 13 of 153




         46.   Given that a total of 25,479 deaths in New York State have been attributed to

COVID-19 as of September 30, according to Cuomo’s own update, Exhibit 2-14, the COVID-19

pandemic that began in April and is now clearly spent has claimed barely over 1/10th of 1%

(0.00130) of New York’s total population of 19,450,000 (25,479/19,450,000). The vast majority

of those deaths are among those aged 65 and older with literally zero risk to children (see Exhibit

2-5):1




1
 / See https://www.statista.com/statistics/1109867/coronavirus-death-rates-by-age-new-york-
city/ for original source from which this chart has been extracted.
                                                13
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 14 of 153




       47. As these data show conclusively, there is no longer any rational or factual basis for

perpetuating a state of “disaster emergency” involving the suspension of the constitutional rights

in New York State or New York City.

       48. Since the date of this Court’s injunction, however, Cuomo has only expanded his

quasi-monarchical rule over the State of New York, even as the COVID-19 outbreak dwindles

toward the vanishing point and no longer poses any credible threat to the general population or the

capacity of the health care system.

       49. The “disaster emergency” declared in Order 202 has lasted more than 214 days and

now threatens to become a new status quo, as Cuomo’s justification for it has constantly shifted:

from “bending the curve” of the epidemic in order to prevent the overrunning of hospitals, to

“limiting the spread” of the virus—without regard to whether people to which it spreads are

adversely affected or just asymptomatic—to preventing a hypothetical “second wave.”

       50.     Cuomo now takes the position that it is not the virus itself that will cause the

“second wave” but “cases” in the South and West of America. Cuomo declared on July 17 that an

“outbreak” of “cases” anywhere in the country—asymptomatic, never-treated subjects who merely

test positive—is an “outbreak” in New York that constitutes a continuing emergency:

       What we're really looking at now is the potential of a second wave - not the second
       wave that we originally discussed. The second wave that we originally feared was
       from the theory of the 1918 pandemic where there was Phase One and then the
       virus mutated and came back in Phase Four. That's not what we're looking at here.
       This second wave would be man-made, not made by Mother Nature. It would not
       be mutation of the virus. It would be a wave that comes from the West and the
       South, a southwesterly wave that comes back to New York from the increase [of
       “cases”] in the other states. We are painfully aware now that an outbreak
       anywhere is an outbreak everywhere.. (emphasis added here and throughout this
       Amended Complaint)2/



2
 / See Transcript of July 17 press briefing: https://www.governor.ny.gov/news/governor-cuomo-
announces-new-york-city-cleared-global-health-experts-enter-phase-four-reopening
                                                14
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 15 of 153




       51. Citing the “infection rate” in other states—meaning, again, the percentage of positive

test results misleadingly categorized as “cases”—Cuomo issued Executive Order 2053/ June 24.

EO 205 blatantly interferes with freedom of movement and interstate travel by requiring that

anyone arriving in New York from “a state with a positive test rate higher than 10 per 100,000

residents, or higher than a 10% test positivity rate, over a seven day rolling average, will be

required to quarantine for a period of 14 days.” Cuomo’s list of “restricted states” now stands at

35 as of October 6.4/

       52. This brazen declaration of a virtual nationwide travel ban by a lone governor was

followed by Cuomo’s Executive Order 205.1,5/ issued September 28, in which he interferes with

international travel, imposing a 14-day quarantine on anyone arriving in New York “from any

country with a CDC Level 2 or Level 3 health notice.” The list of countries subject to Cuomo’s

international travel ban now includes “all but 31 countries on the globe.”6/

       53.     In this regard, Cuomo imagines he is in command of a “valve” he can open or close

at will in order minutely to control the seemingly endless waxing and waning of COVID-19

“cases” by adjusting what is allowed and what is forbidden to New Yorkers as he sees fit, based

on “the numbers.” For example, as Cuomo informed the press on July 6:

       It’s what we said from day one with my great graphic that nobody liked at the time
       I originally did it and nobody still likes, but I like it, so sometimes it’s nice to be
       Governor. You have a valve: Control the activity and watch, monitor the valves
       to see if the infection rate is going up, the hospitalization rate is going up and
       keep your hand on the valve. If you see it start to go up, slow down the valve.
       If you don’t see the numbers going up, then you can open up the economic activity
       valve.


3
  / See https://www.governor.ny.gov/news/no-205-quarantine-restrictions-travelers-arriving-new-
york
4
  / See https://coronavirus.health.ny.gov/covid-19-travel-advisory
5
  /See https://www.governor.ny.gov/news/no-2051-quarantine-restrictions-travelers-arriving-new-
york
6
  / See https://coronavirus.health.ny.gov/covid-19-travel-advisory
                                                 15
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 16 of 153




       That’s what we've been doing and that’s what you see with these little corrections.
       New York City goes into Phase Three, but no indoor dining. We have the phases
       and then we have certain adjustments that we make to the phases. The numbers
       show you that we are right where we want to be. New York City goes into Phase
       Three today, no indoor dining. There are rules on Phase Three—it doesn't mean go
       out and have a party. We have 50 percent occupancy for personal care services.
       You have to wear face coverings, customers must wear face coverings, 6-foot
       distance.7/

       54.     As Cuomo further observed on that occasion, his “valve” was “tightened” to close

personal care facilities so that he was deprived of a facial he had planned for himself: “Prohibited

services [sic] that require the removal of face coverings, such as facials, you can’t get a facial. I

did that against my own self-interest. I was supposed to get a facial today. Closed the waiting

rooms…. There are rules.” (emphasis added)

                            A “Casedemic” Replaces the Pandemic

       55.     No longer able to document his claim of a statewide “health emergency” with a

statistically significant number of COVID-caused deaths or hospitalizations in a population of

19,000,000, Cuomo has quietly replaced the COVID-19 pandemic with a COVID-19 “casedemic.”

He now describes anyone who tests positive for the virus as a “case” of COVID-19, even if the

person tested is asymptomatic or only mildly affected, never required hospitalization or even a

doctor’s visit, or never even knew he had the virus.

       56.     Even if mere positive tests for a virus without concomitant illnesses or

hospitalizations constituted a public health emergency, the testing dataset is itself fraught with

reliability problems. For example, in experiments utilizing samples taken from subjects who had

submitted to the CDC’s “gold-standard” Reverse Transcriptase Polymerase Chain Reaction (PCR)




7
 / See Transcript, of July 6 press briefing: https://www.governor.ny.gov/news/video-photos-
audio-rush-transcript-governor-cuomo-announces-new-york-city-enters-phase-iii

                                                 16
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 17 of 153




test, board-certified Pathologist Dr. Sin Hang Lee demonstrated that the PCR test yielded a

distressingly high incidence of misdiagnosis. Beyond unreliable results, Dr. Lee’s study also

revealed that the CDC’s sample labels were also unreliable, with some samples labeled “CDC-

test-positive” being negative, and vice versa.8 Dr. Lee warns that “a positive test result must be

substantiated by a DNA sequencing electropherogram showing the genomic fingerprints of the

virus. False-positive test reports can easily create unnecessary panic resulting in negative

impacts on local economies.”

       57.     As Dr. Lee here suggests, the problem with Newsom’s “casedemic” goes far

beyond unreliable PCR test results. There is the bigger problem of “positive” results that are

epidemiologically worthless because the result does not indicate an active infection—the genomic

fingerprints of the virus—and thus only causes public hysteria, exploited to oppress millions with

unconstitutional restrictions of fundamental rights, including the worship of God.

       58.     As The New York Times has just revealed, PCR testing is being abused to maximize

the number of “cases” where there is no viral load sufficient to warrant medical concern. This

is done by running, not 30 PCR cycles, as Dr. Lee’s study notes, but 40 or more cycles until some

arguable remnant of the virus is found, which is then simply reported as a “positive” without

providing the cycle threshold (C.T.) values. (Ex. 4-6.) The Times cites Harvard epidemiologist Dr.

Michael Mina concerning testing in Massachusetts, where “from 85 to 90 percent of people who

tested positive in July with a cycle threshold of 40 would have been deemed negative if the




8
 (Sin Hang Lee, Testing for SARS-CoV-2 in cellular components by routine nest RT-PCR followed
by DNA sequencing (Jul. 17, 2020) INTERNATIONAL JOURNAL OF GERIATRICS AND
REHABILITATION, 2(1):69–96, https://bit.ly/3gTvZOB.)
                                               17
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 18 of 153




threshold were 30 cycles… ‘I would say that none of those people should be contact-traced, not

one,’ he said.”9 Dr. Mina would set the cycle threshold at 30 or even less. See Exhibit 3-8.

        59.     “I’m shocked that people would think that 40 [cycles] could represent a

positive,” said Dr. Juliet Morrison, a virologist at the University of California at Riverside to the

Times. The Times also quotes Angela Rasmussen, a virologist at Columbia University, who

protests: “It’s just kind of mind-blowing to me that people are not recording the C.T. values

from all these tests—that they’re just returning a positive or a negative.” Id.

        60.     Citing Dr. Mina, the Times exposé reported only a month ago (August 29) that the

result of this abuse is a wildly inflated number of “cases” that poses no threat to public health:

        In three sets of testing data that include cycle thresholds, compiled by officials in
        Massachusetts, New York and Nevada, up to 90 percent of people testing positive
        carried barely any virus… On Thursday (August 27, 2020), the United States
        recorded 45,604 new coronavirus cases, according to a database maintained by The
        Times. If the rates of contagiousness in Massachusetts and New York were to apply
        nationwide, then perhaps only 4,500 of those people may actually need to isolate
        and submit to contact tracing… Tests with thresholds so high may detect not
        just live virus but also genetic fragments, leftovers from the infection that pose
        no particular risk—akin to finding a hair in a room long after a person has
        left, Dr. Mina said.

        61.     As the Times concluded: “But with 20 percent or more of people testing positive in
some parts of the country, Dr. Mina and other researchers are questioning the use of PCR tests as
a frontline diagnostic tool.” Id.




9
  “Contact tracing” for a virus that has already spread to millions of asymptomatic Americans is
just as pointless as widespread hypersensitive PCR testing. Common sense shows the absurdity of
tracking down a tiny segment of COVID-19-infected people in a sea of millions of infections. As
The New York Times observed of the effort on July 31: “The virus’s pervasiveness and major lags
in testing have rendered the system almost pointless.” (Jennifer Steinhauer & Abby Goodnough,
“Contact Tracing Is Failing in Many States. Here’s Why, (July 31, 2020) https://nyti.ms/3motjmb).
Not almost pointless, but entirely so. Pointless “contact tracing” does, however, supply an excuse
to prolong Cuomo’s COVID-19 dictatorship.

                                                 18
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 19 of 153




       62.     Based solely on testing whose reliability and utility are seriously in question,

however, New York’s health bureaucracy now declares that there are 472,994 “cases” of COVID-
19 in the state as October 7 based more than 10 million tests performed. There are probably

hundreds of thousands more such “cases” to be found by the same relentless testing regime.
       63.     The only point of the testing is to find “cases” of COVID-19 in people who aren’t
sick in order to perpetuate an “emergency” and an unconstitutional dictatorship that will never end
as long as there are such “cases” to be found. What all the testing is really uncovering is hidden
traces of a viral presence that become known, not because they are causing actual harm to the
public, but because Cuomo is relentlessly hunting for them.

                                The “Cluster Action Initiative”

       64. Moving the goal post of a return to normal yet again, Cuomo now declares a further

suspension of constitutional rights until he has eliminated all “clusters” of the virus in what he

deems “hot spots,” meaning merely a few positive COVID-19 test results in particular areas

involving people who are not even sick.

       65. On October 6, based on nothing but a few positive test results purporting to detect

the presence of COVID-19 or its remnants in a handful of people in Brooklyn, Queens, Orange,

Rockland and Broome Counties, but with no emergent increase in hospitalizations or deaths,

Cuomo issued Executive Order 202.68, imposing his newly devised CAI on the entire of State

New York. See Exhibit 1-1.

       66. Under the CAI, the entire state is now subject to division into “zones” denominated

Red, Orange or Yellow based on the number of positive COVID-19 test results. Depending on the

zone classification, what was Phase Four of Cuomo’s New York Forward Plan (NYFP) to “reopen”

the state he himself locked down is partially or even totally rolled back—seven months after the

virus first appeared in New York and with hospitalizations and deaths at statistical zero.


                                                19
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 20 of 153




       67. The restrictions on fundamental rights attendant to each zone are described in

Cuomo’s October 6 announcement of his new regime:

               Red Zone — Cluster Itself

                   •   Houses of Worship: 25 percent capacity, 10 people maximum
                   •   Mass Gatherings: Prohibited
                   •   Businesses: Only essential businesses open
                   •   Dining: Takeout only
                   •   Schools: Closed, remote only

               Orange Zone — Warning Zone

                   •   Houses of Worship: 33 percent capacity, 25 people maximum
                   •   Mass Gatherings: 10 people maximum, indoor and outdoor
                   •   Businesses: Closing high-risk non-essential businesses, such as gyms and
                       personal care
                   •   Dining: Outdoor dining only, 4 person maximum per table
                   •   Schools: Closed, remote only

               Yellow Zone — Precautionary Zone

                   •   Houses of Worship: 50 percent capacity
                   •   Mass Gatherings: 25 people maximum, indoor and outdoor
                   •   Businesses: Open
                   •   Dining: Indoor and outdoor dining, 4 person maximum per table
                   •   Schools: Open with mandatory weekly testing of students and
                       teachers/staff for in-person settings. The New York State Department of
                       Health will establish a percentage of teachers and students/staff who need
                       to be tested by Friday.

See Exhibit 1-2.

       68. EO 202.68 provides that “The enforcement of the zones will go into effect as soon as

tomorrow and no later than Friday [October 9]” and that “any individual who encourages,

promotes or organizes a non-essential gathering as set forth in Department of Health regulation,

shall be liable for a civil penalty not to exceed $15,000 per day.” Ex. 1-1 at 1, 2.

       69. EO 202.68 provides as follows:

       The Department of Health shall determine areas in the State that require
       enhanced public health restrictions based upon cluster-based cases of COVID-

                                                 20
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 21 of 153




       19 at a level that compromises the State’s containment of the virus. Certain
       activities shall be restricted and any permitted activities, in all three zones below,
       shall be conducted in strict adherence to Department of Health guidance.

Exhibit 1-1 at 1.

       70. EO 202.68 provides no specific epidemiological or other criteria for defining what

constitutes a “cluster,” how many positive tests are required for designation as a “Red Zone” an

“Orange Zone” or a “Yellow Zone,” or what level of positive tests “compromises the State’s

containment of the virus.” Moreover, “containment of the virus” as such is not defined. All of these

undefined matters are left entirely to the unfettered discretion and unappealable decisions of the

Department of Health, headed by defendant Zucker and answerable only to Cuomo.

       71. Supplanting the NYFP, at least in the zones denominated Red, Orange or Yellow, the

CAI is an entirely new framework for implementing Executive Order 202.6, issued on March 18,

2020, which established Cuomo’s original arbitrary distinction between “essential” and “non-

essential” “businesses and non-profit entities,” and essential and “non-essential” gatherings,

relegating churches and synagogues to the category of “non-essential,” where they have remained

ever since.

       72. The CAI allows a vast array of “essential business” to operate without indoor

occupancy restrictions even in its “Red Zone,” including the following examples of places where

people congregate indoors in large numbers and for extended periods of time:

              •   grocery stores including all food and beverage stores
              •   pharmacies
              •   convenience stores
              •   farmer’s markets
              •   gas stations
              •   hardware, appliance, and building material stores
              •   pet food
              •   homeless shelters and congregate care facilities
              •   food banks


                                                21
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 22 of 153




           •   human services providers whose function includes the direct care of patients in
               state-licensed or funded voluntary programs; the care, protection, custody and
               oversight of individuals both in the community and in state-licensed residential
               facilities; those operating community shelters and other critical human services
               agencies providing direct care or support
           •   airlines/airports
           •   public and private transportation infrastructure such as bus, rail, for-hire vehicles,
               garages
           •   hotels, and other places of accommodation, including campgrounds.
           •   senior/elder care
           •   nursing homes, residential health care facilities, or congregate care facilities
           •   food processing, manufacturing agents including all foods and beverages
           •   laundromats and other clothing/fabric cleaning services
           •   child care services
           •   animal shelters and animal care including dog walking, animal boarding and pet
               grooming but only to the extent necessary to ensure animal health
           •   News media
           •   banks or lending institution
           •   higher education research
           •   child care programs and services
           •   government owned or leased buildings

See Exhibit 2-1.10

       73. Under CAI’s new scheme of arbitrary occupancy restrictions, a church is closed for

worship, depending on its zone, but incurs no occupancy restriction whatsoever if the same church

premises are used to provide a homeless shelter, a food bank, or other “critical human services…

providing direct care or support” of individuals in the community.

       74. The zone designations of the CAI have already expanded to include the following

counties as of October 7: Brooklyn, Queens, Rockland and Orange. Compliance with the CAI

zoned restrictions is now being enforced jointly by defendants Cuomo and de Blasio, as to counties

in New York City. See Exhibit 1-2.




10
  / The aforementioned Empire State Development Guidance to “Cluster Initiative,” available at
https://esd.ny.gov/ny-cluster-action-initiative-guidance.)

                                                 22
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 23 of 153




       75. As pleaded above, infant plaintiffs P.L. and G.L., Mayer, Perr and Schonbrun all

reside in Brooklyn’s newly created “Red Zone,” where gatherings inside churches and synagogues

have been restricted to a maximum of ten persons, religious schools have been closed, and all non-

essential outdoor gatherings, including religious gatherings, are forbidden under penalty of a

$15,000 fine for the organizer, promoters or those who merely “encourage” a forbidden outdoor

religious gathering.

       76. The “Red Zone” in Brooklyn as well as the Orange and Yellow zones, are depicted

on the following map, Exhibit 1-3, promulgated with Cuomo’s and De Blasio’s approval and

authority:




       77. Neither Cuomo nor de Blasio nor the DOH has specified the gross number or the

percentage of positive tests that suffices for “Red Zone” designation or, for that matter, designation

                                                 23
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 24 of 153




as an Orange or Yellow zone. The data Cuomo has published to date, however, demonstrate that

the number of positive tests being employed to justify the total suspension of constitutional rights

in the Red Zone is statistically trivial.

        78. For example, Zip Code 11229, the location of Good Shepherd, the church attended

by infant plaintiffs P.L. and G.L and its appurtenant religious school, where they receive a religious

education and formation, is largely located in Cuomo’s highly restricted Red and Orange zones.

This area is supposed to be one of Cuomo’s “hotspots.” Yet the raw data concerning the number

of tests administered and number of positive results reported on September 29, based on the data

from September 28, show a mere twelve positive tests with only 299 tests performed.11 Ex. 2-11.

        79. On the following day, September 30, 2020, the zone was again declared a “hot spot”

based on the data from September 29, which show a mere eleven positive tests within 11229, with

only 286 tests performed. There are over 80,000 residents in this zip code. Ex. 3-3.

        80. Considering Brooklyn as a whole, the positivity rate for the two weeks preceding the

launching of the CAI were as follows (see Exhibits 2-11 and 2-12):

                                        9/25:   1.6%
                                        9/26:   2.0%
                                        9/27:   2.6%
                                        9/28:   1.7%
                                        9/29:   1.8%
                                        9/30:   1.9%
                                        10/1:   1.9%
                                        10/2:   2.3%
                                        10/3:   2.4%
                                        10/4:   2.5%
                                        10/5:   2.1%
                                        10/6:   2.2%




11
  https://www.governor.ny.gov/news/governor-cuomo-meet-orthodox-jewish-community-
leaders-address-covid-19-clusters
                                                 24
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 25 of 153




       81. The positivity rate in Brooklyn has remained around 2 percent as a whole during this

time period.

       82. When considering the number of “cases” within New York City schools located in

the nine top zip codes Cuomo and de Blasio consider “hot spots,” including the 11229 Zip Code,

a total of 1,351 tests were administered with two positive results. This accounts for a tiny 0.14

infection rate in schools located in these supposed “hotspots.” See Exhibit 3-6 at 2.

       83. In sum, there is no epidemiological evidence to support the draconian restrictions of

the CAI, especially given the reliability problems with PCR testing, noted above.

                  Cuomo Misleads Brooklyn’s Orthodox Jewish Community
                    by Falsely Promising to Abide by this Court’s Order

       84. On October 6, the day EO 202.68 and the CAI became legally operative, Cuomo,

while professing to be a friend of the Orthodox Jewish community in Brooklyn, evinced patent

bias against that community and religious gatherings in general: “No large gatherings in

synagogues to save a life. You look at where the infection rate is. You look at those clusters.

People will die in those clusters. This is about protecting people and saving lives.”

       85. Cuomo presented no evidence whatsoever, and none exists, that “clusters”—

a term not defined in the first place—have originated in synagogues or religious schools

as opposed to innumerable other places in Brooklyn, including all the “essential

businesses” Cuomo allows to operate at full capacity in the same “Red Zone.”

       86. During the same press conference, Cuomo expressly stated that his real object was to

restrict religion and not businesses:

       [T]he new rules are most impactful on houses of worship, because the virus is
       not coming from non-essential businesses. That’s not what this is about. It may
       be spread by non-essential businesses. The virus is not starting in schools. It may
       be spread by schools. This is about mass gatherings. One of the prime places of



                                                25
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 26 of 153




       mass gatherings are houses of worship. I understand it’s a sensitive topic, but that
       is the truth. Period. You want to solve the problem? Acknowledge the problem.

       87. Cuomo presented no evidence, because there is none, that houses of worship or

religious schools are “the problem” and not “non-essential businesses.”

       88. The day before, during his press briefing on October 5, Exhibit 3-2, Cuomo’s anti-

religious bias and his targeting of religion, in particular Orthodox Judaism, for “Red Zone”

designation, with closure of religious schools and de facto closure of synagogues and churches,

was even more apparent:

       •   “Religious gatherings, especially in these communities. New Rochelle, first
           hotspot, was an Orthodox Jewish man who went to a temple, hundreds of
           people. And then a wedding. Hundreds of people. Orthodox Jewish
           gatherings often are very, very large….

       •   “We know religious institutions have been a problem. We know mass
           gatherings are the super spreader events. We know there have been mass
           gatherings going on in concert with religious institutions in these
           communities for weeks. For weeks. I don’t mean little violations. You’re
           only supposed to have 50, they had 55. I’m talking about, you’re only
           supposed to have 50 outdoors, they [Orthodox Jews] had 1,000. These are
           pictures from the past couple of weeks. And these are just emblematic….

       •   “You’ve all seen pictures like this for weeks [indicating photos of two large
           Orthodox Jewish gatherings outdoors]. See Exhibit 3-2. What did you think
           was going to happen? What do you think was going to happen? Religious
           institutions are mass gatherings and raise the greatest potential…. The one
           [photo] on the right is more recent than the one on the left. Okay. But they’re
           in the recent past.12

       •   “If we’re going to keep religious institutions open, it can only be with two
           conditions. One, the community must agree, whether it’s the Jewish
           community, whether we’re talking about Black churches, whether we’re
           talking about Roman Catholic churches, the religious community has to
           agree to the rules. And they have to agree that they are going to follow the
           rules and they have to agree that they are going to be a full partner in the
           enforcement of the rules. That’s condition one. I’m going to meet with
           members of the ultra-Orthodox community tomorrow. I want to have

12
  / In fact, the photo on the left, depicted in Exhibit 3-7 was taken fourteen years ago during the
funeral of a revered Rabbi, when a crowd of Orthodox Jews gathered to pay its respects.
                                                 26
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 27 of 153




             that conversation directly myself. This cannot happen again. If you do
             not agree to enforce the rules-If you do not agree to enforce the rules,
             then we’ll close the institutions down. I am prepared to do that.” …

       •     “I’m going to be meeting with the Orthodox community tomorrow. See
             if they will agree to live and abide by the rules and advocate compliance. If
             the rabbi advocates compliance, that would be a very positive start. If the
             communities don’t agree with the rules, which is possible, I had some
             conversations where some religious leaders believe they have herd
             immunity, which is not true. Some people believe have followed politics
             and think that masks are ineffective, and this is all a hoax. That’s not true,
             but if they don’t agree, then the state will take action….

       •     “Can you put up the picture of the two [Orthodox Jewish] congregations
             again?...

       •     “Meet with the Orthodox community, see if they will agree to live by
             the rules. If they do, then we need to put in together a statewide
             enforcement task force and the local governments have to give me enough
             personnel to make it work. And that will be statewide including New York
             City….

       •     “You’re dealing with government saying to religions, you shouldn’t have
             more than X people in your church or your mosque or your temple. That’s
             a politically uncomfortable situation. I have to say to the Orthodox
             community tomorrow, if you’re not willing to live with these rules, then
             I’m going to close the synagogue….

       •     “I’m going to say to the Orthodox community tomorrow, if you don’t
             agree, then we will have to close down your religious institutions. I’m
             going to have to say that to the black ministers.”

       89.      As was the case on October 6, Cuomo presented no evidence, there being none, that

Orthodox Jewish or other religious gatherings or any religious school posed a particular threat to

public health in terms of undefined “clusters,” and no evidence that even a single hospitalization

or death in his “Red Zone” had occurred because of religious gatherings as opposed to other

gatherings in Brooklyn, including massive demonstrations for George Floyd and Black Lives

Matter as noted in plaintiffs’ Original Complaint. ECF No., ¶¶ 60-76.




                                                27
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 28 of 153




       90.     The only “evidence” Cuomo presented on October 5 was two photographs of

Orthodox Jewish religious gatherings he represented were taken recently, as shown above, when

in fact the photograph on the left, as depicted in Exhibit 3-7, was taken fourteen years ago during

the funeral of a revered Rabbi, when a crowd of Orthodox Jews gathered outdoors to pay its

respects. But while Cuomo objects to this gathering of Orthodox Jews for a religious purpose, he

made no objection to far more massive gatherings for a political purpose in connection with the

death of George Floyd. See comparison photos at Exhibit 3-7.

       91.     During the October 5 press briefing, Cuomo was confronted with this Court’s

injunctive order of June 26 and was asked how he could order the closure of “religious institutions”

in view of the injunction. In answer, as supplemented by his secretary, Melissa De Rosa, Cuomo

revealed his contempt of this Court’s order and his plan to circumvent it by closing down all “non-

essential” businesses along with synagogues and churches in his “Red Zone” based on a few

positive COVID-19 test results, with no specification of the number of positive tests required or

what constitutes a “cluster”:

       Louis: (44:48)

       Do you believe you have the legal authority to close down religious institutions
       [inaudible 00:44:49] wasn’t there a recent court order barring you from
       doing that?

       Governor Andrew M. Cuomo: (44:52)

       We believe we have the legal authority. We will assert the legal authority.
       We have been sued by the religious organizations. Our legal authority was
       upheld. I don’t like getting into a litigious situation with the religious
       community. I have enough questions that I have to answer when I get to the
       Pearly Gates. I don’t want to also be questioned as to why I was sued by the
       Catholic church or the Jewish community for closing temples. So I have
       enough issues on my plate. But yes, we believe we have the legal authority.
       Did you want to say something?...

       Melissa DeRosa: (46:15):

                                                28
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 29 of 153




       The lawsuit was over whether or not it was fair that in a religious institution,
       you were taking a different standard than any other business. And the court at
       the time went with the businesses. But what the governor’s describing as if
       we’re moving into a situation where we’re indiscriminately saying a mass
       gathering number in a certain region based on infection rate would be
       lowered, let’s call it 10 people. I’m not saying that’s what it’s going to be. But
       just for example sake, 10 people, then you’re not saying a religious
       institution is being treated differently than any other institution because
       the law would be applied evenly throughout. Does that make sense?

       92.     As the October 5 press briefing reveals, Cuomo evidently also assumed that, in

defiance of this Court’s injunction, he could continue to maintain a 50-person limit on outdoor

gatherings—which he has now totally forbidden in his “Red Zone”—including any religious

gatherings in which the original five plaintiffs in this action participate:

       Governor Andrew M. Cuomo: (16:23)

       Religious gatherings. The City's proposal does not close religious institutions. We
       know religious institutions have been a problem. We know mass gatherings
       are the super spreader events. We know there have been mass gatherings going
       on in concert with religious institutions in these communities for weeks. For weeks.
       I don't mean little violations. You're only supposed to have 50, they had 55. I’m
       talking about, you're only supposed to have 50 outdoors, they [the Orthodox
       Jews] had 1,000. These are pictures from the past couple of weeks. And these are
       just emblematic.

       93.     Cuomo so declared despite the Court’s June 26 ruling that Cuomo’s and de Blasio’s

approval of mass gatherings for the political causes they favor required elimination of outdoor

gathering limitations altogether.

       94.     During the same press briefing, Cuomo further revealed that he was abandoning his

and de Blasio’s original idea of Zip Code-based closures of churches and synagogues along with

disfavored “non-essential” businesses due to undefined “clusters” because that would be seen as

“arbitrary and capricious,” given that one could avoid the closure by simply walking across the

street into a different Zip Code:




                                                  29
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 30 of 153




       And if you don’t do it right, it’ll just be arbitrary and capricious and then they’ll
       bring you into court. And they’ll say, it’s just because I happened to be in the
       zip code and one side of the street, the deli’s open on the other side of the street,
       the delis closed. What sense does that make? All you’re doing is bringing the
       people across the street. So what is the best area? Once we have that done,
       then I don’t have a problem with closing the [non-] essential businesses.
       Then you determine for how long by what data, et cetera…

       95.     Cuomo’s Red, Yellow and Orange zone approach, however, is equally arbitrary and

capricious because it is just as easy to leave one of his color-coded zones by crossing the street at

its perimeter, as shown on the map set forth above.

       96.     As The New York Post reported, Cuomo’s announcement of the CAI on October 6,

with its de facto closure synagogues in “Red Zone” of Brooklyn by limiting their capacity to t10

people, betrays a promise he made to the Jewish community only hours before on the same day,

during the meeting he said he would was going to have with its representatives during the press

conference on October 5.

       97.     During the October 6 meeting by teleconference, and consistently with this Court’s

June 26 injunction, Cuomo said any restrictions on synagogue or church worship would not be

tighter than 50% of indoor capacity, which was the rule for the “Phase 2 Industries” to which this

Court’s injunction refers as the comparator:

       Gov. Andrew Cuomo told Jewish religious leaders that limiting houses of worship
       to 50 percent capacity was sufficient to beat back the coronavirus surge — only
       to announce tighter restrictions just hours later.

       The governor spoke around 9 a.m. Tuesday with honchos from Orthodox Jewish
       communities across New York, seeking their commitment to help contain new
       outbreaks in Brooklyn and Queens, as well as a handful of upstate communities….

       Cuomo told the leaders that a strict limit on the number of people in synagogues
       and other houses of worship was necessary, but indicated that it would be set at 50
       percent.




                                                 30
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 31 of 153




       “We have to follow the 50 percent in the synagogues … otherwise, I’m telling you,
       we’re gonna have to wind up going back to close down,” he said, according to the
       transcript.

       “We’re going to enforce the rules but the 50 percent is OK.”

See Exhibit 3-4.

       98.    Hours later, however, Cuomo announced his CAI regime, which had obviously

been in the planning stages at the very moment he made his false promise to the leaders of

Brooklyn’s Jewish community. As The Post further reports: “The Hasidic Jewish community in

Borough Park, Brooklyn did not take kindly to the blindside announcement, launching a fiery and

largely-unmasked protest late Tuesday into early Wednesday that saw two photographers

beaten — and no NYPD intervention.”

       99. The Jewish community publication Hamodia reported on the betrayal as follows:

       During the call with Jewish leaders Tuesday morning, Cuomo indicated that if
       community leaders enforced the 50% guideline, shuls would not be closed. He said,
       “The current rule is no more than 50%. In any indoor gathering 50% of capacity…in
       a synagogue in any venue, any private venue. It’s 50% of capacity. That’s the
       current law. We have to follow that law. If we don’t follow that law then the
       infection rate gets worse. Then we’re gonna have to go back to close down. And
       nobody wants to do that. But I need your help in getting the rate down, and the rate
       will come down. If we follow the rules on the mask and the social distancing and
       the 50%.”
       Later that day, the governor announced that houses of worship in coronavirus
       ‘hotspots’ could allow a maximum of ten people at services, and non-essential
       businesses in those areas would be closed, in addition to his Monday
       announcements that schools in hotspots would be closed.
       A participant on the call who spoke to Hamodia on the condition of anonymity
       expressed frustration with how it transpired, and stressed that Cuomo never
       indicated he was prepared to take such extreme measures when it came to shuls.
       “The governor stabbed us in the back by announcing this unprecedented
       lockdown, and he has the audacity to say that he discussed it with Orthodox
       leaders and they were very receptive. This is just unbelievable. This is
       something that our community will never forget. We were looking forward to
       the opportunity to finally speak directly to the governor, as we were promised….




                                               31
      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 32 of 153




        Instead the governor pretended that he was ready to listen to us…he lied to us. After
        telling us that he’ll limit shul participation to 50% capacity, he placed a limit of 10
        people. We all feel used, targeted and enraged.”

See Exhibit 3-5.

        100.   Meanwhile, as shown above, defendants have no evidence that their undefined and

numerically unspecified “clusters” of positive COVID-19 test results, falsely presented as “cases”

of COVID-19—the “casedemic” that replaces spent pandemic—pose any threat to public health

that requires suspension of constitutional rights in the “Red Zone,” the “Orange Zone”, the

“Yellow Zone,” or anywhere else in New York State.

        101.   On the contrary, on October 6, de Blasio admitted that the supposed “surge” in

“cases”—meaning, again, a few positive (and unreliable) test results do not involve actual illness—

has not been accompanied by any increase in hospitalizations:

        Mayor: …. What we're seeing so far is actually the number of hospitalizations
        has not moved much. Although the positivity levels for coronavirus have
        increased, but still low compared to what they were in the past, so meaning
        within – among the folks who were in the hospital – but we certainly have to be
        ready for a higher level of hospitalizations. I would say right now, if this is our
        starting point, we're in a much better place than we were obviously in the spring,
        because whatever is happening now has not moved very quickly in terms of
        hospitalizations. But yeah, we have to be ready in case of any scenario. So go ahead,
        Dr. Katz.

See Exhibit 3-6 at 6.

        102.   De Blasio’s admission that there is no hospital emergency in New York City was

seconded by his medical advisor, Mitchell Katz, President and CEO of NYC Health + Hospitals:

        Thank you, Mr. Mayor. The 11 hospitals of Health + Hospitals have been a great
        barometer of the city activity for COVID. We saw many of the trends ahead of
        anyone else in the last round. I'm very pleased that right at the moment, there
        are only two patients in the 11 hospitals who currently are on a ventilator due
        to COVID. So, it is very low, but we nonetheless course have plans for how we
        would deal with the surge if it were to happen….

Id.

                                                  32
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 33 of 153




       103.     As shown by the facts pleaded above, the CAI is a pseudo-medical sham that is also

a bureaucrat’s dream because it is based on arbitrary, capricious and publicly undisclosed

standards designed to perpetuate a mass suppression of constitutional rights seven months into a

“lockdown” that is manifestly no longer justified as the State’s own data, noted above, show

conclusively.

                         THE PARTICULAR IMPACT OF THE
                     CHALLENGED RESTRICTIONS ON PLAINTIFFS

                                   Plaintiffs Soos and Stamos

       104.     As of the date of this Amended Complaint, original plaintiffs Soos and Stamos,

who preside over Catholic churches and minister to their flocks the North Country, see

incorporated ¶¶ 77-102 of the original Complaint, are not yet subject to the CAI with its Red,

Orange and Yellow zones or the terms or EO 20-2.68, including its penalties.

       105.     Given Cuomo’s past conduct, however, including his constantly shifting policy

goals and arbitrary metrics for prolonging his now seven-months long declaration of emergency

and his usurpation of ever-expanding “emergency powers,” plaintiffs Soos and Stamos could come

within the reach of this latest rights-restricting scheme at any moment, depending on how many

COVID-19 tests are performed and how many are positive, and whether the DOH, empowered by

Cuomo, declares the North County counties in which they minister have reached “a level that

compromises the State’s containment of the virus”—whatever that may mean from one day to the

next in the hidden recesses of Cuomo’s health bureaucracy. See Exhibit 1-1 at 1.

       106.     Accordingly, plaintiffs Soos and Stamos join the “Red Zone” plaintiffs in seeking

a TRO and permanent and final injunctive relief.




                                                33
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 34 of 153




                                     Infant Plaintiffs P.L and G.L.

       107.    Newly added infant-Plaintiffs P.L. and G.L. are sincere practitioners of

Catholicism. Accordingly, infant plaintiffs G.L. and P.L worship at Good Shepherd Catholic

Church in Brooklyn and are students at Good Shepherd Catholic Academy (“Good Shepherd”).

       108.    Both the church and its school are in the “Red Zone” in which all schools must be

closed by October 9 under EO 202.68 and the church must be limited to only ten people inside

during worship.

       109.    Good Shepherd school is a fully recognized educational institute that meets all

requirements under the New York State Department of Education. At Good Shepherd, Infant-

Plaintiff P.C.L is in second grade and exercises his constitutional right to a religious education.

       110.    At Good Shepherd, infant-plaintiff G.L. is in first grade and exercises his

constitutional right to a religious education and formation, including daily religious instruction and

also practices the Catholic faith daily in that school setting. G.L. is studying the Catholic faith in

preparation for receiving the Holy Sacrament of First Communion next school year.

       111.    Infant-plaintiff G.L. has a speech and language disability and was in the process of

receiving speech therapy and occupational therapy at Good Shepherd. Due to Good Shepherd’s

forced closure by Cuomo and de. Blasio, G.A.L is unable to receive adequate speech therapy

services, occupational therapy services and a regimented classroom setting required for him to

thrive and address his disability.

       112.    At Good Shepherd, in addition to receiving a religious formation in keeping with

his constitutional rights, infant plaintiff P.L. also receives specific daily religious instruction of

the Catholic faith and practices the Catholic faith daily in the school setting.




                                                  34
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 35 of 153




       113.    In particular, infant plaintiff P.L. is studying to receive the Holy Sacrament of First

Communion this school year, currently scheduled for May 2021. The Holy Sacrament of First

Holy Communion is of utmost importance to the Catholic faith. It is the time when a child is

considered having the age of reason and understanding of their faith, so that the child is able to

accept the Sacrament of the Eucharist, which represents the body and blood of Jesus Christ. By

receiving the Eucharist, the child is initiated into the Eucharistic community, which means the

child now has the honor and privilege of celebrating the sacrifice of Jesus Christ for spiritual

benefit unto salvation.

       114.    By order of defendants de Blasio and Cuomo, all schools in New York City

remained closed throughout the remainder of the 2019-2020 school year, following Cuomo’s

original “disaster emergency” declaration in March 2020.

       115.    On July 13, 2020, Governor Cuomo sated during a press-conference that schools

would be allowed to reopen in regions that are Phase IV of NYFP. On July 20, 2020, New York

City entered Phase IV.13

       116.    On August 7, 2020, via a tele-conference, Cuomo permitted the opening of schools

in New York State, stating “by our infection rates, all school districts can open.” Cuomo went on

to say “every school district has submitted plans to the Department of Health and State Education

Department…Department of Health has the plans. Department of Health can disapprove plans if

they’re not responsible from a health point of view.” Cuomo stated that effectively all schools in

the state could open if their re-opening plans were approved by the DOH.14




13
    (https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-cleared-
global-health-experts-enter-phase-four-reopening)
14
   See https://www.rev.com/blog/transcripts/ny-gov-andrew-cuomo-conference-call-transcript-
august-7-opening-schools
                                                 35
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 36 of 153




       117.      In early August of 2020, Good Shepherd submitted its plan for re-opening to the

New York State Department of Health, which was subsequently approved.

       118.      On September 9, 2020, Good Shepherd re-opened with a total population of

approximately 350, inclusive of staff and of students, who range from nursery school through

eighth grade.15 In accordance with safety protocols, this population was present on a rotating-

basis, so as to keep the onsite population limited for precautionary purposes.

       119.      From September 9, 2020 to October 5, 2020, approximately a month, Good

Shepherd operated with all protocols in place and in accordance with the plan approved by the

DOH. Good Shepherd’s protocols far exceeded both the requirements under the executive orders

and the recommendations set forth by CDC.

       120.      From September 9, 2020 to October 5, 2020 Good Shepherd operated with zero

positive Covid-19 cases.16

       121.      On Monday, September 29, 2020, however, the Zip Code 11229 was designated by

Cuomo a COVID-19 “hotspot” for having a total of twelve positive test results on the day prior,

with only 299 tests having been administered. The 11229 Zip Code has a population of

approximately 80,000 people, and the testing sample size was too small to be statistically

representative.17 Yet in this 80,000- person postal zone, twelve positive test results were deemed

a “hotspot”.18




15
   See https://schoolcovidreportcard.health.ny.gov/#/schoolData;schBedsCodeId=332200126049;
dsBedsCodeId=undefined;schoolType=Private%20School;redirectToHome=true).
16
    See https://schoolcovidreportcard.health.ny.gov/#/schoolData;schBedsCodeId=
332200126049; dsBedsCodeId=undefined;schoolType=Private%20School;redirectToHome=true
17
   See https://www.unitedstateszipcodes.org/11229/)
18
   See https://www.governor.ny.gov/news/governor-cuomo-meet-orthodox-jewish-community-
leaders-address-covid-19-clusters
                                                36
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 37 of 153




       122.    One day later, on Tuesday, September 30, Zip Code 11229 was again labelled a

“hotspot” based on the numbers form the day before. On that day, a mere eleven tests were positive

out of a total of 286 tests performed the day prior in this over 80,000-person community.

       123.    The raw numbers justifying the “hotspot” designation were never released again

after September 30, 2020, when a mere eleven positive cases among 80,000 persons were deemed

a “hot spot.” Defendants are apparently hiding this data as it is plainly too scanty to justify the

onerous restrictions imposed by the CAI and EO 202.68.

       124.    On October 6, 2020, under the guise of narrowing the Zip Code “hot spots,” during

the aforesaid press-conference on that date Governor Cuomo expanded the zones to cover a large

portion of Brooklyn, and virtually all of South Brooklyn, including the vast majority of the 11229

postal zones. The zones were no longer designated by Zip Code but were instead divided into the

above-noted Red, Orange and Yellow zones of the CAI.

       125.    Under EO 202.68, in what is now considered a “Red Zone,” all schools, including

Good Shepherd, have been ordered to close after they had already been open for month with

no actual health crisis having occurred, nor are they permitted to reopen even if the Red Zone

becomes an Orange zone, as shown above.

       126.     While Good Shepherd remains closed with no specific reopening plan in place,

both Mayor DeBlasio and Governor Cuomo have admitted that the schools are not the cause

for any supposed “surge” in COVID “cases—meaning a few positive (but unreliable) tests of

people who are not even sick. As Mayer DeBlasio admitted on October 4, 2020: “I want to

emphasize, we have seen very little coronavirus activity in our schools. We have a situation

room that’s been monitoring constantly. This is not because we have seen a number of specific




                                                37
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 38 of 153




problems in our schools, our public schools, we have not. This is out of abundance of

caution.”19

       127.    Further, during a press conference on October 6, 2020, de Blasio revealed that “just

the last few days we’ve gotten 1,351 tests results from the 35 schools in those nine top ZIP

codes and only two positive tests among the 1,351 results we’ve gotten so far.20

       128.     The forced closure of Good Shepherd, based on trivial number of positive COVID-

19 tests, has deprived infant-plaintiffs P.L. and G.L of their constitutional rights to worship and to

a religious education and formation.

       129.    The limitation of indoor worship to merely ten persons has also deprived infant

plaintiffs P.L. and G.L of their constitutional rights to free exercise of religion, freedom of speech

and freedom of assembly because that severe capacity limitation guarantees that they will be

excluded from any number of indoor services, with even outdoor services being prohibited under

EO 202.68, and from their religious schools.

                      Plaintiffs Mayerfeld, Perr, Schonbrun and Avigdor

       130.    For the reasons set forth above, EO 202.68 places plaintiffs Mayerfeld, Perr and

Schonbrun in exactly the same situation they were in concerning indoor worship before this Court

granted injunctive relief on June 26: with their synagogues limited to only ten persons, only the

requisite minyan can attend services, with families and everyone else excluded as pleaded in ¶¶

103-115 of the original complaint, which have been incorporated herein by reference.




19
   See https://www1.nyc.gov/office-of-the-mayor/news/694-20/transcript-mayor-de-blasio-holds-
media-availability (emphasis added).
20
   (See https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayor-de-blasio-
holds-media-availability
                                                 38
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 39 of 153




       131.    E.O. 202.68, however, creates an even worse situation than existed before this

Court lifted all outdoor gathering restrictions with its June 26th injunction. Now, no outdoor

religious gathering of any size is permitted in the “Red Zone,” not even the ten persons permitted

outdoors under the executive orders as challenged in the original Complaint. See original

Complaint, ¶¶ 103-121; Exhibit 1-1. And the penalty for violating this outrageous restriction is

$15,000,000 for organizing, promoting or even encouraging an outdoor religious gathering.

       132.    Newly added plaintiff Avigdor, as President of Congregation Ahavas Dovid, also

located in the Red Zone, suffers the same rights deprivations as Mayer, Perr and Schonbrun, as

well as being deprived of any operation of the synagogue over which he and its Rabbi preside.

Plaintiff Avigdor’s religious duties include assembling the minyan and arranging for services and

the Bible readings, including those now underway during Sukkot, as described below, which

cannot be limited to a mere ten men. EO 202.68 and the CAI have rendered the operation of his

synagogue untenable.

       133.    Even if the “Red Zone” eventually becomes defendants’ new “Orange Zone,”

“houses of worship” are still limited to no more than 33% of capacity or 25 people, whichever is

less. This is true even though numerous types of non-essential Phase 2 businesses are allowed to

open without such limitations, as shown above, as long as they are not “high-risk” businesses such

as gyms and salons. See Exhibits 1-1 (EO 202.68 at 2) and 2-1. Moreover, as driving or use of

mass transit is prohibited to Orthodox Jews on the Sabbath, journeys outside the zones to

other synagogues are not possible.

       134.    This Court’s June 26 injunctive order preliminary enjoined defendants from

imposing gathering-size limits on the original plaintiffs any more restrictive than those imposed

on NYFP Phase 2 Industries. See Order, ECF No. 35 at 35 (“For the reasons explained above,



                                               39
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 40 of 153




appropriate injunctive relief here is a restraint on defendants from enforcement of any indoor

gathering limitation against plaintiff greater than imposed for Phase 2 industries.”)

         135.    Because many Phase 2 non-essential businesses are not subject to the 33% or 25-

person rule in the Orange Zone under EO 202.68, defendants are apparently in contempt of court

to the extent they intend to impose such a restriction plaintiffs Schonbrun, Perr, and Mayerfeld

(whenever they attend a synagogue in the Orange Zone or if the Red Zone changes to an Orange

Zone).

         136.    Further, to the extent defendants deem any of Plaintiffs’ outdoor worship activities

to be “non-essential” gatherings—prohibited in the Red Zone; limited to 10 people in the Orange

Zone; and limited to 25 people in the Yellow Zone—they are in contempt of this Court’s order

that defendants be restrained from “enforcement of any limitation for outdoor gatherings against

plaintiffs,” (ECF No. 35 at 35), given that essential outdoor gatherings still remain unrestricted.

(EO 202.68 at 2.)

         137.    In Defendants’ new “Red Zone,” “houses of worship are limited to no more than

25% of capacity or 10 people, whichever is less, even though, as already shown, EO 202.68 plainly

exempts “essential gatherings” and allows all manner of “essential businesses” even if they involve

large groups of people, in close proximity, for extended periods of time, such as food-processing

plants, warehouses, homeless shelters, and more. See Ex. 2-___.

         138.    But this Court’s June 26th opinion plainly recognized that even “Phase 2 industries

involve the congregation of people for a length of time,” and Defendants thus had to satisfy strict

scrutiny for treating plaintiffs differently (i.e., to not allow them to worship in churches and

synagogues at 50% of capacity, which was the going occupancy rate for Phase 2 industries). (ECF

No. 35 at 30.)



                                                  40
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 41 of 153




       139.    However, many essential businesses, too, “involve the congregation of people for

a length of time,” and their exemption under EO 202.68 and the accompanying Guidance triggers

the same constitutional harm that existed prior to this Court’s June 26th Order. Therefore,

Defendants appear to be in contempt of court by restricting Plaintiffs’ indoor worship to a 10-

people maximum in the Red Zone while allowing offices, retail stores not inside of shopping malls,

and other similarly situated businesses to operate with no such limitation.

       140.    Plaintiffs Mayerfeld, Perr, Schonbrun and Avigdor are all imminently threatened

by the EO 202.68’s limitation of indoor capacity in synagogues to a maximum of ten persons, the

bare minimum for any Jewish worship service. In particular, they seek a temporary restraining

order allowing access to the synagogues by 6 p.m. on October 9, which marks the onset of

Shemini Atzeret.

       141.    The Jewish high holy days of Sukkot (or Sukkos) began this year On Friday evening

October 2nd and ends on Sunday night October 11. The holiday commemorates the wondering of

the Israelites in the wilderness and the protection provided by G-d to them at that time. The first

two days of and last two days of the holiday are days when there are various restrictions in place

similar but not identical to the Sabbath. So, for instance, observant Jews cannot use telephones or

computers on those days although they may carry items outside, provided it is not the Sabbath day

as well.

       142.    The Intermediate days between the first two days and last two days are known as

Chol Hamoed. Most activities, including going to work are permitted on these days. The

intermediate days fall out this year from Monday, October 5th through Friday October 9th.

       143.    All of the days of this festival are considered joyous and are normally a time of

family gathering and festive meals. Special prayers are recited in the synagogue. There are two



                                                41
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 42 of 153




unique observances central to the holiday. One is the Sukkah or hut. This is a temporary structure

with a roof made from branches leaves or other wood or vegetation like bamboo or something

similar. Most households will build their own Sukkah in their driveway or backyard or the like.

People who are unable to build a Sukkah may rely on a communal Sukkah built by most

synagogues. The Sukkah is used for eating and sleeping and is adorned with decorations.

       144.    In addition to the aspect of remembering the protection of God and the huts in the

wilderness, there are many deep spiritual associations with this observance. For instance, the

notion of going out from a permanent dwelling and living in a temporary dwelling is meant to

remind us that this life is temporary and that one ought to focus one’s efforts on perfecting oneslf

spiritually for the next world. which is eternal.

       145.    Many synagogues will hold celebratory observances in their Sukkah during the

intermediate days to commemorate the drawing of the water for the water libations in the ancient

Temple which were brought during this holiday. These are accompanied by singing and live music

in large groups. All these aspects of Sukkah are apparently forbidden in the “Red Zone” as a “non-

essential” outdoor gathering under penalty of a $15,000, as provided in EO 202.68.

       146.    Another major aspect of religious observance is the four species: The Lulav-Date

Palm, Etrog-Citron, Haddasim-Myrtle and Aravot-Willow. A blessing is recited over these each

day except for the Sabbath. In the Synagogue each participant carries his own set o the four species

and circles the Bima or central table where the Torah is read. One member of the minyan holds a

Torah scroll at the Bima while everyone circles one time while saying the Hoshana (Hosanna)

prayers. There is a different set of prayers each day. This cannot be done in a synagogue limited

to ten persons indoors as this is an activity involving more than just the minyan. All the men and




                                                    42
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 43 of 153




boys must participate, not just ten men. And it must be done in a synagogue around the Bima, the

central table.

        147.     The 7th day of the festival which this year falls out on Friday October 9th is known

as Hoshana Rabbah or Great Hoshana. On Hoshana Rabbah all the scrolls are removed from the

Ark and 7 circuits are made. It is a solemn prayer service with the Cantor donning a white garment

called a Kittel as on Yom Kippur. It is actually the culmination of Yom Kippur and is considered

a final chance to pray for a good year and forgiveness following Rosh Hashana and Yom Kippur.

Every man and boy must participate, not just a minyan of ten.

        148.     The Eighth day of the Holiday (Saturday October 10) is named Shemini Atzeret.

Special prayers are said and in addition to the readings from the Torah the Book of

Kohelet (Ecclesiastes) is read. The Yizkor prayers for the departed are recited in the Synagogue.

Perhaps most important, the Prayer for Geshem is said. Geshem is translated literally as Rain, but

in addition to rain it has the deeper meaning of general sustenance and livelihood. This prayer is

also a solemn prayer and part of the High Holyday theme with the Cantor once again donning the

Kitel for this prayer while the whole congregation, not just ten men, attends and participates,

this time including all the women.

        149.     The ninth day of the Festival is known as Simchat Torah (literally translated as

Happiness of the Torah). This is perhaps the most joyous day of the year in a synagogue when

Orthodox Jews celebrate the completion of the reading of the Torah, the Five Books of Moses.

They make seven circuits with the Torah Scrolls around the Bima, in large groups comprised of

all the men and boys, with women also involved by their presence.

        150.     Simchat Torah is a particularly important religious educational observance for

children. Jewish adults have deeply fond memories of accompanying their fathers to Shul with the



                                                  43
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 44 of 153




other celebrants. Such memories keep the spark of faith alive in Jewish hearts. All of this is

prohibited by EO 202.68 and the CAI, which allows only ten men in the synagogue and forbids

any larger gathering for this purpose, including the children. Even outside, such a gathering would

be totally forbidden—not even one person—under threat of a $15,000 fine.

       151.     Afterwards, the congregants read the last portion of the Torah from one Scroll.

Then they read the first Chapter of Genesis from another Scroll and finally a third section dealing

with the holiday from a third scroll. These things, which involve all the men, with the boys and

women also attending, cannot be done if only ten people are permitted in the synagogue and

everyone else in the believing community is excluded, and when even attempting to do this

outdoors is met with a $15,000 fine.

       152.    It is also customary on this day for all men, not just ten of them, to get a chance

to make a blessing on the Scroll, and so the last portion is repeatedly read until all the men in the

congregation have that chance. Even boys who are under the age of Bar Mitzvah are accorded this

opportunity—the only day of the year when this is done. This vitally important act of worship

cannot be limited to ten adult males while the rest of the community excluded from this opportunity

for a great blessing.

       153.    For these reasons, with EO 202.68 and the CAI, defendants are directly attacking

the religious observance of Hoshana Rabbah, Shemini Atzeret and Simchat Torah, three of the

most important holidays celebrated in the synagogue after Rosh Hashana and Yom Kippur. These

prayers, readings and services cannot be said by an individual. They require, first of all, a minyan.

But limiting the congregation to the minyan while excluding the whole community—men, wives,

children, relatives and others—from these crucial celebrations, and forbidding them entirely

outdoors, is a radical deprivation of the free exercise of the Jewish religion.



                                                 44
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 45 of 153




        154.   Immediate injunctive relief is needed to ensure the uninterrupted completion of

these vitally important religious observances as they conclude over this weekend.

        155.   EO 202.68 and the CAI also interfere in the religious education and formation of

the children of plaintiffs Mayerfeld, Perr and Schonbrun. This is shown by the following facts.

        156.   Plaintiff Mayerfeld has a son, age 17, who attends a Jewish school in the “Red

Zone,” which is ordered closed effective October 9 under Order 202.68. Plaintiff Mayerfeld has

two other children whose Jewish school has been closed even though it is not in the Red Zone for

fear of retaliation by Cuomo and di Blasio, as plaintiff Mayerfeld has been notified by school

authorities.

        157.   Plaintiff Perr has three school age children, two of whom, boys aged 13 and 11,

attend Jewish schools in the Red Zone, now ordered closed.

        158.   Plaintiff Schonbrun has three school age children, an 11-year-old boy and two girls,

ages 6 and 7, who attend Jewish schools in the Red Zone, now ordered closed.

        159.   All of the aforesaid Jewish schools are scheduled to open on Monday, October 12,

after the Jewish holidays described above, but now face forced closure if they dare to open contrary

to Cuomo’s and di Blasio’s will. Immediate injunctive relief is necessary to ensure the continuation

of the Jewish education of plaintiffs’ children.

        160.   Finally, plaintiff Mayer’s personal knowledge of the neighborhoods encompassed

by the “Red Zone” in which he resides, worships and educates his children shows that the “Red

Zone” and the “Orange Zone” are anti-religious gerrymanders targeting Brooklyn’s Orthodox

Jewish Community. This is shown by the following facts.




                                                   45
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 46 of 153




       161.    Looking at the Red Zone from the perspective of someone who lives there, it is

obvious that meticulous attention was given to precisely carve out the areas that are heavily

populated by Orthodox Jews.

       162.    First of all, East 7th 8th and 9th streets between 18th Avenue, Cortelyou Road, Ocean

Parkway and Coney Island avenue in that same Kensington Neighborhood are in the Orange Zone

where many Orthodox Jews are living on those streets. There are two Large Yeshivas in that

Orange area, one on East 9th Between Ditmas and Cortelyou and One on Ditmas and Ocean

Parkway. Most and perhaps all of the students and teachers in those two schools come from the

Red Zone.

       163.    The Red Zone on the North Eastern side abruptly cuts off and turns orange at Coney

Island Avenue and Avenue H. The Orange area North of Avenue H is a predominantly Muslim

Area, which is known as little Pakistan, and that area is not heavily populated by Orthodox Jews.

       164.    In the South Eastern Corner where plaintiff Mayerfeld lives, the Marine Park

Neighborhood the Red Zone abruptly ends on Filmore Avenue and Marine Park and is cut in half

between Red and Orange. It is an ethnically mixed neighborhood, but the bulk of the Orthodox

Jewish inhabitants live in the Red Zone north of the Fillmore Avenue line.

       165.    The rest of the Boundaries of the Red Zone also closely follow heavily populated

Orthodox Jewish Areas. For example, the area between McDonald Avenue and Coney Island

Avenue and Quentib Road and Avenue Y, is heavily populated by Sephardic Orthodox Jews of

primarily Syrian decent but also Moroccan and Iranian.

       166.    The remainder of the Red Zone is Borough Park and Midwood, populated mostly

by Chassidic Jews in Borough Park and non-Chassidic Jews in Midwood together with Sephardic




                                                46
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 47 of 153




Jews. The dominant Chassidic sect in Borough Park is the Bobovs, but many other sects are also

present including a large Satmer community.

                                              COUNT I

         Violation of the First and Fourteenth Amendments to the U.S. Constitution
                                  (Free Exercise of Religion)
                                       42 U.S.C. § 1983

        167.    Plaintiffs re-allege and incorporate by reference the factual allegations in ¶¶ 1-166

        168.    Plaintiffs’ sincerely held religious beliefs compel them to preside over or participate

in religious gatherings and religious education in keeping with the teachings and requirements of

their respective religions.

        169.    The Free Exercise Clause of the First Amendment to the U.S. Constitution protects

plaintiffs’ religious activities.

        170.    The challenged limits on gatherings under defendant Cuomo’s executive orders as

alleged in the incorporated original Complaint and this Amended Complaint, including 202.68 and

the CAI, substantially burden plaintiffs’ free exercise of religion by forbidding them to preside

over or participate in any religious gathering in their respective houses of worship, religious

schools or elsewhere in the State of New York, save under arbitrarily oppressive conditions that

strictly limit the size of their congregations.

        171.    The challenged regulations are impermissibly underinclusive because they are

riddled with exceptions while purporting to be facially neutral, fail to prohibit secular activity that

endangers the purported state interest in “public health” equally or to a greater degree than the

prohibited religious conduct, and burden religious conduct while not affecting substantial

categories of conduct that are not religiously motivated.




                                                  47
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 48 of 153




       172.    The challenged regulations are therefore not a neutral policy or law of general

applicability and cannot be sustained unless narrowly tailored to serve a compelling state interest

of the highest order.

       173.    The challenged regulations are not rationally related to a compelling state interest,

nor are they the least restrictive means of accomplishing the purported compelling state interest of

reducing the rate of community spread of COVID-19.

       174.    The undefined terms “non-essential gatherings” and the terms involved in EO

202.68,   have no rational relation to the goal of “containing” COVID-19, which can be

accomplished even more readily in a church, synagogue or religious school, where people can sit

apart in pews or desks, than in the mass demonstrations defendants condone or in retail or office

environments rife with direct interpersonal contacts and contact with common surfaces touched by

innumerable other people.

       175.    The challenged regulations irrationally undermine the purported state interest by

favoring numerous forms of secular activity that pose a greater risk of viral transmission than the

prohibited religious gatherings and religious schools.

       176.    Defendants have less restrictive means of achieving any legitimate interest served

by the challenged regulations, those being the same conditions on which they allow retail and non-

retail businesses to operate: i.e., “social distancing” and sanitization.

       177.    As the pleaded facts demonstrate, the challenged regulations irrationally,

invidiously, and without any legitimate, much less compelling, state purpose discriminate against

religious activities in favor of secular and commercial activities, including mass demonstrations

that violate the same regulations.




                                                  48
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 49 of 153




          178.   Both facially and as applied to plaintiffs, the challenged regulations violate the Free

Exercise Clause of the First Amendment as made applicable to the States by the Fourteenth

Amendment.

          179.   In the absence of declaratory and injunctive relief, plaintiffs will be irreparably

harmed.

          180.   Plaintiffs have no adequate remedy at law for the violation of their constitutional

rights.

                                              COUNT II

           Violation of the First and Fourteenth Amendments to the U.S. Constitution
            (Violation of Freedom of Speech, Assembly and Expressive Association)
                                         42 U.S.C. § 1983

          181.   Plaintiffs re-allege and incorporate by reference the allegations in ¶¶ 1-178.

          182.   The First Amendment protects plaintiffs’ right to peaceably assemble together with

the members of their congregations or in religious schools.

          183.   Plaintiffs’ religious assemblies are intertwined with speech and expressive

association, meaning the right to associate with others of like mind for a protected purpose.

          184.   Because the undefined term “non-essential gatherings” employed in the challenged

regulations has no rational relationship to the goal of “limiting the spread” or “containing”

COVID-19 which can be practiced more easily, or no less easily, in a church, synagogue or

religious school than in the retail and office environments and mass demonstrations the defendants

favor, the challenged regulations operate solely to discriminate arbitrarily against groups of people

based on their social, political or religious purposes rather than any alleged lack of “social

distancing.”




                                                   49
       Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 50 of 153




          185.   Defendants have less restrictive means of regulating gatherings for the stated

purpose of “reducing the rate of community spread of COVID-19.”

          186.   The challenged regulations do not serve any compelling or even significant

government interest and are not narrowly tailored to achieve any legitimate state purpose.

          187.   The challenged regulations impermissibly infringe freedom of speech, assembly

and expressive association without serving any compelling or even significant government

interest.

          188.   In the absence of declaratory and injunctive relief, plaintiffs will be irreparably

harmed.

          189.   Plaintiffs have no adequate remedy at law for the violation of their constitutional

rights.

                                            COUNT III

                            Violation of the Fourteenth Amendment
                          (Equal Protection – Substantive Due Process)
                                        42 U.S.C. § 1983

          190.   Plaintiffs re-allege and incorporate by reference the allegations contained in ¶¶ 1-

187.

          191.   The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution guarantees equal protection of the laws, which requires that the State not treat the

“suspect class” of religion differently from the class of similarly situated people or pass laws that

burden First Amendment rights.

          192.   The challenged regulations treat the class or subclass of people who exercise

freedom of religion by gathering with others for that purpose, including plaintiffs, differently from




                                                  50
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 51 of 153




the similarly situated class of people who gather with others for secular purposes, including the

mass demonstrations defendants have exempted from their regulatory regime.

        193.      Moreover, the class of those who gather for religious purposes in churches, chapels,

synagogues or religious schools is plainly less subject to the risk of infection or transmission than

those engaged in mass demonstrations, commercial transactions involving crowded offices, large

crowds every day of the week, physical exchanges, and common surfaces touched by potentially

millions of people, which makes the suspect classification targeted by the challenged regulations

even more irrational and invidious.

        194.      The challenged regulations cannot survive the strict scrutiny required of suspect

classifications under the substantive due process component of the Equal Protection Clause as they

are far from neutral and generally applicable and are not narrowly tailored to serve a compelling

state interest.

        195.      The challenged regulations, both facially and as applied, also violate plaintiffs’

fundamental rights to freedom of speech, assembly and expressive association as alleged above.

        196.      Even if the challenged regulations did not involve a suspect classification or violate

fundamental rights, their severe restriction of religious gatherings, while permitting numerous

secular and commercial gatherings unrestricted as to size, including the mass demonstrations of

which defendants approve, is not even rationally related to a legitimate state interest and thus

cannot survive even rational basis analysis under the Equal Protection Clause.

        197.      Alternatively, the challenged regulations cannot survive heightened scrutiny under

the “hybrid-rights” theory the United States Supreme Court has recognized for purposes of Equal

Protection analysis when, as here, multiple rights are violated by a purportedly neutral law.




                                                   51
       Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 52 of 153




          198.   The challenged regulations thus violate the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution, including its substantive component.

          199.    In the absence of declaratory and injunctive relief, plaintiffs will be irreparably

harmed.

          200.   Plaintiffs have no adequate remedy at law for the violation of their constitutional

rights.

                                              COUNT IV

                                      Ultra Vires State Action
                      in Violation of Federal and State Constitutional Rights

          201.   Plaintiffs re-allege and incorporate by reference the allegations contained in ¶¶ 1-

198.

          202.   Defendant Cuomo relies on New York State Executive Law § 29-a as the basis for

the challenged regulations. Said statute provides in pertinent part as follows:

          1. Subject to the state constitution, the federal constitution and federal statutes and
          regulations, the governor may by executive order temporarily suspend specific
          provisions of any statute, local law, ordinance, or orders, rules or regulations, or
          parts thereof, of any agency during a state disaster emergency if compliance with
          such provisions would prevent, hinder, or delay action necessary to cope with the
          disaster….

          a. no suspension shall be made for a period in excess of thirty days, provided,
          however, that upon reconsideration of all of the relevant facts and circumstances,
          the governor may extend the suspension for additional periods not to exceed thirty
          days each;

          b. no suspension shall be made which does not safeguard the health and welfare of
          the public and which is not reasonably necessary to the disaster effort;…

          e. any such suspension order shall provide for the minimum deviation from the
          requirements of the statute, local law, ordinance, order, rule or regulation
          suspended consistent with the disaster action deemed necessary….




                                                    52
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 53 of 153




       203.    Executive Law § 29-a provides no authority for the plethora of detailed positive

edicts Cuomo has promulgated by executive fiat, regulating virtually every aspect of the lives of

some 8 million people in the State of New York, including plaintiffs’ exercise of First Amendment

rights as pleaded above.

       204.    Before March 3 of 2020, § 29-a conferred no authority Cuomo to issue free-

standing, positive directives regulating every detail of the public lives of New Yorkers on the

pretext of an outbreak of disease. On that date, however, days before Cuomo declared his never-

ending emergency, he signed into law an ad hoc amendment to § 29-a that expanded its definition

of “disaster emergency” to include “disease outbreak” and authorized him not only to suspend or

modify laws and regulations temporarily but also to issue “any directive during a state disaster

emergency…” Cf. NY LEGIS 23 (2020), 2020 Sess. Law News of N.Y. Ch. 23 (S. 7919)

(emphasis added)

       205.    This sweepingly overbroad grant of authority to issue “any directive” is still

supposed to be limited not only by “the state constitution, the federal constitution and federal

statutes and regulations” but also as follows:

       …no suspension or directive shall be made which is not in the interest of the health
       or welfare of the public and which is not reasonably necessary to aid the disaster
       effort; …

       … any such suspension order or directive shall provide for the minimum
       deviation from the requirements of the statute, local law, ordinance, order, rule or
       regulation suspended consistent with the goals of the disaster action deemed
       necessary; and

N.Y. Exec. Law § 29-a (2), (b) and (e).

       206.    As facts pleaded demonstrate, Cuomo and the other state-level defendants acting

under his authority have cast aside these restraints over the past five months not only by suspending

or modifying various laws but also by issuing separate “directives” that violate the constitutional

                                                 53
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 54 of 153




rights to free exercise of religion, freedom of assembly and expressive association, freedom of

speech, freedom of movement and freedom from interference with personal autonomy and bodily

integrity.

        207.    The challenged regulations are ultra vires the very statute on which defendant

Cuomo relies in that Cuomo has legislated rather than confining himself to the limited process of

temporarily suspending certain laws, orders, rules or regulations by executive order and making

directives of “minimum deviation” from existing laws and regulations.

        208.    Alternatively, the state legislature has abdicated its legislative authority to Cuomo

in violation of the New York Constitution’s requirement of a separation of powers, “implied by

the separate grants of power to each of the coordinate branches of government.” Clark v.

Cuomo, 66 N.Y.2d 185, 189; N.Y. Const., art. III, § 1; art. IV, § 1.

        209.    The New York State Constitution provides for a complete separation of powers

among the three “co-ordinate and co[-]equal branches” of government: the executive, the

legislative, and the judicial. N.Y. Const., art. III, sec. 1; art. IV, sec. 1; and art. VI.

        210.    Article III, Section 1 of the New York State Constitution provides: “The legislative

power of this state shall be vested in the senate and assembly.” N.Y. Const., art. III, sec. 1.

        211.    Nowhere in the New York State Constitution is the Chief Executive, defendant

Cuomo, given or delegated any legislative authority. Rather, “The [G]overnor shall have power to

convene the legislature, or the senate only, on extraordinary occasions. At extraordinary sessions

convened pursuant to the provisions of this section no subject shall be acted upon, except such as

the [G]overnor may recommend for consideration.” N.Y. Const., art. IV, sec. 3.

        212.    The Governor’s exercise of emergency power during the COVID-19 outbreak

required that defendant Cuomo convene the legislature on an extraordinary basis in order to take



                                                    54
       Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 55 of 153




whatever legislative measures were deemed reasonably necessary according to the separation of

powers. Defendant Cuomo has never convened the legislature.

          213.   In any case, the results violate not only federal but also state constitutional

protections, including the New York Constitution’s guarantee of freedom of worship (Art. 1, § 5),

freedom of speech and assembly (Art. 1, §§ 8 and 9) and equal protection of the laws (Art. 1, §

11).


          214.   Defendant Cuomo’s ultra vires acts, as enforced by him and the other named

defendants should be declared void and unenforceable, as they constitute state action in violation

of all the constitutional rights the challenged regulations infringe, as pleaded above.

          215.   In the absence of declaratory and injunctive relief voiding and enjoining

defendants’ ultra vires acts, plaintiffs will be irreparably harmed.

          216.   Plaintiffs have no adequate remedy at law for the violation of their constitutional

rights.

                                       PRAYER FOR RELIEF

          WHEREFORE, plaintiffs respectfully pray that this Court grant the following relief:

    A. A temporary restraining order, followed by a preliminary and final injunction

          restraining defendants, and all those acting at their direction or in concert with them,

          from enforcing any closure of, or gathering limits on, plaintiffs’ houses of worship

          and religious schools, either indoor or outdoor, including the limits on “non-

          essential gatherings” and occupancy of houses of worship and religious schools in

          effect at the time of this Court’s injunction of June 26, 2020 and now in effect with

          EO 202.68 and the CAI;




                                                    55
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 56 of 153




   B. In the alternative, compelling defendants to apply to plaintiffs’ religious gatherings,

       houses of worship and religious schools no greater limits than they had placed on

       essential retail businesses and mass demonstrations as of the date of this Court’s

       preliminary injunction of June 26, 2020;

   C. A declaratory judgment that (1) the challenged executive orders and related

       “guidance,” both those in effect at the time of this Court’s June 26 preliminary

       injunction, and those now in effect under EO 202.68 and the CAI,                  are

       unconstitutional, both individually and taken together, both facially and as applied

       to plaintiffs; and (2) that the challenged executive orders and related “guidance”

       are ultra vires Executive Law § 29-a, void and unconstitutional, both facially and

       as applied to plaintiffs under both the federal and state constitutions;

   D. An award of costs of this litigation, including reasonable attorneys’ fees, pursuant

       to 42 U.S.C. § 1988.

   E. Such other and further relief as this Court deems just and proper.

Dated: October 9, 2020

                                                   Respectfully submitted,




                                                   ________________________________
                                                   CHRISTOPHER A. FERRARA, ESQ.
                                                   (Bar No. 51198)
                                                   148-29 Cross Island Parkway
                                                   Whitestone, Queens, New York 11357
                                                   Telephone: (718) 357-1040
                                                   cferrara@thomasmoresociety.org
                                                   Special Counsel to the Thomas More Society
                                                   Counsel for Plaintiffs




                                                 56
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 57 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 58 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 59 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 60 of 153




                                        VERIFICATION

       I, DANIEL SCHONBRUN, am over the age of 18 and am a Plaintiff in this action. The

allegations that pertain to me in this VERIFIED AMENDED COMPLAINT are true and correct,

based upon my personal knowledge (unless otherwise indicated), and if called upon to testify as

to their truthfulness, I would and could do so competently. I declare under penalties of perjury,

under the laws of the United States, that the foregoing statements are true and correct.

Executed on October 9, 2020.


                                       '.T')          jy)j.h--
                                      o� SCHONBRUN




                                                 60
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 61 of 153




                             61
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 62 of 153




                                        VERIFICATION

       I, ELCHANAN PERR, am over the age of 18 and am a Plaintiff in this action. The

allegations that pertain to me in this VERIFIED AMENDED COMPLAINT are true and correct,

based upon my personal knowledge (unless otherwise indicated), and if called upon to testify as

to their truthfulness, I would and could do so competently. I declare under penalties of perjury,

under the laws of the United States, that the foregoing statements are true and correct.
Executed on October 9, 2020.




                                              62
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 63 of 153
      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 64 of 153
                                                                             EXHIBIT 1-1




No.202.68

                                        EXECUTIVE            ORDER

                          Continuing Temporary Suspension and Modification of Laws
                                      Relating to the Disaster Emergency

      WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York; and

       WHEREAS, both travel-related cases and co=unity contact transmission of COVID-19 have
been documented in New York State and are expected to continue;

        NOW THEREFORE, I, Andrew M. Cuomo, Governor of the State ofNew York, by virtue of the
authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or
modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a
State disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation
would prevent, hinder, or delay action necessary to cope with the disaster emergency or if necessary to
assist or aid in coping with such disaster, or to provide any directive necessary to respond to the disaster, do
hereby continue the suspensions and modifications oflaw, and any directives not superseded by a
subsequent directive contained in Executive Orders 202.31, 202.41, 202.42, 202.43, 202.51, 202.52,
202.56, as contained in Executive Order 202.63, and Executive Orders 202.61 and 202.62 for another thirty
days through November 5, 2020, and I hereby temporarily suspend or modify the following from the date
of this Executive Order through November 5, 2020:

            •   Sections 12 and 206 of the Public Health Law, to the extent necessary to, notwithstanding
                any other provision of this Executive Order, provide that any individual who encourages,
                promotes or organizes a non-essential gathering as set forth in Department of Health
                regulation, shall be liable for a civil penalty not to exceed $15,000 per day; and

            •   Sections 12-a and 206(4) of the Public Health Law, to the extent necessary to authorize, at
                the direction of the Commissioner of Health or the Commissioner's representative, any local
                gove=ent     official to assess, and the local gove=ent to retain, a civil penalty for
                violations of Executive Orders issued pursuant to Section 29-A of the Executive Law, or any
                regulations of the Department of Health, that impose requirements pertaining to maintaining
                social distance and wearing of face coverings, for the duration of this disaster emergency,
                and to conduct any hearing related to such penalties. Such penalties, if assessed on an
                individual basis, shall not exceed $1,000 per violation, except as otherwise provided herein.


       IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the
Executive Law to issue any directive during a disaster emergency necessary to cope with the disaster, I do
hereby issue the following directives through November 5, 2020:

            •   Tue Department of Health shall_determine areas in the State that require enhanced public
                health restrictions based upon cluster-based cases of COVID-19 at a level that compromises
                the State's containment of the virus. Certain activities shall be restricted and any permitted
                activities, in all three zones below, shall be conducted in strict adberence to Department of
                Health guidance.
    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 65 of 153




                 o Based upon the severity of the cluster activity, the Department of Health shall adopt
                    in the most severe, or "red zones," the following mitigation measures:
                         • Non-essential gatherings of any size shall be postponed or cancelled; all non-
                            essential businesses, as determined by the Empire State Development
                            Corporation based upon published guidance, shall reduce in-person
                            workforce by 100%; houses of worship shall be subject to a capacity limit of
                            25% of maxi.mumoccupancy or 10 people, whichever is fewer; any
                            restaurant or tavern shall cease serving patrons food or beverage on-premises
                            and may be open for takeout or delivery only; and the local Department of
                            Health shall direct closure of all schools for in-person instruction, except as
                            otherwise provided in Executive Order.
                 o In moderate severity warning areas or "orange zones" the following mitigation
                    measures:
                         • Non-essential gatherings shall be liroited to 10 people; certain non-essential
                            businesses, for which there is a higher risk associated ,vith the transmission
                            of the COVID-19 virus, including gyms, fitness centers or classes, barbers,
                            hair salons, spas, tattoo or piercing parlors, nail technicians and nail salons,
                            cosmetologists, estheticians, the provision oflaser hair removal and
                            electrolysis, and all other personal care services shall reduce in-person
                            workforce by 100%; houses of worship shall be subject to a maximum
                            capacity limit of the lesser of 33% of maximum occupancy or 25 people,
                            whichever is fewer; any restaurant or tavern shall cea:seserving patrons food
                            or beverage inside on-premises but may provide outdoor service, and may be
                            open for takeout or delivery, provided however, any one seated group or
                           party shallnot exceed 4 people; and the local Department of Health shall
                            direct closure of all schools for in-person instruction, except as otherwise
                           provided in Executive Order.
                o In precautionary or "yellow zones," the following mitigation measures:
                        • Non-essential gatherings shall be liroited to no more than 25 people; houses
                            of worship shall be subject to a capacity limit of 50% of its maximum
                            occupancy and shall adhere to Department of Health guidance; any restaurant
                            or tavern must limit any one seated group or party size to 4 people; and the
                           Department of Health shall issue guidance by October 9, 2020 regarding
                           mandatory testing of students and school personnel, and schools shall adhere
                           to such guidance.
        •   The above directive shall be effective immediately, and at such time as notice is provided to
            such affected areas, may be enforced and shall be enforced no later than Friday, October 9,
            2020, as determined by the county in ""1lichthe red zones, orange zones, and yellow zones
            are located:




                                                    GI V EN under my hand and the Privy Seal of the

                                                                    State in the City of Albany this sixth

                                                                    day of October in the year two

                                                                    thousand twenty.




BY THE GOVER.t'IOR

      j}L,.        c----___
     Secretary to the Governor
                                                                   Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 66 of 153
      October 8, 2020 | 2:30 pm                                Coronavirus is still active in New York. We have to be smart.
                                                                                                                                                                        GET THE FACTS !
      Information on Novel                                     Wear a mask, maintain six feet distance in public and download
      Coronavirus                                              the oﬃcial New York State exposure notification app, COVID
                                                               Alert NY.



                                        Services          News           Government                Local    EXHIBIT 1-2                                                             ) Search   (


GOVERNOR
GOVERNOR HOME                      !
                            PRESSROOM             SCHEDULE         EXECUTIVE ORDERS             PRIORITIES         LEGISLATION             ABOUT          CONTACT
ANDREW M. CUOMO




 PRESSROOM                              !

OCTOBER 6, 2020    Albany, NY



Governor Cuomo Announces New
 SCHEDULE                               !



Cluster Action Initiative
 EXECUTIVE ORDERS                       !


 CORONAVIRUS           HEALTH           PUBLIC SAFETY
 PRIORITIES                             !



 LEGISLATION                            !



 ABOUT                                  !                                                                                                                            SHARE      $    &   '


 CONTACT                                !



                  Initiative Developed in Consultation with Leading National Public Health Experts—Dr. Noam
                  Ross of EcoHealth Alliance, Dr. Michael Osterholm of the University of Minnesota and Former
                  CDC Director Dr. Tom Frieden

                  New Initiative Maps Clusters by Density of Cases to Address COVID Hot Spots in Brooklyn,
                  Queens, and Broome, Orange and Rockland Counties

                  Fines for Sponsors of Mass Gatherings Increased to $15,000

                  New Rules and Restrictions in Eﬀect for Minimum of 14 Days

                                       Governor Andrew M. Cuomo today announced a new cluster action initiative to address COVID-19
                                       hot spots that have cropped up in Brooklyn, Queens, and Broome, Orange and Rockland Counties.
                                       Working with the top public health experts, New York State developed a science-based approach
                                       to attack these clusters and stop any further spread of the virus, including new rules and
                                       restrictions directly targeted to areas with the highest concentration of COVID cases and the
                                       surrounding communities. The new rules will be in eﬀect for a minimum of 14 days.

                                       The plan was developed in consultation with national public health experts including Dr. Noam
                                       Ross of EcoHealth Alliance, Dr. Michael Osterholm of the University of Minnesota and former CDC
                                       Director Dr. Tom Frieden.



                                                  Governor Cuomo Announces New Cluster Action Initiative
                                                                                                                                            Watch later    Share




                                         "      SHARE




                                                                                   AUDIO                    PHOTOS




                                       "A cluster is just that - it's a cluster of cases, a high density of cases, and it seeps and grows from
                                       that cluster almost in concentric circles. Drop a pebble into the pond, the pebble goes in, then
                                       there's one ring, two rings, three rings, and the rings continue across the pond. When you see the
                                       cluster, you have to stop it at that point," Governor Cuomo said. "Our strategy is to crush the
                                       cluster and stop the spread, and we're announcing a special initiative to do just that. Step one, you
                                       take the most dramatic action within the cluster itself where you have the highest density of cases.
                                       Understanding that the people in that cluster interface with the surrounding communities, take
                                       additional action in the communities surrounding the cluster. Then as a precautionary measure,
                                       take action in the communities that are outlying that area."

                                       The initiative is composed of three steps:

                                      1. Take dramatic action within the cluster.
                                      2. Take action in the area surrounding the cluster to stop the spread.
                                      3. Take precautionary action in the outlying communities.

                                       The initiative will currently apply to clusters in the following areas:

                                          Broome County (One Area, Yellow) - Click Here for Map
                                          Brooklyn (One Area, Red, Orange and Yellow) - Click Here for Map
                                          Orange County (One Area, Red and Yellow) - Click Here for Map
                                          Queens (Two Areas, Red, Orange and Yellow) - Click Here and Here for Maps
                                          Rockland County (One Area, Red and Yellow) - Click Here for Map

                                       The initiative will divide clusters and the areas around them into three categories with successively
                                       higher restrictions within each one:

                                       Red Zone — Cluster Itself

                                          Houses of Worship: 25 percent capacity, 10 people maximum
                                          Mass Gatherings: Prohibited
                                          Businesses: Only essential businesses open
                                          Dining: Takeout only
                                          Schools: Closed, remote only

                                       Orange Zone — Warning Zone

                                          Houses of Worship: 33 percent capacity, 25 people maximum
                                          Mass Gatherings: 10 people maximum, indoor and outdoor
                                          Businesses: Closing high-risk non-essential businesses, such as gyms and personal care
                                          Dining: Outdoor dining only, 4 person maximum per table
                                          Schools: Closed, remote only

                                       Yellow Zone — Precautionary Zone

                                          Houses of Worship: 50 percent capacity
                                          Mass Gatherings: 25 people maximum, indoor and outdoor
                                          Businesses: Open
                                          Dining: Indoor and outdoor dining, 4 person maximum per table
                                          Schools: Open with mandatory weekly testing of students and teachers/staﬀ for in-person
                                          settings. The New York State Department of Health will establish a percentage of teachers and
                                          students/staﬀ who need to be tested by Friday.

                                       The enforcement of the zones will go into eﬀect as soon as tomorrow and no later than Friday.

                                       Governor Cuomo also announced that fines for the sponsors of mass gatherings in violation of
                                       state public health rules will be increased to $15,000.



                                       Contact the Governor's Press Oﬃce
                                       # Contact us by phone:                                       $ Contact us by email:

                                              Albany: (518) 474 - 8418                                   Press.Oﬃce@exec.ny.gov
                                              New York City: (212) 681 - 4640




    Governor Andrew M. Cuomo

    About                       Accessibility            Contact                      Disclaimer                  Executive Orders              Freedom of               Judicial
                                                                                                                                                Information Law          Screening
                                                                                                                                                (FOIL)


    Language Access             Legislation              Pressroom                    Privacy Policy              Schedule                      Site Map




                                                                                       CONNECT WITH US


                      ! FACEBOOK                   " TWITTER                 # YOUTUBE                   $ FLICKR                    % INSTAGRAM                   & RSS FEED




                                       Agencies                       App Directory                    Counties                           Events                       Programs
                                       Services
New York's Cluster Action Initiative Guidance | Empire State Development        https://esd.ny.gov/ny-cluster-action-initiative-guidance
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 67 of 153
                                                                                         EXHIBIT 2-1




                    FOR GUIDANCE RELATED TO DETERMINING WHETHER A BUSINESS
                    ENTERPRISE IS SUBJECT TO A WORKFORCE REDUCTION UNDER
                    EXECUTIVE ORDER 202.6, RELATED TO NEW YORK’S PAUSE, PLEASE CLICK
                    HERE.

                    UPDATED: OCTOBER 7, 2020 AT 4:10 PM

                    This guidance is issued in accordance with New York Governor Andrew M. Cuomo’s
                    Executive Order 202.68, which directs the Department of Health to determine
                    areas in the State that require enhanced public health restrictions based upon
                    cluster-based cases of COVID-19 at a level that compromises the State’s
                    containment of the virus. Certain activities shall be restricted and any
                    permitted activities, in the three zones (Red, Orange, Yellow) described
                    below, shall be conducted in strict adherence to Department of Health
                    guidance.

                    This guidance is issued by the New York State Department of Economic
                    Development d/b/a Empire State Development (ESD), in consultation with the
                    Department of Health, and applies to each business or entity location individually
                    and is intended to assist businesses in determining whether they are an essential
                    business, if they are located in areas with designated cluster activity (see below for
                    details). With respect to business or entities that operate or provide both essential
                    and non-essential services, supplies or support, only those lines and/or business
                    operations that are necessary to support the essential services, supplies, or support
                    are exempt from the workforce reduction restrictions.

                    Where permitted to operate within the cluster action initiative, businesses and
                    other entities must continue to follow the relevant industry-specific guidelines
                    provided by Department of Health as available on the New York Forward website
                    for their applicable operations and activities. Further, State and local governments,
                    including municipalities and authorities, are exempt from these essential business
                    reductions, but may be subject to other provisions that restrict non-essential, in-
                    person workforce and other operations under Executive Order 202.

                    On October 6, 2020, Governor Cuomo announced a new cluster action initiative to
                    address COVID-19 hotspots that cropped up in various areas of New York. Working
                    with the top public health experts, the State developed a science-based approach to
                    contain these clusters and stop any further spread of the virus, including new rules
                    and restrictions directly targeted to areas with the highest concentration of COVID
                    cases and the surrounding communities. The new rules are in effect for a minimum
                    of 14 days.

                    The initiative is composed of three steps:

                    (1) Reduce in-person activities and interactions within the cluster, similar to New
                    York on PAUSE;

                    (2) Take action in the area surrounding the cluster to stop the spread; and


1 of 6                                                                                                            10/8/2020, 11:49 PM
New York's Cluster Action Initiative Guidance | Empire State Development         https://esd.ny.gov/ny-cluster-action-initiative-guidance
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 68 of 153
                    (3) Take precautionary action in the outlying communities.           EXHIBIT 2-1


                    The initiative currently applies to clusters in the following areas:

                           Broome County (One Area, Yellow) - Click Here for Map
                           Brooklyn (One Area, Red, Orange and Yellow) - Click Here for Map
                           Orange County (One Area, Red and Yellow) - Click Here for Map
                           Queens (Two Areas, Red, Orange and Yellow) - Click Here and
                           Here for Maps
                           Rockland County (One Area, Red and Yellow) - Click Here for Map

                    Red Zone – Cluster Itself

                    Activity restrictions include:

                           No non-essential gatherings of any size
                           Houses of worship are subject to a capacity limit of 25% of maximum
                           occupancy or 10 people, whichever is fewer
                           Restaurants and taverns must cease serving patrons food or beverage on-
                           premises and may be open for takeout or delivery only
                           Schools must close for in-person instruction, except as otherwise provided in
                           Executive Order.

                    All non-essential businesses in the red zone, which do not meet the
                    criteria below, shall reduce in-person workforce by 100%.

                    Orange Zone – Warning Zone

                    Activity restrictions include:

                           Non-essential gatherings shall be limited to 10 people
                           Houses of worship are subject to a capacity limit of the lesser of 33% of
                           maximum occupancy or 25 people, whichever is fewer
                           Restaurants and taverns must cease serving patrons food or beverage inside
                           on-premises but may provide outdoor service, and may be open for takeout or
                           delivery, provided that any one seated group or party must not exceed 4
                           people
                           Schools must close for in-person instruction, except as otherwise provided in
                           Executive Order.
                           Certain non-essential businesses, for which there is a higher risk of
                           transmission of the COVID-19 virus, shall reduce in-person workforce by
                           100%; such businesses include:
                                 Gyms, fitness centers or classes
                                 Hair salons and barbershops
                                 All other personal care services including but not limited to spas, tattoo
                                 or piercing parlors, nail technicians and nail salons, cosmetologists,
                                 estheticians, the provision of laser hair removal and electrolysis

                    Yellow Zone – Precautionary Zone

                    Activity restrictions include:

                           Non-essential gathers are limited to no more than 25 people
                           Houses of worship are subject to a capacity limit of 50% of its maximum
                           occupancy and shall adhere to Department of Health guidance

2 of 6                                                                                                             10/8/2020, 11:49 PM
New York's Cluster Action Initiative Guidance | Empire State Development          https://esd.ny.gov/ny-cluster-action-initiative-guidance
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 69 of 153
                         Restaurants and taverns must limit any one seated group or party size to 4 EXHIBIT 2-1
                         people
                         Schools shall adhere to applicable guidance issued by the Department of
                         Health regarding mandatory testing of students and school personnel

                    For purposes of Executive Order 202.68, essential businesses allowed
                    to remain open in any red zone(s) include:

                    1. Essential health care operations including

                           research and laboratory services
                           hospitals
                           walk-in-care health clinics and facilities
                           veterinary and livestock medical services
                           senior/elder care
                           medical wholesale and distribution
                           home health care workers or aides for the elderly
                           doctors and doctors’ offices for both emergency and non-emergency
                           appointments
                           dentists and dental practices for both emergency and non-emergency
                           appointments
                           nursing homes, residential health care facilities, or congregate care facilities
                           medical supplies and equipment manufacturers and providers
                           licensed mental health providers
                           licensed substance abuse treatment providers
                           medical billing support personnel
                           speech pathologists and speech therapy
                           chiropractic services
                           acupuncture
                           physical therapy
                           occupational therapy
                           medically necessary massage therapy

                    2. Essential infrastructure including

                           public and private utilities including but not limited to power generation, fuel
                           supply, and transmission
                           public water and wastewater
                           telecommunications and data centers
                           airlines/airports
                           commercial shipping vessels/ports and seaports
                           public and private transportation infrastructure such as bus, rail, for-hire
                           vehicles, garages
                           hotels, and other places of accommodation, including campgrounds.
                                 Campgrounds must take precautions to ensure campers maintain
                                 appropriate social distancing and adhere to proper cleaning and
                                 disinfecting protocols, including but not limited to maintaining six feet
                                 of distance between campers, unless wearing an acceptable face
                                 covering, excluding persons from the same household who are camping
                                 together.

                    3. Essential manufacturing including

                           food processing, manufacturing agents including all foods and beverages
                           chemicals
                           medical equipment/instruments

3 of 6                                                                                                              10/8/2020, 11:49 PM
New York's Cluster Action Initiative Guidance | Empire State Development        https://esd.ny.gov/ny-cluster-action-initiative-guidance
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 70 of 153
                         pharmaceuticals                                                           EXHIBIT 2-1
                         sanitary products including personal care products regulated by the Food and
                         Drug Administration (FDA)
                         telecommunications
                         microelectronics/semi-conductor
                         food-producing agriculture/farms
                         household paper products
                         defense industry and the transportation infrastructure
                         automobiles
                         any parts or components necessary for essential products that are referenced
                         within this guidance

                    4. Essential retail including

                           grocery stores including all food and beverage stores
                           pharmacies
                           convenience stores
                           farmer’s markets
                           gas stations
                           restaurants/bars (but only for take-out/delivery)
                           hardware, appliance, and building material stores
                           pet food
                           telecommunications to service existing customers and accounts
                           all other retail may operate for curbside pick-up or delivery only with no
                           customers allowed within the establishment and only one employee physically
                           present to fulfill orders.

                    5. Essential services including

                           2020 Census operations and activities
                           trash and recycling collection, processing, and disposal
                           mail and shipping services
                           laundromats and other clothing/fabric cleaning services
                           building cleaning and maintenance
                           child care services
                           bicycle repair
                           auto repair and maintenance
                           automotive sales conducted remotely or electronically, with in-person vehicle
                           showing, return, and delivery by appointment only
                           warehouse/distribution and fulfillment
                           funeral homes, crematoriums and cemeteries
                           storage for essential businesses
                           maintenance for the infrastructure of the facility or to maintain or safeguard
                           materials or products therein
                           animal shelters and animal care including dog walking, animal boarding and
                           pet grooming but only to the extent necessary to ensure animal health
                           food and non-food agriculture
                           landscaping, gardening and horticulture
                           designing, printing, publishing and signage companies to the extent that they
                           support essential businesses or services
                           remote instruction or streaming of classes from public or private schools or
                           health/fitness centers; provided, however, that no in-person congregate
                           classes are permitted

                    6. News media

4 of 6                                                                                                            10/8/2020, 11:49 PM
New York's Cluster Action Initiative Guidance | Empire State Development       https://esd.ny.gov/ny-cluster-action-initiative-guidance
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 71 of 153
                                                                                          EXHIBIT 2-1
                    7. Certain office-based work, including financial services and research

                           banks or lending institution
                           insurance
                           payroll
                           accounting
                           services related to financial markets, except debt collection
                           higher education research
                           other office-based work not specified here may operate remotely

                    8. Providers of basic necessities to economically disadvantaged
                    populations including

                           homeless shelters and congregate care facilities
                           food banks
                           human services providers whose function includes the direct care of patients
                           in state-licensed or funded voluntary programs; the care, protection, custody
                           and oversight of individuals both in the community and in state-licensed
                           residential facilities; those operating community shelters and other critical
                           human services agencies providing direct care or support

                    9. Construction

                           Construction projects may continue, but any work that can be done remotely
                           such as office-based work must proceed remotely, to the extent practicable.
                           Employees/personnel who are not directly involved in in-person work at the
                           business location/construction site are prohibited.

                    10. Defense

                           defense and national security-related operations supporting the U.S.
                           Government or a contractor to the US government

                    11. Essential services necessary to maintain the safety, sanitation and
                    essential operations of residences or other businesses including

                           law enforcement, including corrections and community supervision
                           fire prevention and response
                           building code enforcement
                           security, including security personnel for residential and commercial
                           buildings
                           emergency management and response, EMS and 911 dispatch
                           building cleaners or janitors
                           general and specialized maintenance whether employed by the entity directly
                           or a vendor, including but not limited to heating, ventilation, and air
                           conditioning (HVAC) and pool maintenance
                           automotive repair
                           cleaning, disinfection, and sanitation services
                           occupational safety and health professionals
                           residential and commercial moving services

                    12. Vendors that provide essential services or products, including
                    logistics and technology support, child care and services including but
                    not limited to:

                           logistics

5 of 6                                                                                                           10/8/2020, 11:49 PM
New York's Cluster Action Initiative Guidance | Empire State Development         https://esd.ny.gov/ny-cluster-action-initiative-guidance
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 72 of 153
                         technology support for online services                                      EXHIBIT 2-1
                         child care programs and services
                         government owned or leased buildings
                         essential government services
                         any personnel necessary for online or distance learning or classes delivered
                         via remote means

                    13. Recreation

                           Local government are permitted to determine whether parks and other public
                           spaces, as well as low-risk recreational activities may be open.
                                If open, appropriate social distancing of at least six feet among
                                individuals must be abided, acceptable face coverings must be worn by
                                individuals who are over the age of two and able to medically tolerate
                                such coverings, and frequent cleaning/disinfection measures must be in
                                place for hard surfaces and objects frequently touched by multiple
                                people (e.g., handrails, benches).

                    14. Other professional services with extensive restrictions

                           Lawyers may continue to perform all work necessary for any service so long as
                           it is performed remotely.
                                  Any in-person work presence shall be limited to work only in support of
                                  essential businesses or services; however, even work in support of an
                                  essential business or service should be conducted as remotely as
                                  possible.
                           Real estate services shall be conducted remotely for all transactions, including
                           but not limited to title searches, appraisals, permitting, inspections, and the
                           recordation, legal, financial and other services necessary to complete a
                           transfer of real property; provided, however, that any services and parts
                           therein may be conducted in-person only to the extent legally necessary and
                           in accordance with appropriate social distancing and cleaning/disinfecting
                           protocols; and nothing within this provision should be construed to allow
                           brokerage and branch offices to remain open to the general public (i.e. not
                           clients).




6 of 6                                                                                                             10/8/2020, 11:49 PM
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 73 of 153




                                                                       EXHIBIT 2-2
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 74 of 153




                                                                       EXHIBIT 2-3
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 75 of 153




                                                                       EXHIBIT 2-4
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 76 of 153




                                                                       EXHIBIT 2-5
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 77 of 153




                                                                       EXHIBIT 2-6
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 78 of 153




                                                                       EXHIBIT 2-7
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 79 of 153




                                                                       EXHIBIT 2-8
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 80 of 153




                                                                       EXHIBIT 2-9
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 81 of 153




                                                                       EXHIBIT 2-10
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 82 of 153




                                                      EXHIBIT 2-11
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 83 of 153




                                                      EXHIBIT 2-11
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 84 of 153




                                                  EXHIBIT 2-12
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 85 of 153




                                                   EXHIBIT 2-12
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 86 of 153




                                                    EXHIBIT 2-12
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 87 of 153




                                                     EXHIBIT 2-12
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 88 of 153




                                                    EXHIBIT 2-12
                            As of June 26, 2020 Document 57 Filed 10/09/20 Page 89 of 153
             Case 1:20-cv-00651-GLS-DJS




Reopening
New York
                                                           These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                               committal services, statewide.

Funeral Services                                           During the COVID-19 public health emergency, all operators of religious and funeral
                                                           services should stay up to date with any changes to state and federal requirements
                                                           related to religious and funeral services and incorporate those changes into their

EXHIBIT 2-13                                               operations. This guidance is not intended to replace any existing applicable local, state,
                                                           and federal laws, regulations, and standards.



                      Mandatory                                                         Recommended Best Practices
Physical                  For any religious or funeral service, limit the                  Limit in-person presence of staff to only those
                          congregant/attendee capacity to:                                 employees/volunteers necessary.
Distancing                • In Phase 1 regions, no more than 10 people for any
                              services occurring indoor or outdoor.                        Modify the use and/or restrict the number of stations
                          • In Phase 2 and 3 regions, no more than 25% of the              (e.g. podiums) and seating areas, so that staff members,
                              maximum occupancy for a particular area for                  volunteers, and attendees are at least 6 ft. apart in all
                              services occurring indoor; or no more than 25                directions and are not sharing stations or seats without
                              people for services occur outdoor.                           cleaning and disinfection between use, unless all
                          • In Phase 4 regions, no more than 33% of the                    individuals are members of the same household.
                              maximum occupancy for a particular area for
                              services occurring indoor; or no more than 50                Hold services outdoors (e.g. services for religious
                              people for services occurring outdoor.                       gatherings, graveside-only funerals) and/or provide
                               • If separate buildings are available for use, may          remote service options (e.g. live streaming, AM/FM
                                   have multiple groups of 10 in separate                  broadcast), when possible.
                                   buildings at the same time in Phase 1; a
                                   maximum occupancy of 25% in separate                    Offer advanced sign-ups to manage capacity.
                                   buildings at the same time in Phases 2 and 3; or
                                   a maximum occupancy of 33% in separate                  Change or remove practices that involve close contact or
                                   buildings at the same time in Phase 4, so long          sharing things among members of different households
                                   as the buildings have separate entrances and            (e.g. sharing a car or limousine ride between locations,
                                   exits designated and groups do not interact.            providing food/beverages for attendees before, during, or
                                                                                           after the event or service).
                          A distance of at least 6 ft. must be maintained amongst
                          all individuals at all times, unless safety or the core          Hold drive-in services. Ensure attendees remain in the
                          activity requires a shorter distance (e.g. pallbearing) or       vehicle in which they arrived and that they don’t interact
                          the individuals are members of the same household.               physically with clergy, employees, or attendees in other
                          However, any singing activity must provide for a                 vehicles; vehicles should contain only members of a single
                          distance between individuals of 12 ft., subject to               household, and cars must be at least 6 ft. apart or use
                          additional protective measures.                                  alternate parking spaces.

                          Any time employees, volunteers, and/or attendees                 Reduce bi-directional foot traffic by posting signs with
                          must come within 6 ft. of one another (or 12 ft., if             arrows in narrow aisles, hallways, or pews.
                          singing), they must wear acceptable face coverings,
                          unless they are members of the same household.

                          Prohibit the use of small spaces (e.g. elevators, vehicles)
                          by more than one individual at time, unless all
                          individuals are wearing face coverings. If occupied by
                          more than one person, keep occupancy under 50% of
                          maximum capacity.

                          Prohibit holding or shaking hands of members in
                          different households during services or prayers.



                      STAY HOME.                        STOP THE SPREAD.                      SAVE LIVES.
                            As of June 26, 2020 Document 57 Filed 10/09/20 Page 90 of 153
             Case 1:20-cv-00651-GLS-DJS




Reopening
New York
                                                           These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                               committal services, statewide.

Funeral Services                                           During the COVID-19 public health emergency, all operators of religious and funeral
                                                           services should stay up to date with any changes to state and federal requirements
                                                           related to religious and funeral services and incorporate those changes into their

 EXHIBIT 2-13
                                                           operations. This guidance is not intended to replace any existing applicable local, state,
                                                           and federal laws, regulations, and standards.



                      Mandatory                                                         Recommended Best Practices
Physical Distancing       Limit activities involving singing (e.g. choir, soloist,
                          cantor, musical ensemble), unless 12 ft. of separation
(cont’d)                  can be provided between individuals or additional
                          distancing or physical barriers can reduce transmission
                          of respiratory droplets.

                          Establish designated areas for pickups and deliveries.

Protective                Provide workers with an acceptable face covering at no-          Place donation plates/boxes in central location with
                          cost to the worker and have an adequate supply of                proper distancing protocols in place.
Equipment                 coverings in case of replacement.
                                                                                           Remove religious texts from pews or benches, and
                          Acceptable face coverings include but are not limited to         encourage congregation to bring their own.
                          cloth (e.g. homemade sewn, quick cut, bandana),
                          surgical masks, and face shields.                                If choir/musical ensemble meets enhanced distancing
                                                                                           measures, encourage members to launder their own
                          Face coverings are required at all times except while            gowns at home and bring their own instruments, where
                          seated, provided all individuals are 6 ft. apart except for      possible.
                          immediate household members. Faith leaders,
                          officiants, volunteers, and/or attendees must be                 Adapt certain religious practices that traditionally require
                          prepared to don a face covering if another person                close contact in order to minimize contact between
                          unexpectedly comes within 6 ft. (e.g. when walking to            individuals.
                          seats).
                                                                                           Empty fonts or other shared water-related service or
                          Face coverings must be cleaned or replaced after use             ceremonial activities.
                          and may not be shared. Consult the CDC guidance for
                          additional information on cloth face coverings and
                          other types of personal protective equipment (PPE), as
                          well as instructions on use and cleaning.

                          If providing gowns or other garments, ensure they are
                          cleaned and laundered between uses.

                          Train workers on how to don, doff, clean (as applicable),
                          and discard PPE.

                          Limit the sharing of objects (e.g. religious texts,
                          collection plates) as well as the touching of shared
                          surfaces (e.g. pews, instruments, doors, railings); or,
                          require individuals to wear gloves when in contact with
                          shared objects or frequently touched surfaces; or,
                          require individuals to sanitize or wash their hands
                          before and after contact.




                      STAY HOME.                        STOP THE SPREAD.                      SAVE LIVES.
                         As of June 26, 2020 Document 57 Filed 10/09/20 Page 91 of 153
          Case 1:20-cv-00651-GLS-DJS




Reopening
New York
                                                         These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                             committal services, statewide.

Funeral Services                                         During the COVID-19 public health emergency, all operators of religious and funeral
                                                         services should stay up to date with any changes to state and federal requirements
                                                         related to religious and funeral services and incorporate those changes into their

EXHIBIT 2-13
                                                         operations. This guidance is not intended to replace any existing applicable local, state,
                                                         and federal laws, regulations, and standards.



                     Mandatory                                                        Recommended Best Practices
Hygiene, Cleaning,      Adhere to hygiene, cleaning, and disinfection
                        requirements from the Centers for Disease Control and
and Disinfection        Prevention (CDC) and Department of Health (DOH) and
                        maintain cleaning logs on site that document date,
                        time, and scope of cleaning.

                        Provide and maintain hand hygiene stations on site,
                        including handwashing with soap, water, and paper
                        towels, as well as an alcohol-based hand sanitizer
                        containing 60% or more alcohol for areas where
                        handwashing is not feasible. Hand sanitizer must be
                        placed throughout the location.

                        Provide and encourage participants to use
                        cleaning/disinfection supplies before and after use of
                        shared and frequently touched surfaces, followed by
                        hand hygiene.

                        Ensure distancing rules are adhered to in restrooms by
                        reducing capacity, where feasible.

                        Regularly clean and disinfect the location or facility and
                        conduct more frequent cleaning and disinfection for
                        high risk areas used by many individuals (e.g.
                        restrooms) and for frequently touched surfaces, using
                        Department of Environmental Conservation (DEC)
                        products identified by the Environmental Protection
                        Agency (EPA) as effective against COVID-19.

                        If cleaning or disinfection products or the act of cleaning
                        and disinfecting causes safety hazards or degrades the
                        material (e.g. religious artifact), put in place hand
                        hygiene stations, supply gloves, and/or limit the
                        number of individuals touching such material.

                        For funeral-related services, prohibit touching, hugging,
                        or kissing the body of a deceased person who had
                        confirmed or suspected COVID-19, per CDC guidance.

                        Prohibit shared food or beverages (e.g. self-serve meals
                        and beverages).




                     STAY HOME.                       STOP THE SPREAD.                     SAVE LIVES.
                           As of June 26, 2020 Document 57 Filed 10/09/20 Page 92 of 153
            Case 1:20-cv-00651-GLS-DJS




Reopening
New York
                                                         These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                             committal services, statewide.

Funeral Services                                         During the COVID-19 public health emergency, all operators of religious and funeral
                                                         services should stay up to date with any changes to state and federal requirements
                                                         related to religious and funeral services and incorporate those changes into their

EXHIBIT 2-13                                             operations. This guidance is not intended to replace any existing applicable local, state,
                                                         and federal laws, regulations, and standards.



                     Mandatory                                                       Recommended Best Practices
Communication            Affirm you have reviewed and understand the state-             Develop a communications plan for employees,
                         issued industry guidelines, and that you will implement        volunteers, and congregants, that includes applicable
                         them.                                                          instructions, training, signage, and a consistent means to
                                                                                        provide individuals with information. Use webpages, text
                         Post signage throughout the facility to remind                 and email groups, and social media campaigns.
                         individuals to adhere to proper hygiene, social
                         distancing rules, appropriate use of PPE, and cleaning
                         and disinfecting protocols.

                         Conspicuously post completed safety plans on site.



Screening                Implement mandatory health screening assessment                Perform screening remotely (e.g. by telephone or
                         (e.g. questionnaire, temperature check) for employees,         electronic survey), before people arrive, to the extent
                         faith leaders, and volunteers (but not attendees), asking      possible.
                         about (1) COVID-19 symptoms in past 14 days, (2)
                         positive COVID-19 test in past 14 days, and/or (3) close       Coordinate screening to prevent people from
                         contact with confirmed or suspected COVID-19 case in           intermingling in close contact with each other prior to
                         past 14 days. Responses must be reviewed and such              completion of the screening.
                         review must be documented.
                                                                                        Screeners should be trained by individuals familiar with
                         A person who screens positive for COVID-19 symptoms            CDC, DOH, and OSHA protocols and wear appropriate PPE,
                         must not be allowed to enter the gathering place and           including at a minimum, a face covering.
                         must be sent home with instructions to contact their
                         healthcare provider for assessment and testing.                Maintain a continuous log of every person, including
                                                                                        workers and visitors, who may have close contact with
                         If an employee or faith leader tests positive for COVID-       other individuals at the gathering site or area; excluding
                         19, immediately notify state and local health                  deliveries that are performed with appropriate PPE or
                         departments and cooperate with contact tracing efforts,        through contactless means. The log is not required to
                         including notification of potential contacts who had           maintain a list of attendees.
                         close contact with the worker, while maintaining
                         confidentiality as required by state and federal law and       Encourage, but do not mandate, attendees to complete a
                         regulations.                                                   screening and provide contact information, so they can be
                                                                                        logged and contacted for contact tracing, if necessary.

                                                                                        Refer to DOH’s “Interim Guidance for Public and Private
                                                                                        Employees Returning to Work Following COVID-19
                                                                                        Infection or Exposure” regarding protocols and policies for
                                                                                        employees seeking to return to work after a suspected or
                                                                                        confirmed case of COVID-19 or after the employee had
                                                                                        close or proximate contact with a person with COVID-19.




                     STAY HOME.                       STOP THE SPREAD.                     SAVE LIVES.
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 93 of 153




                                                                       EXHIBIT 3-1
                                                             Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 94 of 153
 Reports
   October 8,and
              2020 Publications
                   | 2:30 pm                                   Coronavirus is still active in New York. We have to be smart. Wear
                                                                                                                                                                         GET THE FACTS "
     Information on Novel                                      a mask, maintain six feet distance in public and download the
PressCoronavirus
      Releases                                                 oﬃcial New York State exposure notification app, COVID Alert NY.


Exams and Exam Reports
                                Services          News              Government              Local                                                                                                        !

Public Hearings
    Department of          Consumer     Applications                          Industry       Reports &
    Department
    Financial     of  Financial
               Services          Services
                           Information  & Filings                             Guidance       Publications               Contact Us                                   Search                 DFS Portal
Statements & Comments


Weekly Bulletins


DFS Annual Reports
                                             Press Release
                                                                                                   EXHIBIT 2-14
                                             September 30, 2020

Other Reports


Consumer Brochures (for Printing)
                                             GOVERNOR CUOMO UPDATES NEW
                                             YORKERS ON STATE'S PROGRESS DURING
                                             COVID-19 PANDEMIC
                                             Top 20 Hotspot ZIP Codes Have 5.5 Percent Positivity Rate
                                             Statewide Positivity Excluding Hotspot ZIP Codes is 0.82
                                             Percent; 1.02 Percent with Hotspot ZIP Codes Included
                                             DFS Extends Emergency Regulation Requiring Insurance
                                             Companies to Waive Out-Of-Pocket Costs for In-Network
                                             Mental Health Services for Frontline Essential Workers
                                             During COVID-19 Until November 27
                                             9 COVID-19 Deaths in New York State Yesterday
                                             SLA and State Police Task Force Visits 1,114
                                             Establishments; Observes 4 Establishments Not in
                                             Compliance
                                             Confirms 1,000 Additional Coronavirus Cases in New York
                                             State - Bringing Statewide Total to 458,649; New Cases in
                                             49 Counties
                                             Governor Andrew M. Cuomo today updated New Yorkers on the state's progress during the ongoing COVID-19 pandemic.
                                             The number of new cases, percentage of tests that were positive and many other helpful data points are always available
                                             at forward.ny.gov.

                                             "We're dealing with the cluster situation. We've had clusters in the past stemming from factories, churches, bars and other
                                             locations. Remember we started with New Rochelle, the first hotspot in the United States, which stemmed from someone
                                             who attended a religious gathering and then a wedding. And that was the first super spreader event, so we're quite
                                             familiar with this, and when there's a cluster, we are very aggressive on it and we're oversampling in the clusters,"
                                             Governor Cuomo said. "We've deployed rapid testing machines. So you have two infection rates that you want to pay
                                             attention to: the statewide numbers and then the cluster numbers. All of this is a stark reminder that we need to stay smart
                                             and vigilant - wear a mask, socially distance, follow the public health guidance - because this thing is not over."

                                             New York State continues to track clusters with a particular focus on the top 20 ZIP codes in which there have been
                                             hotspots. Within the 20 hotspot ZIP codes, the average rate of positive tests is 5.5 percent. The rate of positive tests for
                                             the remainder of New York State, not counting the top 20 ZIP codes, is 0.82 percent. The rate of positive tests for all of
                                             New York State, including the top 20 ZIP codes, is 1.02 percent. These 20 ZIP codes contained 23 percent of all positive
                                             cases in New York State yesterday, but represent only 6 percent of the state's population.

                                             The Governor noted that 20 hotspot ZIP codes reported an average 5.5 percent positivity rate. Areas that had high
                                             positivity rates will be subject of focused testing eﬀorts including access to rapid testing machines. These ZIP codes
                                             include:

                                              REGION                          COUNTY                   ZIP               % POSITIVE                    TESTS                POSITIVES


                                              Mid-Hudson                      Rockland                 10952             17%                           200                  34


                                              Mid-Hudson                      Rockland                 10977             14%                           350                  50


                                              NYC                             Kings                    11230             8%                            342                  29


                                              NYC                             Kings                    11204             6%                            223                  13


                                              NYC                             Kings                    11219             5%                            260                  12


                                              NYC                             Kings                    11223             4%                            253                  11


                                              NYC                             Kings                    11229             4%                            286                  11


                                              NYC                             Kings                    11210             4%                            182                  7


                                              NYC                             Kings                    11234             4%                            279                  10


                                              NYC                             Bronx                    10465             4%                            140                  5


                                              NYC                             New York                 10040             4%                            198                  7


                                              Mid-Hudson                      Orange                   10950             3%                            86                   3


                                              NYC                             Queens                   11374             3%                            151                  5


                                              NYC                             Richmond                 10306             3%                            152                  5


                                              NYC                             Richmond                 10304             3%                            185                  6


                                              Long Island                     Suﬀolk                   11717             3%                            125                  4


                                              Long Island                     Nassau                   11580             3%                            138                  4


                                              NYC                             Queens                   11691             3%                            255                  7


                                              Long Island                     Suﬀolk                   11746             3%                            183                  5


                                              NYC                             Bronx                    10462             3%                            266                  7


                                             The Governor also announced the New York State Department of Financial Services will extend an emergency regulation
                                             requiring New York health insurers to waive out-of-pocket costs, including cost-sharing, deductibles, copayments and
                                             coinsurance, for in-network mental health services for New York's frontline essential workers during COVID-19 until
                                             November 27. The extension of this emergency regulation helps to ensure that cost-sharing is not a barrier to in-network
                                             mental health services during COVID-19 for health care workers, first responders, transit workers, food services workers,
                                             retail workers at essential businesses, and other frontline essential employees, who are required to directly interact with
                                             the public while working during this continuing public health emergency. Governor Cuomo first announced the State's
                                             directive requiring New York insurers to waive out-of-pocket costs for in-network mental health services for frontline
                                             essential workers during COVID-19 in May.

                                             Yesterday, the State Liquor Authority and State Police Task Force visited 1,114 establishments in New York City and Long
                                             Island and observed 4 establishments that were not in compliance with state requirements. A county breakdown of
                                             yesterday's observed violations is below:

                                                   Brooklyn - 1
                                                   Nassau - 3
                                             Today's data is summarized briefly below:

                                                   Patient Hospitalization - 605 (+34)
                                                   Patients Newly Admitted - 100
                                                   Hospital Counties - 38
                                                   Number ICU - 144 (-3)
                                                   Number ICU with Intubation - 67 (+6)
                                                   Total Discharges - 76,754 (+63)
                                                   Deaths - 9
                                                   Total Deaths - 25,479
                                             Of the 97,960 test results reported to New York State yesterday, 1,000, or 1.02 percent, were positive. Each region's
                                             percentage of positive test results reported over the last three days is as follows:

                                              REGION                                                   SUNDAY                         MONDAY                         TUESDAY


                                              Capital Region                                           0.9%                           0.9%                           0.5%


                                              Central New York                                         0.8%                           1.7%                           0.4%


                                              Finger Lakes                                             0.6%                           0.9%                           0.3%


                                              Long Island                                              1.2%                           1.2%                           1.3%


                                              Mid-Hudson                                               3.1%                           2.0%                           2.4%


                                              Mohawk Valley                                            1.2%                           0.8%                           0.3%


                                              New York City                                            1.6%                           1.3%                           1.2%


                                              North Country                                            0.4%                           0.2%                           0.2%


                                              Southern Tier                                            3.6%                           1.9%                           0.6%


                                              Western New York                                         0.9%                           1.3%                           1.1%


                                             Each New York City borough's percentage of positive test results reported over the last three days is as follows:

                                              BOROUGH                                       SUNDAY                             MONDAY                             TUESDAY


                                              Bronx                                         1.0%                               1.0%                               1.1%


                                              Brooklyn                                      2.6%                               1.7%                               1.8%


                                              Manhattan                                     0.8%                               0.7%                               0.6%


                                              Queens                                        1.6%                               1.5%                               1.2%


                                              Staten Island                                 1.3%                               1.6%                               2.2%


                                             The Governor also confirmed 1,000 additional cases of novel coronavirus, bringing the statewide total to 458,649
                                             confirmed cases in New York State. Of the 458,649 total individuals who tested positive for the virus, the geographic
                                             breakdown is as follows:




                                              County                                           Total Positive                                    New Positive


                                              Albany                                           3,120                                             4


                                              Allegany                                         114                                               6


                                              Broome                                           1,673                                             31


                                              Cattaraugus                                      276                                               5


                                              Cayuga                                           220                                               1


                                              Chautauqua                                       590                                               5


                                              Chemung                                          510                                               18


                                              Chenango                                         253                                               2


                                              Clinton                                          162                                               0


                                              Columbia                                         595                                               3


                                              Cortland                                         184                                               3


                                              Delaware                                         136                                               0


                                              Dutchess                                         5,137                                             7


                                              Erie                                             11,500                                            55


                                              Essex                                            169                                               1


                                              Franklin                                         66                                                0


                                              Fulton                                           339                                               0


                                              Genesee                                          330                                               3


                                              Greene                                           325                                               2


                                              Hamilton                                         15                                                0


                                              Herkimer                                         338                                               1


                                              Jeﬀerson                                         172                                               2


                                              Lewis                                            50                                                0


                                              Livingston                                       208                                               1


                                              Madison                                          497                                               0


                                              Monroe                                           6,085                                             11


                                              Montgomery                                       235                                               1


                                              Nassau                                           46,857                                            66


                                              Niagara                                          1,788                                             5


                                              NYC                                              244,041                                           446


                                              Oneida                                           2,436                                             4


                                              Onondaga                                         4,424                                             15


                                              Ontario                                          475                                               0


                                              Orange                                           12,143                                            21


                                              Orleans                                          336                                               1


                                              Oswego                                           503                                               4


                                              Otsego                                           341                                               1


                                              Putnam                                           1,617                                             5


                                              Rensselaer                                       919                                               3


                                               Rockland                                        15,452                                            110


                                               Saratoga                                        1,066                                             6


                                               Schenectady                                     1,410                                             5


                                               Schoharie                                       85                                                0


                                               Schuyler                                        43                                                0


                                               Seneca                                          107                                               0


                                               St. Lawrence                                    327                                               2


                                               Steuben                                         453                                               3


                                               Suﬀolk                                          46,517                                            53


                                               Sullivan                                        1,604                                             4


                                               Tioga                                           249                                               7


                                               Tompkins                                        421                                               4


                                               Ulster                                          2,280                                             8


                                               Warren                                          391                                               5


                                               Washington                                      302                                               1


                                               Wayne                                           323                                               2


                                               Westchester                                     38,239                                            57


                                               Wyoming                                         137                                               0


                                               Yates                                           64                                                0


                                             Yesterday, there were 9 deaths due to COVID-19 in New York State, bringing the total to 25,479. A geographic breakdown
                                             is as follows, by county of residence:

                                               Deaths by County of Residence


                                               County                                                               New Deaths


                                               Allegany                                                             2


                                               Chemung                                                              1


                                               Essex                                                                1


                                               Kings                                                                2


                                               Queens                                                               2


                                               Suﬀolk                                                               1




                                                                                                                        ###




                                       Institutions That We Supervise
                     Who We            The Department of Financial Services supervises many different types of institutions.                                             Learn More

                     Supervise         Supervision by DFS may entail chartering, licensing, registration requirements, examination,
                                       and more.




  Department of Financial Services

  About Us                                 State Laws & Regulations                             Website                                                 Language Assistance

  Our History                              State Codes, Rules & Regulations                     Accessibility & Reasonable Accommodations               English

  Mission and Leadership                   State Laws (LBDC)                                    Disclaimer                                              Español

  Careers With DFS                         State Bills & Laws (Senate)                          Language Access                                         Kreyòl ayisyen

  Procurement                                                                                   Privacy Policy                                          Polski

  Advisory Boards                                                                               Site Map                                                Русский

                                                                                                                                                        বাঙািল

                                                                                                                                                        中⽂

                                                                                                                                                        한국어



                                                                                       Connect With Us


                                                                                 Facebook    Instagram        Twitter




                           Agencies                          App Directory                         Counties                             Events                                   Programs

                           Services
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 95 of 153
                                                                                                               EXHIBIT 3-2




                   Governor Andrew M. Cuomo: (00:00)
                   … the delay. I pride myself on my punctuality. But some of the issues that we’re
                   going to discuss today we were just working on resolving and that’s the reason for
                   the delay. From my far right, Mr. Gareth Rhodes. To his left, Dr. James Malatras.
                   To my right Melissa DeRosa, secretary to the governor. To my left, Dr. Howard
                   Zucker, health commissioner extraordinaire. To his left, the ever- smiling and
                   jovial, Rob Mujica, budget director. Thank you and again, I apologize for being late.
                   Today is day 219, but it feels like just yesterday that this started, doesn’t it? Have
                   that same freshness and energy. Groundhog Day. Remember that movie,
                   Groundhog day?

                   Governor Andrew M. Cuomo: (00:54)
                   These are the numbers for today. Again, we’re looking at two different universes.
                   Now it’s a little different than the past. We’re looking at the statewide numbers and
                   we are hyper-focused on what we call hotspots. Where was the first hotspot in the
                   United States of America? Trivia contest.

                   Speaker 1: (01:21)
                   New Rochelle.

                   Governor Andrew M. Cuomo: (01:21)
                   Yay, you win. Three questions today. We had the first hotspot cluster in the United
                   States, New Rochelle, New York. So we know this well. We’re oversampling in the
                   hotspots and with testing all across the state. The 20 hotspot zip codes, 5.5%. Our
                   hotspot zip codes are where many states are right now. And you’ll see it in some of
                   the numbers. Statewide positivity rate is 1. 01 outside of the hotspot zip codes. One
                   percent is an unbelievably low infection rate. And as we are going into the fall, I
                   believe it’s going to be practically unsustainable, but it’s remarkable that we’re that
                   low right now.

                   Governor Andrew M. Cuomo: (02:25)
                   If you roll in the hotspot zip codes, which now distorts the balance of the sample,
                   it’s 1.2. Number of deaths, eight. They are in our thoughts and prayers. Statewide
                   white hospitalization 636. ICU, 149. Statewide intubation, 70. Context first, we’re
                   coming into the fall. We have been told since early March, beware the fall. Beware
                   the fall. Weather gets colder. More people move in doors. Flu season. Schools open.
                   Schools opening are almost a predictor of increased infection rate. Colleges opening
                   turned out to be more problematic than we thought, colleges opening. SUNY’s
                   doing a great job. That’s why Dr. Jim Malatras is here today. If SUNY was not doing
                   a great job, Dr. Jim Malatras would not be here today. That’s how you know that.

                   Governor Andrew M. Cuomo: (03:29)
                   So the fall is a challenging period, as we know. And we expect to see the infection
                   rate go up in the fall. Context. All over the globe, the infection rate is going up. All
                   over the globe. Countries that were doing remarkably well are now seeing spikes.
                   U.S.A. overall is going up. Israel has a real problem. EU has a real problem. Canada
                   has a problem. Argentina has a problem. The UK has a problem. And the UK,
                   remember, they were up, they were down. They’re up again. You look across the
                   nation. States are all going up. So context, beware the fall has been right. New York
1 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 96 of 153
                   is the outlier in all of these international and national trajectories. We are theEXHIBIT                   3-2
                   exception to the rule. This is the one situation where we want to be the exception to
                   the rule. Other states up, other countries up.

                   Governor Andrew M. Cuomo: (04:51)
                   That in and of itself is a complicating factor because New York state is not
                   hermetically sealed. We put a quarantine in effect, I know, but people still drive in.
                   It’s still water through a screen. People are still coming in on flights. International
                   flights. People in Texas are coming in. People in California are coming in. People in
                   New Jersey are coming in. So that’s an added problem for us. If you look at the
                   hotspot infection rate yesterday, western New York Is a hotspot. Yesterday was a
                   good day, 1.2%. Broom has a hotspot. Came out of a pub restaurant, but a Broom
                   has a hotspot. Orange County, Rockland County, Brooklyn, Nassau could be on
                   there with a hot spot in one section of Nassau.

                   Governor Andrew M. Cuomo: (05:55)
                   These clusters have to be attacked. Picture that map as a map of dry grass and
                   picture those hotspots as embers within the field of dry grass. That’s how I think of
                   it. The only course is to run to those embers and stamp them out immediately and
                   dramatically. That’s why I don’t sleep at night. So you have to attack the clusters.
                   How do you attack the clusters? Testing, Testing, testing, testing. Get the facts,
                   follow the data, contact tracing off the testing. Testing in itself doesn’t tell you
                   anything, just that you have a problem. Contact tracing helps you solve the
                   problem. And enforcement. Enforcement. “Oh, that’s so harsh enforcement.” Yeah,
                   it’s not. Enforcement is kind. You know why? Because enforcement saves lives.
                   That’s what enforcement does.

                   Governor Andrew M. Cuomo: (07:24)
                   Lack of enforcement is not kind. I believe that. I believe that. And I have said that
                   from day one. And the state has been bullish on this and it has worked. It’s worked.
                   It’s not like I’m putting forth a proposition. Enforcement works. Any rule is only as
                   good as the enforcement. Don’t speed. Are you enforcing it? Don’t litter. Are you
                   enforcing it? Any rule is only as good as the enforcement, especially when it’s a rule
                   that people don’t want to follow. Seat belts. Only as good as you enforce it. Don’t
                   text and drive. Only as good as you enforce it. I say to people, when I see them
                   texting and driving, I say to them, I pull up, I roll down my window. I say, “Hi, you
                   are texting and driving. That is a violation of the law. I know because I passed that
                   law.” It’s only as good as the enforcement.

                   Governor Andrew M. Cuomo: (08:39)
                   We’re New York tough. What’s within tough? Smart. Follow the data. Follow the
                   analytics. Disciplined. Do the enforcement. Stick to the rules. Stick to what’s
                   working. I’ve said this 100 times. But at this point in my life, I’ve said everything
                   100 times. Too many local governments are not doing enforcement. Warnings are
                   not enforcement. “Put a mask on, or I will ticket you,” is not enforcement. “Store
                   owner, you’re not supposed to have this many people in your store.” We are past
                   that. Everybody knows the rules. You don’t have to pull over a car today and say,
                   “You’re not supposed to text and drive.” They know that. They know that. What you
                   wind up saying is, “I got away with it.” We’ve been saying you get away with it for
                   too long. And we have lived through this repeatedly.

                   Governor Andrew M. Cuomo: (09:54)
                   This was bars and restaurants. How many, the times did I come before you and say,
                   “Bars and restaurants are a problem. We have gatherings in front of bars and
                   restaurants. Local governments have to do the enforcement.” Week after week after
                   week. And it got worse and worse and it got worse. I even said, “Forget it. I give up.
2 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 97 of 153
                   The state government will do bars and restaurants.” And we put together a taskEXHIBIT                       3-2
                   force. We did over a thousand violations. And you know what? Compliance with
                   bars and restaurants is markedly better than it has been. When was the last time
                   many of you wrote a story about bars and restaurants and gatherings in front of
                   bars and restaurants. Why? Because the owners know they’ll lose their license. “Oh,
                   that’s tough.” No, we saved lives. I believe that. We saved lives. New York City has
                   clusters. Queens, Brooklyn. We also have clusters akin to this, Orange, Rockland, a
                   little bit in Nassau.

                   Governor Andrew M. Cuomo: (11:14)
                   I just got off the telephone with Mayor de Blasio, Comptroller stringer Council
                   Speaker Johnson, UFT President Mike Mulgrew. We had a very good conversation.
                   It was a collaborative, positive conversation. It’s a complex situation, works on a
                   number of levels. There are a number of issues. And we talked through them. We
                   have clusters where the viral infection rate is higher by 3-4%. Where does the virus
                   mainly transmit? Dr. Zucker was on the phone, we asked him that question.
                   Schools, which are also the place where different communities come together. So
                   my child goes to a private school, your child goes to a public school. But our
                   children are on the same hockey team or on the same soccer team. Or they play
                   together in the playground. Schools can be locations of transmissions.

                   Governor Andrew M. Cuomo: (12:29)
                   Religious gatherings, especially in these communities. New Rochelle, first hotspot,
                   was an Orthodox Jewish man who went to a temple, hundreds of people. And then
                   a wedding. Hundreds of people. Orthodox Jewish gatherings often are very, very
                   large. And we’ve seen what one person can do in a group. Look at this Rose Garden
                   with the President, by the way. Outdoor event. “Oh, those are safe. Outdoor events.”
                   No, no, no. Safer than indoor. Nobody ever said safe. Safer than indoor. And look at
                   that growing list of people at a Presidential Rose Garden event who were
                   theoretically tested before they came in. How many people could have been
                   infected? One, two? And look at the spread in the Rose Garden. You know what
                   happens here. You’ve seen it over and over again.

                   Governor Andrew M. Cuomo: (13:43)
                   Third are public spaces. These are basically in priority order. Fourth are businesses
                   where consumers may interact, but that is way down on the list, relatively. And the
                   key to all of these areas is enforcement. All of them. We have rules for all these
                   areas. We have rules for all these areas in place now. Well, then how’s it increasing?
                   Because people are not following the rules, that’s why. On schools. My number one
                   concern has always been schools. I said to the parents of this state, ” I will not send,
                   I will not allow your child to be sent to any school that I would not send my child.”
                   Period. And you have my personal word on that. I’ve spoken to thousands of
                   parents who have called up and said, “I’m worried about sending my child to
                   school.” I said, “I won’t allow a school to open that I wouldn’t send my child to.”
                   That’s my test. On the schools in these areas, not all of them have been tested.

                   Governor Andrew M. Cuomo: (15:03)
                   So we don’t have data on all of the schools in these hotspot clusters. That troubles
                   me. And on the telephone call, we were all basically in agreement. They have
                   sampled some schools in the clusters, but not all the schools. And these are the
                   hotspot clusters. So if you have to prioritize testing, you want to go to these schools
                   first because you know they are in hotspot clusters. So some schools in those
                   clusters, we have not yet done testing on. Better safe than sorry, I would not send
                   my child to a school in a hotspot cluster that has not been tested where I did not
                   have proof that the infection rate was low in that school. I would not send my child.

3 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 98 of 153
                   I am not going to recommend or allow any New York City family to send their   EXHIBIT
                                                                                                    child                      3-2
                   to a school that I wouldn’t send my child. We’re going to close the schools in those
                   areas tomorrow. And that’s that.

                   Governor Andrew M. Cuomo: (16:23)
                   Religious gatherings. The City’s proposal does not close religious institutions. We
                   know religious institutions have been a problem. We know mass gatherings are the
                   super spreader events. We know there have been mass gatherings going on in
                   concert with religious institutions in these communities for weeks. For weeks. I
                   don’t mean little violations. You’re only supposed to have 50, they had 55. I’m
                   talking about, you’re only supposed to have 50 outdoors, they had 1,000. These are
                   pictures from the past couple of weeks. And these are just emblematic.

                   Governor Andrew M. Cuomo: (17:41)
                   You’ve all seen pictures like this for weeks. What did you think was going to
                   happen? What do you think was going to happen? Religious institutions are mass
                   gatherings and raise the greatest potential. It’s schools and it’s large mass
                   gatherings. Schools, frankly, because they’re students and that’s where our heart
                   goes, our priority goes. But in terms of numbers, it’s large gatherings and large
                   religious gatherings are large gatherings. These have been going on for weeks. You
                   don’t see masks and you see clear violation of social distancing. When were these
                   pictures from?

                   Speaker 2: (18:47)
                   The one on the right is more recent than the one on the left.

                   Governor Andrew M. Cuomo: (18:51)
                   Okay. But they’re in the recent past. So this has been going on for weeks. We’ve
                   been talking about it for weeks. If we’re going to keep religious institutions open, it
                   can only be with two conditions. One, the community must agree, whether it’s the
                   Jewish community, whether we’re talking about Black churches, whether we’re
                   talking about Roman Catholic churches, the religious community has to agree to the
                   rules. And they have to agree that they are going to follow the rules and they have to
                   agree that they are going to be a full partner in the enforcement of the rules. That’s
                   condition one. I’m going to meet with members of the ultra-Orthodox community
                   tomorrow. I want to have that conversation directly myself. This cannot happen
                   again. If you do not agree to enforce the rules-

                   Governor Andrew M. Cuomo: (20:03)
                   If you do not agree to enforce the rules, then we’ll close the institutions down. I am
                   prepared to do that. Second, after we receive the agreement, an agreement is only
                   as good as the enforcement. We have to have real enforcement in these clusters and
                   the other statewide clusters. The enforcement will help the community. If the rule is
                   no more than 50% of the people in a black church, I want someone at that door
                   when 50% enter the church. A person there who says to the pastor, “You agreed to
                   follow the rules. That’s 50%, that’s it, or we close it down.” It does not work without
                   enforcement, but both of those conditions have to be in place. If I do not have the
                   agreement from the religious community directly as a starting point, then we will
                   close down the religious institutions. If they do agree to do it in partnership, then I
                   want a real enforcement capacity. We’re not going to make the same mistake twice.
                   Tomorrow, I’m going to meet with the larger congregations, New York City,
                   Rockland, Orange, Nassau, and have that conversation. That’s step one. If we get
                   past step one, then we need enforcement in place. Enforcement is enforcement. I’ve
                   said this to you. I have this conversation with the local officials all day long.

                   Governor Andrew M. Cuomo: (22:09)
4 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 99 of 153
                                                                                                EXHIBIT
                   Well, we issue warnings. That’s not enforcement. Well, we do public education.                              3-2
                   That’s not enforcement. There is no person in the state of New York who needs you
                   to tell them, at this point, “You must wear a mask.” They know they must wear a
                   mask. There was no need for public education. Find me the person who says, “I
                   never heard that. Really? You have to wear a mask? I never heard it.” Find me the
                   person in the state who says that. Enforcement is enforcement, okay? New York
                   City only did 26 enforcement actions. Enforcement is here’s a violation. New York
                   City deployed 1,000 people for days, three days, 1,000 people for three days is
                   what? Is 24,000 personnel hours. 24,000 personnel hours? You only did 26
                   enforcement actions? That’s not enforcement.

                   Governor Andrew M. Cuomo: (23:26)
                   We have to be more aggressive. I understand that it’s in politic. I understand the
                   sensitivity in the community now, but I also understand you will see people die if
                   we don’t do more enforcement. I also understand that we have learned this
                   experience before. This is the bars and restaurants story. Week, after week, after
                   week, we have to do the enforcement. Nobody’s doing the enforcement. Week, after
                   week, after week, nothing changes. The state took it over. I did 1,200 enforcement
                   actions, 228 immediate license revocations just on bars and restaurants.

                   Governor Andrew M. Cuomo: (24:15)
                   1,200. Now, was I happy about doing 1200 enforcement actions? No. Immediate
                   license revocation is very difficult. That business basically closes. People lose their
                   jobs. You don’t want to do this, but life has options, my friends. You don’t do this,
                   the virus spreads, people die. You tell me, which is the nice and kind and
                   responsible course of conduct? 1,200 enforcement actions just on bars and
                   restaurants. That’s enforcement. The state is going to take over the enforcement
                   oversight in all the hotspot clusters, okay? Local governments will need to provide
                   us with personnel, but the state will take over the enforcement with the local
                   personnel. I do not have enough state personnel to supplement every local police
                   department in the state. To give you an idea, we have about 5,000 state troopers.
                   There are about 35,000 NYPD, okay?

                   Governor Andrew M. Cuomo: (25:47)
                   Most of this enforcement is also going to be done by health department officials,
                   other agency-type officials. I said from day one to the local officials, I understand
                   this is all tough stuff, and politicians like to make people happy as a general rule. I
                   like to make people happy as a general rule too. I just have a superseding rule,
                   which is, I like to keep people alive. I’d rather you be alive and angry at me, than
                   have people happy with me. I’m elected to do a job and be responsible, and that’s
                   what I want to do. I said from day one, blame me. Blame me. You have to revoke a
                   bar owner’s license? Blame me. We have to close a temple because it’s over 50%? I’ll
                   do it. We have to close a Roman Catholic church? I’ll do it. I had to close the St.
                   Patrick’s Day parade? I did it. I’ll do it, but none of these rules are going to make a
                   darn if you don’t have the enforcement.

                   Governor Andrew M. Cuomo: (27:04)
                   Another issue that came up on the phone, which is right. Targeting by zip codes is
                   imperfect. The virus doesn’t travel by zip codes. Neighborhoods and communities
                   aren’t organized by zip codes. Zip codes can be arbitrary and can leave out some
                   communities that are infected. Zip codes can include communities that have a low
                   infection rate. This is a zip code in Brooklyn. The white areas are inside the zip
                   code, but we have the infection rate by address. You have areas in that zip code that
                   aren’t infected. You then have areas outside the zip code that are infected. The zip
                   code as a template is rough justice, but only rough justice. We can refine that. That

5 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 100 of 153
                   takes some review and analysis. Look at the actual cases that you have again,EXHIBIT
                                                                                                 by                            3-2
                   address and make sure you’re including the relevant zone, not just a zip code, you
                   have to go a little bigger.

                   Governor Andrew M. Cuomo: (28:34)
                   You go a little bigger. If you don’t have an infection rate in certain communities,
                   don’t include those infection rates. The zip codes as a starting place, but we then
                   want to have a team of epidemiologists and demographics people actually look at
                   the maps and where the infection rate is and make sure we’re drawing the right
                   circle or the right borders. The controller raised that point, and it’s a good point.
                   The health officials agree. When we did New Rochelle, we did a circle. Every other
                   state, every other country does a political subdivision, a county, a city, a town. The
                   zip codes are not the best template to use, and we want to refine that template.

                   Governor Andrew M. Cuomo: (29:46)
                   For example, we’re closing schools in zip codes, but the school district is different
                   than the zip code. Just because the school is located in that zip code, doesn’t mean
                   the students come from that zip code. The catchment area can go the opposite
                   direction from the zip code. Right now, that’s the best we have with the New York
                   City data, but we’re going to refine this. Non-essential businesses, public spaces.
                   Remember, it’s mass gatherings, public spaces, schools should close, but we need to
                   have the right template designed before we can do that with full accuracy. The only
                   action we’re taking today on this data, we are using the zip codes to close those
                   schools tomorrow. If we expand the regions and that then includes other schools,
                   we’ll then notify people as soon as we know, but for today, or we have other zip code
                   … That is the zip code data, so it’s the schools in those zip codes. As we refine it,
                   we’ll let you know.

                   Governor Andrew M. Cuomo: (31:01)
                   In total, schools close tomorrow. I’m going to be meeting with the Orthodox
                   community tomorrow. See if they will agree to live and abide by the rules and
                   advocate compliance. If the rabbi advocates compliance, that would be a very
                   positive start. If the communities don’t agree with the rules, which is possible, I had
                   some conversations where some religious leaders believe they have herd immunity,
                   which is not true. Some people believe have followed politics and think that masks
                   are ineffective, and this is all a hoax. That’s not true, but if they don’t agree, then the
                   state will take action. If they do agree, and we have the ability to enforce, then we
                   will go with reduced guidance, 50% rules, primarily outdoors, et cetera.

                   Governor Andrew M. Cuomo: (32:13)
                   We’re going to do statewide enforcement, state-supervised with local resources, but
                   enforcement has to be enforcement. We need better templates, geographic
                   templates and zip codes. We also need better data on these schools in these hotspot
                   zip codes, more testing, faster testing, so we find out exactly where we are. We need
                   to establish criteria for reopening. When do the areas reopen? What testing data,
                   what percent over what period of time? That has to be established. In closing, New
                   York City is not unique, we have this all across the state. Again, we started with the
                   first hotspot and it’s going to continue. It is the way of the world. It’s the way this
                   virus moves. It starts in a cluster. It always starts in a cluster wherever, and the
                   question always becomes, can you stop it in the cluster? Can you tamp out the
                   embers before it’s a fire out of control? That’s always the question. That was the
                   question in Wuhan, China.

                   Governor Andrew M. Cuomo: (33:41)
                   Could you get to Wuhan and stamp it out before it spread? That was the question in
                   New Rochelle, and we did stamp it out in New Rochelle, by the way. Every state is
6 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 101 of 153
                                                                                                     EXHIBIT
                   dealing with it, but it’s a statewide issue. It’s testing and it’s enforcement. That’s                      3-2
                   what we’re down to. We’re New York tough, smart, disciplined. Just to reiterate, the
                   fall is perilous. We have to stay vigilant. When we talk about 1%, I understand that
                   it is a hyper ambitious goal. You have to remember, we were at 20% infection rate
                   at one time, and I understand that we are surrounded by higher infection rates.

                   Governor Andrew M. Cuomo: (34:37)
                   New Jersey is 2.1. They were three last week, okay? Connecticut is 1.3. They were 1.5
                   and Connecticut has always been a relatively easier situation than New York. I’m
                   envious of my friend, Governor Ned Lamont. Pennsylvania is at 7.9%. We have
                   people coming in and out of here every day from these states. We have people flying
                   in from other countries, so 1% hyper ambitious, unrealistic. Keep the bar high, raise
                   the goal, and we do the best we can, but I’m also realistic. These are the facts that
                   surround us. That’s why right now you take out our hotspots. We have one of the
                   lowest infection rates in the United States of America, and that is the gold standard.
                   That’s what we want to try to achieve. Even if it is not fully realistic, but New
                   Yorkers have done an amazing job, highest infection rate at one time, lowest in the
                   nation. God bless New Yorkers. I want to make sure as governor, I’m doing
                   everything I can to honor and fulfill their sacrifice and their toughness and their
                   love for each other, and we’re doing that. Questions?

                   Speaker 3: (36:26)
                   Governor, on the schools specifically, do you have a sense of how many that is total
                   in Brooklyn and Queens? What will the duration be, and why did you think now is
                   not a time to really go after the essential businesses? I mean, do you think you could
                   do that as soon as this week?

                   Governor Andrew M. Cuomo: (36:40)
                   Essential businesses are like number four in the spreader priority, right? Schools,
                   mass gatherings, religious institutions, especially in these communities, public
                   spaces, businesses, but the businesses are not mass spreaders. You’re talking about
                   small stores. We’re not talking about large box stores in these communities, right?
                   We’re talking about small stores, the difference whether you had six patrons or
                   eight patrons at any given time, and we want to … The businesses will be really
                   effected by the lines you draw. We’re going to … I believe we can draw better lines
                   than a zip code. Before we create confusion, on one side of the street, you’re open,
                   one side of the street, you’re closed. Why? When the zip code line is on this side of
                   the street, not that side of the street.

                   Governor Andrew M. Cuomo: (37:51)
                   Let’s get the right template, and then we’ll take those actions. The big generators,
                   schools, it’s children. There are about … Do you remember the numbers of schools
                   we said were in these areas? Mike said it, how many were tested?

                   Speaker 4: (38:13)
                   Approximately 28 or-

                   Governor Andrew M. Cuomo: (38:15)
                   28 or 30, they were like 180 or something like that. Many of the schools in these
                   clusters just have not been tested yet. That gives me concern and they are possible
                   transmission places. Then it’s going to be the mass gatherings and the religious
                   institutions. Those are the pictures, right? That’s what it is. It is those super-
                   spreading situations, and that’s what we have to get a handle on .

                   Speaker 5: (38:42)
                   Governor, the mayor had proposed-

7 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 102 of 153
                   Speaker 6: (38:46)                                                         EXHIBIT                          3-2
                   [crosstalk 00:38:46] are you talking about [inaudible 00:38:48] and other private
                   schools in addition to the public schools?

                   Governor Andrew M. Cuomo: (38:50)
                   Yes.

                   Speaker 5: (38:52)
                   The mayor had proposed Wednesday to close the schools. You’re moving that up
                   one day. What is the reason for that? His argument was, ” We’re just about through
                   with giving every child that in-person day in the blended model, Wednesday is
                   when it makes sense.”

                   Governor Andrew M. Cuomo: (39:07)
                   We had a phone call now. Well, Mike Mulgrew recommended it. Speaker
                   recommended it. The controller recommended it. I think what was the
                   determinative fact was there has not been testing in those schools. Some of the
                   schools in the hotspot zip codes have been tested, but some have not. How can you
                   send children into a school in a hotspot zip code, when you know that you don’t
                   have any information as to whether or not it’s safe?

                   Speaker 5: (39:44)
                   Well, you sent them in today. You could’ve made this decision yesterday on Sunday.

                   Governor Andrew M. Cuomo: (39:50)
                   Yeah. Except I wasn’t involved, right? I had the conversation today, so I can’t move
                   any faster than this.

                   Speaker 5: (39:56)
                   Just a quick follow up, you’re not closing the schools in Orange and Rocklin, the
                   other hotspots, just the New York City schools, why?

                   Speaker 5: (40:02)
                   … Auckland, the other hotspots, just the New York City schools, black.

                   Governor Andrew M. Cuomo: (40:03)
                   We may close those schools. We don’t have the same level of problem. But I’m
                   going to be speaking to those community leaders also tomorrow, because it’s
                   roughly the same situation. If the religious leaders do not agree to abide by these
                   rules then we will close the religious institutions, period. If they agree, I will only go
                   forward if I know we have a state supervised enforcement action. Because I’ve seen
                   this movie and you’ve seen this movie, 26 enforcement actions is not enforcement.
                   And I understand it’s difficult, but I want a person monitoring the attendance in a
                   temple, in a black church, in a Catholic church. And if the rules are violated then
                   action has to be taken at that moment. And that enforcement has to be in place.

                   Governor Andrew M. Cuomo: (41:16)
                   The challenge is I don’t have, on the state side, enough people to say, we’ll do all the
                   enforcement. That would be easy. And I would do that in a heartbeat. I didn’t even
                   have enough people to do the Bars and Restaurants Task Force. We took people
                   from all over. I have environmental inspectors on that task force. But it also proved
                   it worked and both conditions have to be in place if we’re going to allow the rigid
                   religious institutions to stay open. If one or two doesn’t happen, then we’ll close
                   them. I don’t have a problem with that.

                   Zach: (42:04)

8 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 103 of 153
                   Will the NYPD be involved in enforcing social distancing restrictions among EXHIBIT                         3-2
                   individuals or purely through this task force on businesses, schools, religious
                   institutions?

                   Governor Andrew M. Cuomo: (42:15)
                   It’s individuals but you want to prioritize your impact. Mass gatherings have the
                   most potential to do a super spreader, right? Rose Garden, New Rochelle. So
                   certainly mass gatherings first. If I’m an investigator and I’m out there and I want
                   to make a difference in the world, mass gatherings, mass gatherings at religious
                   institutions, mass gatherings in parks. By the way, mass gatherings of young people
                   at parks in front of NYU, right? College kids coming out 2, 300 to party. Those are
                   all mass gatherings and that’s a priority for compliance. School’s priority. And then
                   you go down, businesses and then individuals.

                   Zach: (43:22)
                   So would they be authorized then to ticket people who are walking on the street
                   without masks, for example?

                   Governor Andrew M. Cuomo: (43:28)
                   Oh, they are now. Zach…

                   Zach: (43:31)
                   But is it [crosstalk 00:43:31] for them to enforce it in that way? You say it’s not the
                   highest priority, but-

                   Governor Andrew M. Cuomo: (43:34)
                   Zach, it is now. You walk down the street without a mask. You’re within six feet of a
                   person, you are in violation of the law.

                   Zach: (43:43)
                   But will they enforce it through this new task?

                   Governor Andrew M. Cuomo: (43:46)
                   Yes. And they should be enforcing it now. That question should not be a question.
                   The answer is of course. NYPD should be enforcing it now. New York City
                   Department of Health should be enforcing it now. You should have no question in
                   your mind that if you walk down the street and you’re not wearing a mask and a
                   police officer sees you, you’re going to be ticketed.

                   Louis: (44:15)
                   Governor, doesn’t Orange County and Rockland County have higher infection rates
                   than-

                   Governor Andrew M. Cuomo: (44:20)
                   It depends. It depends on where.

                   Louis: (44:21)
                   If they have high infection rates why not close the schools there as well?

                   Governor Andrew M. Cuomo: (44:26)
                   Well, that’s what we’re going to be talking about. And there’s some disparity in what
                   the infection rates are and we want to drill down on the data. But it’s the same basic
                   conversation we’re having here. Excuse me one second.

                   Louis: (44:48)
                   Do you believe you have the legal authority to close down religious institutions

9 of 18                                                                                                                 10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 104 of 153
                                                                                              EXHIBIT
                   [inaudible 00:44:49] wasn’t there a recent court order barring you from doing that?                         3-2
                   Governor Andrew M. Cuomo: (44:52)
                   We believe we have the legal authority. We will assert the legal authority. We have
                   been sued by the religious organizations. Our legal authority was upheld. I don’t
                   like getting into a litigious situation with the religious community. I have enough
                   questions that I have to answer when I get to the Pearly Gates. I don’t want to also
                   be questioned as to why I was sued by the Catholic church or the Jewish community
                   for closing temples. So I have enough issues on my plate. But yes, we believe we
                   have the legal authority. Did you want to say something?

                   Melissa DeRosa: (45:38)
                   No. I would just say Louis, you have to remember back. So when we did New York
                   on pause back on March 20th, we banned all mass gatherings, more than 10 people,
                   and we closed all non-essential businesses. It was the mass gathering rule that was
                   upheld. And so technically during that period of time, individuals could walk into a
                   religious institution and pray, but you couldn’t have more than 10 people in a
                   religious institution regardless of occupancy at any given time. What changed was
                   when we began to do the phased reopening and we started to say that businesses
                   could have 50% capacity, we said houses of worship could have 33% capacity.

                   Melissa DeRosa: (46:15)
                   The lawsuit was over whether or not it was fair that in a religious institution, you
                   were taking a different standard than any other business. And the court at the time
                   went with the businesses. But what the governor’s describing as if we’re moving
                   into a situation where we’re indiscriminately saying a mass gathering number in a
                   certain region based on infection rate would be lowered, let’s call it 10 people. I’m
                   not saying that’s what it’s going to be. But just for example sake, 10 people, then
                   you’re not saying a religious institution is being treated differently than any other
                   institution because the law would be applied evenly throughout. Does that make
                   sense?

                   Governor Andrew M. Cuomo: (46:52)
                   Can you put up the picture of the two congregations again?

                   Melissa DeRosa: (46:58)
                   Sorry Louis.

                   Governor Andrew M. Cuomo: (46:58)
                   Wait Louis. Isn’t Louis [crosstalk 00:47:00]

                   Louis: (47:00)
                   On the non-essential businesses, could you clarify your stance or do you mean
                   against shutting them down and closing them or you mean against the mayor’s
                   proposal? What exactly are you waiting for on the non-essential businesses?

                   Governor Andrew M. Cuomo: (47:14)
                   On the non-essential businesses, also on the schools, we all agree we need to do a
                   better template than a zip code. A zip code is not the best definition of the
                   applicable zone, right? You have information beyond the zip code level. You have
                   addresses, you have census track data. So if you have to draw a… I use the word
                   containment zone. In New Rochelle I got into all sorts of trouble. If you have to
                   circumscribe an area, make sure you have the right boundaries. And before you
                   make a determination about essential businesses or not, make sure you have the
                   right geographic area because you will be closing businesses.


10 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 105 of 153
                   Governor Andrew M. Cuomo: (48:20)                                                EXHIBIT                    3-2
                   And if you don’t do it right, it’ll just be arbitrary and capricious and then they’ll
                   bring you into court. And they’ll say, it’s just because I happened to be in the zip
                   code and one side of the street, the deli’s open on the other side of the street, the
                   delis closed. What sense does that make? All you’re doing is bringing the people
                   across the street. So what is the best area? Once we have that done, then I don’t
                   have a problem with closing the essential businesses. Then you determine for how
                   long by what data, et cetera. But even all of this comes back to do you have the
                   enforcement capacity to enforce any of this? All these great rules, but do you have
                   the enforcement capacity?

                   Governor Andrew M. Cuomo: (49:18)
                   So I know we’re giving you a lot. First action, close the schools tomorrow, use the
                   zip codes because that’s all you have for now. If you come up with a different
                   template, I’m sorry, when you come up with a different template, if it includes
                   additional schools, include additional schools. Meet with the Orthodox community,
                   see if they will agree to live by the rules. If they do, then we need to put in together a
                   statewide enforcement task force and the local governments have to give me enough
                   personnel to make it work. And that will be statewide including New York City.
                   Then redraw the geographic boundaries. See what’s in and see what’s out. Then put
                   that out there. And that’s all.

                   Speaker 7: (50:17)
                   So governor, why do you think Mayor de Blasio has not been able to pull the trigger
                   on enforcing these things?

                   Governor Andrew M. Cuomo: (50:25)
                   You’d have to ask the mayor.

                   Speaker 7: (50:26)
                   But I’m asking you.

                   Governor Andrew M. Cuomo: (50:28)
                   I know you are asking me and that’s why I am saying you have to ask the mayor.
                   Look, I think it’s not just the New York City issue, it’s local governments plus or
                   minus. Some are very aggressive by the way and do a great job. But some have been
                   very reluctant. And that’s why I had to do the Bar and Restaurants Task Force. I
                   mean, how many times did you sit here and I saw the skepticism in your face when
                   you would say, “Here he goes again with his bar and restaurant rant.” But yes. How
                   many weeks did we say, look at the crowds, look at the pictures, Look at all the
                   young people in front of the bar, do something, they did nothing? Part of it is the
                   environment, the NYPD tension with the community. Do they want to engage in
                   this kind of activity? Then you go to… the mayor’s been using the sheriff. The
                   sheriff’s office is 150 people. What do you think 150 people are going to do? I mean,
                   it’s just not enough. And then you have the political overlay.

                   Governor Andrew M. Cuomo: (51:48)
                   You’re dealing with government saying to religions, you shouldn’t have more than X
                   people in your church or your mosque or your temple. That’s an politically
                   uncomfortable situation. I have to say to the Orthodox community tomorrow, if
                   you’re not willing to live with these rules, then I’m going to close the synagogues. I
                   have had a 30 year relationship with the Orthodox community. It goes back to my
                   father. I have a very close personal relationship with them. This is the last thing I
                   want to do. Forget the politics, I don’t care about that anymore. Personally, I don’t
                   want to have this conversation. It’s a difficult conversation. And you’re right on the
                   line of government intrusion on religion. So it’s hard. I didn’t want to close down
11 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 106 of 153
                                                                                                EXHIBIT
                   1000 bars, put people out of work. It’s hard, but I know in New York City’s case, 26                        3-2
                   enforcement actions, that with this rampant ongoing violation. You think 26
                   enforcement actions was going to stop it? No.

                   Speaker 8: (53:26)
                   The state is going to oversee the enforcement with local personnel. What does that
                   mean and why is it going to be different than what you just described?

                   Governor Andrew M. Cuomo: (53:43)
                   What we did with the bars and the restaurants is I used state personnel from all
                   across the state and it was run by the state police and the SLA. Here we’ll have a
                   task force put together, run by the Department of Health and the state police. And
                   local governments will need to assign people to that task force who are supervised
                   by that task force, deputized by that task force to give out state summonses as
                   directed by the supervisors of that task force, right? So you can be a Nassau County
                   Department of Health official. You are assigned to the task force. I’m the state
                   person running the task force. I say, you’re going to be stationed in front of St.
                   Peter’s Church. The capacity is 150. You stand at the front door. When they go over
                   75, you close the door and call me. And if you have any problem, the state police
                   officer is down the block and he’ll come help you. That’s your job. You are from the
                   Department of Health, Nassau County, but you were assigned to a state task force.

                   Speaker 8: (55:12)
                   So the state is telling the local officials where to be?

                   Governor Andrew M. Cuomo: (55:17)
                   Say it one more time. I’m sorry.

                   Speaker 8: (55:18)
                   The state is telling the local officials where to be?

                   Governor Andrew M. Cuomo: (55:24)
                   No. The state is determining where to be primarily based on the hotspot clusters,
                   right? Here in New York City, we knew where the problems were. We knew it. So
                   we’re all looking at the same areas because we all have the same data on the zip
                   codes in the communities. We just haven’t been aggressive enough on the
                   enforcement. And I said from day one, blame me. I’m willing to do the enforcement.
                   I have a different political perspective. I think it’s kind and right and responsible as
                   opposed to harsh and I’m going to make enemies. And the state taskforce is going to
                   do it, but I don’t have enough people. I don’t have enough personnel. So I need
                   them to assign me personnel.

                   Speaker 8: (56:19)
                   I’m just wondering, if the locals didn’t do it before, what makes you think you’re
                   going to do it now?

                   Governor Andrew M. Cuomo: (56:26)
                   Oh, because they’re not doing it in their name. It’s my name that they’re doing it in.
                   And that makes all the difference.

                   Speaker 8: (56:34)
                   That’s going to make the difference.

                   Governor Andrew M. Cuomo: (56:36)
                   Oh yes, because there’s no political recriminations to them. I’m going to say to the
                   Orthodox community tomorrow, if you don’t agree, then we will have to close down

12 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 107 of 153
                                                                                                   EXHIBIT
                   your religious institutions. I’m going to have to say that to the black ministers.                          3-2
                   That’s not a comfortable conversation.

                   Melissa DeRosa: (57:05)
                   Just to punctuate the governor’s point. So just so we’re all clear. Section 20 of the
                   executive law regarding emergency response delegates the authority on
                   enforcement in an emergency to the locality. So let’s just use that as the baseline. To
                   go on the governor’s point on the SLA, what was happening a lot over the summer
                   was everyone was seeing on social media reports of bars and restaurants and drive-
                   in concerts, whatever it may be, in clear violation of the rules that we put into place
                   in order to keep the virus contained in New York. We would reach out to the local
                   health departments, local governments, say, “What are you doing about this?” And
                   politically, it was very difficult for them. Oh my friend’s cousin owns that bar. This
                   person I know owns that restaurant. It was just this one time. And so the governor
                   put together the SLA Task Force. The hope being from the SLA Task Force was that
                   we would go after individual bad actors before having to blanket punish an entire
                   industry.

                   Melissa DeRosa: (57:55)
                   So rather than in that moment in July and August say we’re closing all bars and
                   restaurants, indoor, outdoor, everything, we tried to surgically go after the
                   individual bad actors. And it was incredibly effective. To the governor’s point, you
                   now see dramatic change in compliance. At the same time, my phone was ringing
                   off the hook, Robert’s phone was ringing off the hook from local politicians, state
                   legislators, assembly and senators in these areas saying, you closed down my
                   friend’s brother’s bar, you’re being gratuitous. It was just one violation. You’re
                   going after and finding these people. And we said, “Yeah. We are because we lived
                   through mass graves on Hart Island and we lived through sirens in this city and we
                   lived through death and we’re not doing it again. So we will take it over.” And when
                   they say, “Well, we’re upset.” You can say, well, the governor’s office is terrible.
                   They’re going to continue doing it and they’re going to continue doing it no matter
                   what we say so you better just follow the rules. And we have seen a dramatic change
                   in compliance as a result. And that’s what we’re trying to accomplish.

                   Governor Andrew M. Cuomo: (58:50)
                   Let me do it another way for you. Just turn the picture a little bit so I don’t have
                   every local official calling me this afternoon. First, many local governments have
                   done this very well. Second, this is a very different situation because this is a state
                   law that has been delegated to them to enforce. State law, which is a new state law,
                   delegated to them to enforce. They don’t close down religious institutions. It’s not
                   what they do. They don’t close down bars. They don’t close down restaurants. They
                   don’t close down drive-in concerts. They don’t tell people to wear masks. They don’t
                   tell people you can’t gather 100 people in a park. They have never done this before.
                   It’s not what they do. COVID, we passed these new state laws you are-

                   Governor Andrew M. Cuomo: (01:00:03)
                   … COVID. We passed these new state laws. You are delegated to enforce them. It’s
                   your job. We’ve never done this before. It’s not what we do. My local police don’t
                   close down bars, and we don’t tell people to wear masks. I know you’ve never done
                   it before, but you have to do it. We don’t go into a church and say, “You’re violating
                   the 50% rule. Close the church.” We don’t do that. I know, but you have to do it
                   now. That’s for the bureaucracy to accept that and pivot and do it, and these are all
                   difficult laws. Think about it. You’re a local politician. Pick one. Close temples, close
                   mosques, close schools, close Catholic churches. No, thank you.

                   Speaker 3: (01:00:56)
13 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 108 of 153
                                                                                              EXHIBIT
                   Governor, any [inaudible 01:00:56] how long a duration would be for the schools?                            3-2
                   For example, would you want testing in the schools to indicate when they could
                   reopen? Or is it the community at large, meaning within the zip code?

                   Governor Andrew M. Cuomo: (01:01:06)
                   It may be both. We don’t know. And that’s what we want to establish. Dr. Zucker’s
                   going to work with the city and some other outside experts to make that
                   determination.

                   Speaker 9: (01:01:20)
                   [inaudible 01:01:20] timeline on the boundaries? We know of two concerts that are
                   planned in Brooklyn this week in the ultra-orthodox community. Are you going to
                   have to close down larger venues this week?

                   Governor Andrew M. Cuomo: (01:01:30)
                   Well, first of all, it shouldn’t be happening anyway. Period. It violates the existing
                   law. You have to enforce the law. State-wide, I’ve gone through this in Suffolk. They
                   had a music concert, fundraiser in one of the towns in the Hamptons. You can’t
                   have a concert mass gathering today. You can’t. I don’t care what zone you’re in.
                   You can’t do it.

                   Speaker 5: (01:02:14)
                   [inaudible 01:02:14] Mayor DeBlasio yesterday announced a plan, asked for your
                   approval, set of presser for 12:00 today. You all scheduled one for 10:30, then 11:45.
                   I understand you had to meet with him first, or [inaudible 01:02:28] over the
                   phone, discuss it, your team and his team, but I wonder if you could explain to the
                   public why you couldn’t have a joint announcement, a joint press conference. We in
                   the world could ask you all these questions together and have a united front. I think
                   a lot of people have a lot of frustration about that division. Can you explain it to
                   them?

                   Governor Andrew M. Cuomo: (01:02:49)
                   No. You have a federal government. You have a state government. You have a city
                   government. You have county governments. This is a situation where by law is
                   governed by state law. The mayor said that yesterday. The mayor said, “I have a
                   plan. I’m going to propose it to the state.” Okay. Now, I have to review it. I have to
                   see what the speaker says. I have to see what the Hasidic community says. I have to
                   see what the police say. I have to see what the controller thinks. I have to see what
                   my health officials think. It’s a complex issue. Right?

                   Governor Andrew M. Cuomo: (01:03:29)
                   And he did announce it, so people now want to know. It’s caused a lot of
                   aggravation. My phone has been ringing off the hook. Has said, “The community is
                   very concerned. Parents are very concerned. What’s happening? What do you
                   know?” So, I want people to know as soon as possible, especially your schools are
                   closed tomorrow, so you can figure out what to do tomorrow. And this is the most
                   recent update. And I spoke to him about it. I spoke to him, Mulgrew, the controller,
                   the speaker, and this is what we agreed we would do. This is the plan of action. You
                   are hearing it as soon as I could get it to you.

                   Speaker 10: (01:04:17)
                   Governor, what kind of testing going forward do you want to see in schools? You
                   said there’s not enough going on in the city. At least the city schools were doing
                   monthly random testing, a certain percentage. Do you want to see something more
                   than that? And then, how about the issue [inaudible 01:04:34] religious schools in
                   these areas, do you want to see more specific testing?

14 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 109 of 153
                   Governor Andrew M. Cuomo: (01:04:39)                                           EXHIBIT                      3-2
                   I would say two things. I would say three things. First, I probably know more
                   testing than any non-testing expert in the state, and I know more about testing than
                   I ever wanted to know. And we do more testing than any state in the United States.
                   But I know what I don’t know, and I want to get the input. We have the best global
                   experts that we work with. I want to hear what they think. But number two, if you
                   know you have a hotspot zip code, test that school. Test that school. If you’re going
                   to send a child into a school that you know is in a hotspot, in my opinion, you have
                   to test that school before you would ever send a child into a zone that you already
                   know is a hotspot.

                   Governor Andrew M. Cuomo: (01:05:40)
                   Second, random monthly. What is the interval between the tests? In other words,
                   does that mean you’re going to random… You have 30 days, 31 days, let’s say, is it
                   all in the first week, maybe? All in the last week? Is it spaced out every week? What
                   are the intervals between the test? Because this goes like this, right? “Well, we did a
                   test on day one, but then we didn’t test again until day 10, and lo and behold, from
                   day one to day 10, it went up four points.” No, I think random is fine. Monthly, I
                   don’t know what that means, monthly. Does that mean you could just do it once a
                   month? I understand daily. I understand weekly. I don’t really understand random
                   monthly because it sounds like it’s a month. If you’re saying there could possibly be
                   a month between tests, but that doesn’t work for me. I can tell you I would not
                   accept that plan for my school.

                   Speaker 10: (01:07:03)
                   Will there be an impact to indoor and outdoor dining in these cluster areas?

                   Governor Andrew M. Cuomo: (01:07:06)
                   There could be. There could be. We’re reviewing it.

                   Speaker 10: (01:07:10)
                   Do you think it will be this week?

                   Governor Andrew M. Cuomo: (01:07:12)
                   Yeah. We need to come up with the template because I don’t want to confuse
                   businesses. You’re in, you’re out, you’re in. There’s been enough of that. When
                   government comes up with a plan, stick to the plan, don’t change the plan. It
                   suggests to people confusion and incompetence. So, what’s the right geographic
                   template? What’s an essential business now? What’s the indoor dining rule now?
                   What’s the mass gathering rule now? And then, how do you enforce it?

                   Speaker 8: (01:07:48)
                   You’re the governor of the state, the mayor’s the mayor of the city. That doesn’t
                   preclude you from speaking together. Does it? Why can’t the two of you, as
                   [inaudible 01:07:59] suggest, come together, one message from one place instead of
                   these different voices from different places?

                   Governor Andrew M. Cuomo: (01:08:10)
                   Look, I’ve been with the mayor many times. He has a schedule. I have a schedule. I
                   wanted to get you the information quickly. I didn’t put out this plan. He did. So, if
                   anything, you’d want to ask him why didn’t you propose a plan to the state and
                   work it out first and then just announce a final plan, as opposed to announcing a
                   proposed plan that the state then had to react to. I don’t know. Why do you sit in
                   that seat? I don’t know. People have their own styles and their own way of doing
                   things, but that’s all it is.


15 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 110 of 153
                   Speaker 5: (01:08:57)                                                          EXHIBIT                      3-2
                   Governor, speaking of sitting in seats, but you all are a few feet away indoors and
                   not wearing a mask. I wonder if you could speak to the mask wearing culture in this
                   room, in your office, and what it says, as you talk about the need for enforcing laws
                   and being consistent, what it’s telling to those communities who might, I feel it’s
                   probably pretty safe to say, are tweeting even as we speak about your presence
                   together without masks.

                   Governor Andrew M. Cuomo: (01:09:28)
                   We have sat in these seats six feet apart, socially distanced, without masks since
                   COVID started. The rule is six feet apart, and that’s what we do. This state has been
                   a model of mask wearing. We were the first state to mandate masks in the United
                   States of America. We have done more advertising for masks than any state in the
                   nation. We’ve done national public service announcements on mask wearing. I’ve
                   been the most outspoken governor against the president for not mask wearing. I’ve
                   been the most outspoken governor against the CDC and NIH and the vice president
                   for not condemning the president’s failure to wear masks. I visited cities all across
                   the country and advocated mask wearing.

                   Governor Andrew M. Cuomo: (01:10:25)
                   I said that this nation and its health officials made a terrible mistake by telling this
                   country early on not to wear masks. The surgeon general tweeted they are
                   unnecessary. Whenever I am in a situation where I should wear a mask, I do wear a
                   mask. Don’t confuse people by putting forth your own mask wearing rules. Do that
                   with your family. If you are six feet apart, you do not need to wear a mask, let alone
                   these people are all tested on basically a daily basis.

                   Zach: (01:11:07)
                   What about aerosols, though? Isn’t there new evidence that the virus spreads
                   through the air?

                   Governor Andrew M. Cuomo: (01:11:11)
                   The rule is six feet social distancing. Do you want to change the rule?

                   Zach: (01:11:19)
                   Who’s determining this rule? You’ve said that the CDC can’t be trusted for public
                   health guidance, but there is lots of new research that shows the virus can spread
                   through [crosstalk 01:11:28].

                   Governor Andrew M. Cuomo: (01:11:28)
                   The CDC’s rule is six feet, the state law is six feet. If there’s new data, and we should
                   come up with a new law, then the CDC could do that. That Department of Health
                   could do that. But the law is six feet. That is the law. The law is a mask. The law is
                   not a helmet. If new data comes out and says, “You should wear a helmet,” and then
                   we’ll have a helmet law. The law says a mask, not ear muffs because we don’t
                   believe the virus goes in your ear. Maybe somebody will do an article saying it can
                   invade your ear and then we’ll have a new mask with ear muffs. Last question.

                   Speaker 11: (01:12:13)
                   What’s your level of concern that the outbreak is going to continue to increase?
                   What’s to stop, if we do close out more indoor dining, what’s to stop people that live
                   in hotspots from going down the block, or catching the train and flocking outside-

                   Governor Andrew M. Cuomo: (01:12:27)
                   Nothing. Nothing. Nothing. Which is why the health officials are very worried about
                   how you draw the lines. Because what the health officials will tell you is if you don’t

16 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 111 of 153
                   draw the lines correctly, you will be taking the infected people in the zip codeEXHIBIT
                                                                                                    and                        3-2
                   sending them to the next community to have outdoor dining because their outdoor
                   dining’s closed and you can actually be spreading the virus. That’s why the
                   geographic template is very important. This has never been done before. Every
                   other government closes subdivisions. The entire city, the entire county. Brooklyn
                   closes.

                   Governor Andrew M. Cuomo: (01:13:25)
                   Now, theoretically, you want to drive into Manhattan, you can drive into
                   Manhattan, but you have to drive into Manhattan or take a train into Manhattan.
                   You want to go into Queens to eat, you can go to Queens, but you have to go to
                   Queens. You get this small area, you just walk across the street. You walk two
                   blocks, and we were trying to contain you. That’s why New Rochelle, what we did
                   was a one mile circle, and it had a margin around it. So, in other words, the circle
                   was wide enough where there was a buffer between the infected community and the
                   non-affected community. But yeah, that is a very real concern, and there’s a very
                   real question of, if you do this wrong, are you just spreading, inadvertently, the
                   virus? So, how you draw those lines is very important.

                   Speaker 11: (01:14:40)
                   What would enforcement look like, then, in that situation? Is that going to be
                   [inaudible 00:01:14:44]?

                   Governor Andrew M. Cuomo: (01:14:44)
                   No, the enforcement winds up the same. You draw the lines, and then the
                   enforcement is the enforcement. And the enforcement is indoor dining is only
                   supposed to be 25%. You have 30%, you get a ticket. It’s supposed to be outdoor
                   dining… Whatever the rules are, they enforce in that template, but you’re right,
                   make sure that template is right.

                   Louis: (01:15:07)
                   Governor, so you’re saying there aren’t enough data from some schools [inaudible
                   00:15:10], some schools aren’t testing enough or don’t have the adequate capacity,
                   should those schools have been allowed to reopen in the first place? [crosstalk
                   01:15:18].

                   Governor Andrew M. Cuomo: (01:15:23)
                   We didn’t say inadequate data. There’s no data. These schools opened and have
                   done no testing. That was the city plan that the New York City parents signed off on,
                   and the New York City teacher’s union signed off on. They had this random
                   monthly testing plan, but they did not have a provision that said if the higher
                   infection rate zip codes will be tested first. So, I think this has been educational for
                   them, and that’s something you want to look at. My point is, you have no data on
                   some of these schools in these hotspot zip codes, would you send your child to
                   school tomorrow, to a school that you knew had no data on infection rate but didn’t
                   know it was a hotspot zip code, would you send your child?

                   Louis: (01:16:44)
                   [inaudible 01:16:45].

                   Speaker 12: (01:16:44)
                   But good answer. Right? But you’re [inaudible 01:16:49].

                   Governor Andrew M. Cuomo: (01:16:49)
                   I wouldn’t, so that’s how I do my decision. Sorry?


17 of 18                                                                                                                10/7/2020, 10:48 PM
New York Gov. Andrew Cuomo Press Conference Transcript October 5 ...   https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-pres...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 112 of 153
                   Louis: (01:16:54)                                                EXHIBIT                                    3-2
                   [inaudible 00:16:54].

                   Governor Andrew M. Cuomo: (01:16:55)
                   No. State put out guidance. And then the 700 school districts came up with a plan
                   pursuant to that guidance. I said 876 times, put the plan on the web, Let the
                   teachers union look at it, let teachers look at it, let parents look at it, let the
                   reporters read the plan and report on the plan, and if a savvy reporter sees an
                   obvious hole in the plan, I’m sure they will write about it. Capisce? Thank you, guys.

                   Speaker 13: (01:17:37)
                   [inaudible 01:17:37] right now in Brooklyn, I’m told this crowd. Who should be
                   enforcing that?

                   Governor Andrew M. Cuomo: (01:17:47)
                   The city of New York.

                   Speaker 13: (01:17:48)
                   NYPD?

                   Governor Andrew M. Cuomo: (01:17:48)
                   The NYPD, the New York City Department of Health, today, is in charge of
                   enforcing the laws. That’s what I’m saying. We have these laws. Everybody knows
                   the laws. They’re not being enforced. They have to be enforced. “Well, we have
                   tension with the police. We have tension over here. I don’t want to…” I get it, but if
                   you don’t enforce the law, the virus will spread. So, your question is relevant.
                   There’s an ongoing activity that violates the law. How is this possible? That’s why
                   I’m saying, I want state supervised enforcement going forward in these clusters
                   because I am unhappy, statewide, with the enforcement that’s been going on. If you
                   had done the enforcement, these things don’t happen. You saw the pictures. How
                   did the virus get high? That’s how the virus got high. There’s no mystery here,
                   right? Thank you, guys.




18 of 18                                                                                                                10/7/2020, 10:48 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 113 of 153
                                                                                                              EXHIBIT 3-3




1 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 114 of 153
                                                                                                              EXHIBIT 3-3




2 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 115 of 153
                                                                                                              EXHIBIT 3-3




3 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 116 of 153
                                                                                                              EXHIBIT 3-3




4 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 117 of 153
                                                                                                              EXHIBIT 3-3




5 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 118 of 153
                                                                                                              EXHIBIT 3-3




6 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 119 of 153
                                                                                                              EXHIBIT 3-3




7 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 120 of 153
                                                                                                              EXHIBIT 3-3




8 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 121 of 153
                                                                                                              EXHIBIT 3-3




9 of 13                                                                                                                  10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 122 of 153
                                                                                                              EXHIBIT 3-3




10 of 13                                                                                                                 10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 123 of 153
                                                                                                              EXHIBIT 3-3




11 of 13                                                                                                                 10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 124 of 153
                                                                                                              EXHIBIT 3-3




12 of 13                                                                                                                 10/8/2020, 3:30 PM
Governor Cuomo Updates New Yorkers on State's Progress During CO...   https://www.governor.ny.gov/news/governor-cuomo-updates-new-yorkers...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 125 of 153
                                                                                                              EXHIBIT 3-3




13 of 13                                                                                                                 10/8/2020, 3:30 PM
Cuomo pulls back vow of less-severe COVID-19 rules to Jewish leaders   https://nypost.com/2020/10/07/cuomo-pulls-back-vow-of-less-severe-cov...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 126 of 153
                                                                                                                EXHIBIT 3-4




1 of 2                                                                                                                     10/8/2020, 3:13 PM
Cuomo pulls back vow of less-severe COVID-19 rules to Jewish leaders   https://nypost.com/2020/10/07/cuomo-pulls-back-vow-of-less-severe-cov...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 127 of 153
                                                                                                                EXHIBIT 3-4




2 of 2                                                                                                                     10/8/2020, 3:13 PM
Jewish Leaders ‘Blindsided’ by Cuomo’s Shul Restrictions | Hamodia.com      https://hamodia.com/2020/10/07/jewish-leaders-blindsided-cuomos-shul-...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 128 of 153
                                                                                                                         EXHIBIT 3-5




           By S. Marcus and R. Borchardt

           Wednesday, October 7, 2020 at 4:42 am | ‫ י"ט תשרי תשפ"א‬Updated Wednesday, October 7, 2020 at 7:06 pm




           New York Gov. Andrew Cuomo announcing new restrictions Tuesday in COVID-19 hotspots in Brooklyn and Queens.

           NEW YORK - Jewish leaders said they were blindsided by New York Governor Andrew Cuomo’s announcement on
           Tuesday afternoon that houses of worship in the areas with coronavirus outbreaks would be restricted, with some allowed
           as few as ten worshipers. This came just hours after the Governor convened a conference call with community leaders,
           asking them for help in reducing occupancy in shuls to 50%.

           During the call with Jewish leaders Tuesday morning, Cuomo indicated that if community leaders enforced the 50%
           guideline, shuls would not be closed. He said, “The current rule is no more than 50%. In any indoor gathering 50% of
           capacity…in a synagogue in any venue, any private venue. It’s 50% of capacity. That’s the current law. We have to follow
           that law. If we don’t follow that law then the infection rate gets worse. Then we’re gonna have to go back to close down.
           And nobody wants to do that. But I need your help in getting the rate down, and the rate will come down. If we follow the
           rules on the mask and the social distancing and the 50%.”

           Later that day, the governor announced that houses of worship in coronavirus ‘hotspots’ could allow a maximum of ten
           people at services, and non-essential businesses in those areas would be closed, in addition to his Monday
           announcements that schools in hotspots would be closed.

           A participant on the call who spoke to Hamodia on the condition of anonymity expressed frustration with how it
           transpired, and stressed that Cuomo never indicated he was prepared to take such extreme measures when it came to
           shuls. “The governor stabbed us in the back by announcing this unprecedented lockdown, and he has the audacity to say
           that he discussed it with Orthodox leaders and they were very receptive. This is just unbelievable. This is something that
           our community will never forget. We were looking forward to the opportunity to finally speak directly to the governor, as
           we were promised.”

           The participant added that the only questions Cuomo answered were several “softballs,” which he later found out were
           pre-approved by the governor’s office, which added to the overall feeling of mistrust.


1 of 3                                                                                                                          10/8/2020, 3:09 PM
Jewish Leaders ‘Blindsided’ by Cuomo’s Shul Restrictions | Hamodia.com      https://hamodia.com/2020/10/07/jewish-leaders-blindsided-cuomos-shul-...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 129 of 153
                                                                                                                       EXHIBIT 3-5
           The participant attempted to address Cuomo by pressing the button he was told to use to put a question forward, but it
           never went through.

           “I along with my fellow community activists and leaders on the call were shocked to hear the governor ask his operator:
           “are there any other questions” and then we hear operator respond “there are no other questions sir,” and the call was
           promptly ended.” The participant later found out the questions had to be pre-approved and believes his attempt to raise a
           question was deliberately ignored.

           “Had the governor taken my question,” the participant said, “he would have heard how detached from the reality on the
           ground he is. He would have perhaps heard how his draconian proposals are unfair to people who already suffered
           through the virus. In fact, we were ready to propose that over the holidays only people who have tested positive for
           antibodies should participate in shul gatherings. Instead the governor pretended that he was ready to listen to us…he lied
           to us. After telling us that he’ll limit shul participation to 50% capacity, he placed a limit of 10 people. We all feel used,
           targeted and enraged.”

           Jewish organizations and community leaders have condemned what they deem to be Cuomo’s duplicitous way of going
           about the situation. Many expressed frustration they were not given a warning during Cuomo’s conference call.

           Community activist Chaskel Bennett was not on the call, but spoke to those who were. He said to Hamodia, “What
           Governor Cuomo did today was blindside community leaders who had already been working hard to tamp down on rising
           coronavirus numbers.” Bennett noted, “there was absolutely no discussion of reducing houses of worship to ten, and
           communal leaders feel completely betrayed by the governors unilateral decision. It has alienated an already skeptical and
           suspicious community, making it that much harder for leaders to get the community to buy in on important safeguards
           needed to stop the spread. The anger and dismay is real. Our schools and shuls are the lifeblood of the community. I
           worry this sets us back significantly in the ongoing fight against the deadly virus.”

           In response to Hamodia’s request for comment as to why the governor indicated on the call that he would stick to a 50%
           limit but then enacted a 10-attendee limit, a Cuomo spokesperson said, “We were still in discussions with the
           epidemiologists at the time and they made clear that preventing large social gatherings is the key to breaking up these
           clusters.” The spokesperson did not respond to Hamodia’s request for comment on allegations about the governor only
           taking pre-approved questions.

           In a statement, Senator Simcha Felder, Assemblyman Simcha Eichenstein, Councilman Chaim Deutsch and Councilman
           Kalman Yeger strongly condemned Governor’s Cuomo’s decision. They noted that though they represent the
           neighborhoods facing coronavirus outbreaks, they have not be involved in he decision making process on how to best
           address the situation.
           They vowed to continue to educate their communities on the importance of social distancing and masks, and indicated
           they would push back against the shul closures, stating “Americans are constitutionally permitted to worship freely, and
           Governor Cuomo may be assured that we intend to exercise that right without his interference.”

           In a statement published by Agudah, the organization indicated it would once again sue the Cuomo administration for
           religious discrimination. The organization added that however they felt about the new policy, they urged compliance with
           health guidelines.

           Following the outcry after Tuesdays events, there were protests that night in Borough Park. At the protest, City
           Councilman Yeger told the crowd, “We are not going to be deprived of the right that we have in America, like everybody
           else in America, the right to observe our religion.”

           A group of teenagers among the protestors blocked a city bus and pushed around a news photographer. According to
           social media reports, a counter-protester, himself an Orthodox Jew, was injured during the protest and hospitalized.

           —

           smarcus@hamodia.com

           rborchardt@hamodia.com

           << Previous                                                                                                            Next >>




2 of 3                                                                                                                            10/8/2020, 3:09 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                    Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 130 of 153
          Skip Main Navigation                                                     EXHIBIT                                        3-6

          The Official Website of the City of New York


          Text Size

          Powered by      Translate
          Search




          MayorFirst LadyNewsOfficials




          October 6, 2020

          Mayor Bill de Blasio: Good morning, everybody. We are at a crucial moment in this city, crucial
          moment in our fight against the coronavirus. Now for seven months, the city's waged a battle and I
          want to say to all of you, New Yorkers have been heroic in this struggle, fighting back against the
          coronavirus consistently. Now we have a challenge. We see a rise in cases in certain parts of our city,
          and we have to get ahead of this. We have to bring everything to bear we can. We’re going to have to
          be tough about it and that's why I put forward a plan to address the situation and yes, it involves
          tough restrictions, nothing we want to do, but the kind of thing we need to do and do quickly to get
          ahead of the problem, to keep this problem limited, to address it in a matter of weeks and not let it
          spread further.

          So, look, we know so much more now than we did at the beginning of this struggle back in March and
          April when we had so little testing, when we had so much less knowledge about this disease, our fight
          was very, very difficult, and yet this city did fight back and get to a much better place. Now we have
          the advantage of much more knowledge, much more testing, and much more understanding amongst
          the people of the city of what they have to do and they've shown it time and time again. These
          realities should be great advantages as we fight back these specific problems in specific areas. But
          again, it will all come down to you, to everyday New Yorkers doing the right thing for yourselves, for
          your families, for your communities, by practicing the basic rules, basic vision that has worked for us
          over and over again, the wearing the mask, the social distancing, just doing the smart, basic things
          that have everyone does together, we turn the tide in our favor.

          So let's give you a picture now of what's happening right now in this city. We have a new map that
          provides a sense of where the challenges are, where the hotspots are, and right now, again, we have
          nine ZIP codes where we have seen the positively level for the coronavirus above three percent for
          seven consecutive days. It remains nine ZIP codes. Then we have our watch list and that's tier two
          where we're watching areas that are in danger of entering that top tier of a particularly troubled ZIP
          codes. We have a new ZIP code we're adding to that watch list and that is 11206 South Williamsburg,
          that brings the watch list total to 13. So, again, we're staying stable with nine in the top category


1 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 131 of 153
          where we need the most action, the most restrictions, 13 that are being watched, andEXHIBIT
                                                                                                  those 13 do3-6
                                                                                                               not
          need to end up in that top category. They do not need to experience those deeper restrictions. So,
          you can see the number of days consecutive over three percent, thank God, not yet into that
          category, but we're warning people in those communities to really buckle down, to take all the right
          precautions, to take it seriously. You do not want to see these restrictions in your community. You can
          do something about it. You don't want to see small businesses closed in your neighborhood. You can
          do something about it. Right now, there is time to turn things around. That's why we're providing this
          information to the public in an urgent manner.

          So, in terms of the nine ZIP codes I've proposed, I think the way forward, clear sharp restrictions
          applied quickly. Now obviously with our schools in the nine high risk ZIP codes, those schools, both
          public and non-public are closed as of this morning. This will be for several weeks, the faster we
          address the problem on the ground, the faster the community participates, the quicker we can get
          those schools open again, and as little as two weeks, hopefully no more than four weeks, but we all
          have a lot of work to do. Now, again, we chose to close the schools out of an abundance of caution,
          thankfully in our school system, including in the effective ZIP codes, tier one, tier two, we are not
          seeing any unusual problems, anything out of the ordinary in our schools, thank God. And we
          continue to do testing outside of schools and in schools, in those effective ZIP codes, testing
          teachers, staff, watching for problems. I'll give you example, just the last few days we've gotten 1,351
          test results from 35 schools in those nine top ZIP codes and only two positive tests among the 1,351
          results we've gotten so far.

          So, get – excuse me – our educators, our staff school communities are doing a great job. They're
          doing the right thing. They're being smart about things. Folks understand the hand-wash and the
          hand sanitizer, the social distancing, the face mask. If sick, they're staying home, people are doing
          this the right way and it's proven by the testing we're seeing at our schools. So we're going to keep
          that testing going in the 13 ZIP codes on the watch list, constantly moving from school to school each
          day, to keep a clear picture on what's going on. Now, the plan related to the nines ZIP codes,
          obviously presented at the State. We had conversations yesterday morning. I spoke with the
          Governor and our teams have been talking throughout the day yesterday, constructive conversations,
          productive conversations that are going to continue into this morning, and we need obviously a clear
          decision in the course of today. So, we can move forward. The plan I've presented is the template to
          address this. The State is looking at that template. We understand is their ultimate decision. They can
          modify as they see fit, but the important thing is to come to a decision quickly so we can get going.
          We are prepared to implement as soon as tomorrow morning in those nine ZIP codes once we have
          the sign off from the state.

          Now, in the meantime, again, what everyone can do, you're going to have this constant question, how
          long do these restrictions have to be in place? And I'm going to be talking to a lot of people in the
          community, I have been already, and my message is the same, you can keep it to a matter of weeks,
          but everyone has to participate. Everyone has to be part of the solution. If we all do this right, which
          we did before in much tougher circumstances, we contain this problem to a limited part of the city for
          a limited period of time, then we reopen in those places and keep moving forward. If we do it wrong, it
          keeps spreading into surrounding ZIP codes and that endangers the whole city. We cannot let that
          happen. So, everyone has to be part of the solution.

          Now, today is a Tuesday and as always, we talk about testing on Tuesday, get tested Tuesday, look
          again, what works? Testing, testing, testing, we can say it so many times. You cannot say it enough
          times, because there's still a huge number of New Yorkers who've never been tested even once. It
          helps this whole city to get tested because it gives us a picture of what's going on and helps us

2 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                        Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 132 of 153
          understand where our challenges are and what to do about them. So again, if you have   EXHIBIT
                                                                                                    never been3-6
          tested, please go get tested right away. If you haven't been tested a long time, please go get tested. It
          is fast. It's easy. We need New Yorkers, not just in those nine ZIP codes or those 13 on the watch list,
          but everywhere to get tested. The faster we get the truth, the faster we can act. Now, everybody we're
          expanding testing capacity throughout the city, constantly getting it where it's needed most, but
          remember we have over 200 sites all over the city. Everyone has a place near them. Always free,
          always quick. If you want to know where to go, just go online, nyc.gov/covidtest for locations or call
          2-1-2-COVID19, and again, all tests is free.

          Now I mentioned the importance of testing at the schools. We've been doing the testing of staff and
          educators outside schools, and in schools. Starting later this week, we're going to be starting the
          systematic medical monitoring of schools all over the city. We'll be doing that for every school once a
          month for the duration of this crisis and it's a way that we get more information, get to watch carefully
          what's happening. Keep everyone safe. This begins in some schools this Friday, we want to make
          sure that everyone is participating, that means educators, staff. It means students, everyone. Now,
          obviously educators and staff are overwhelmingly, ready, willing, and able to get tested, but we need
          a sign off form. We need a consent form from parents to get a kid tested at their school. So families
          can now complete the consent form online. You go to your NYC school account and you get that at
          mystudent.nyc. So just go to mystudent.nyc, your own account, enter in the information on the
          consent form that automatically makes sure the school knows that your child can be tested.

          And look, to all the parents out there. I'm a parent. I want to say this to all of you. This is such a good
          and smart thing to do. The school community is working very closely with the Department of Health
          and the Test and Trace Team to make sure everyone is tested, tested quickly, safely, obviously for
          free. It's a great way to know what is going on in the school and keep everyone safe. You will get the
          results for your own child, this is a random sample in the sense of it's not every child every month,
          certain children some month, other children another month. But whenever there is a test of your child,
          you'll get those results quickly and that's important for your peace of mind. So, all families should
          participate and sign up on that consent form. The school will be reaching out to you about it as well. If
          you have any questions or concerns, and obviously we'll talk to people in whatever language they
          speak to help them understand how this works and to encourage them to sign that form.

          Now, families always have questions about testing, want to know more, want to know how it works. Is
          it fast? Yes. Is it safe? Yes. Is it quick and easy for your child? Not too cumbersome, not too difficult
          for your child, yes, but we want to not just tell you that we want to show you that, so we've put
          together a video with one of our eight Health + Hospitals pediatrician and a young volunteer to give
          you a sense of how things will work. Let's look at the video.

          [Video plays in background]

          All right, well, thank you, first of all, to Dr. Katie and all our colleagues at Health + Hospitals and
          everyone who's going to be part of the school testing program. That video really says it all. And look,
          parents, I want to say to you, as you can see, are very energetic, young volunteer there, had a cool
          hairstyle too, that he did not have a problem with that test because it's not the long instrument they
          used to use. It is the much shorter, simpler, just a quick rub around the inside of the nostril and it
          collects the sample really easily, really quickly. I've had this newer kind of test. It is much better, much
          simpler. That's what we'll be providing the kids and its as quick and easy as you just saw there.

          Now let's talk since we're talking about kids, we're talking about schools, let's talk about what we
          need to do to make sure that kids continue to be educated during this pandemic. Now that we have
          our whole school system open, our buildings open, we have kids in classrooms, we have kids

3 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 133 of 153
                                                                                                   EXHIBIT
          obviously in the blended approach where they're in class part of the week at home, working      online3-6
                                                                                                                 for
          the rest of the week and other kids in all remote, but what does it require? It requires every child has
          the technology they need. Now in the spring there was an absolutely astounding effort to get
          technology in the hands of kids who needed it, an emergency effort that was really admirable, and I
          commend everyone at the DOE and all the partners in the private sector who helped make that
          possible, 350,000 iPads were distributed beginning of March, and it was one of the greatest efforts to
          address the digital divide in this city's history. Overall, the Department of Education has 950,000
          remote learning devices available for students, some obviously are kept in schools, others are given
          to kids to take home. That supply has been extraordinary and has reached so much of our needs, but
          we still have additional need for 100,000 more iPads according to the surveys we've taken from
          parents and families. So, the additional 100,000 iPads are being procured, now they will be provided
          to students starting next month. Again, any student who still needs an iPad will get one, or if their
          iPad broke or there's any problem, we'll replace it. We need the remote learning, whether it's part of
          the week or all week for a child to work, we need them to make sure they get the technology they
          need, and we will.

          Okay, let's go to our indicators now for the whole city. Indicator number one, daily number of people
          admitted to New York City hospitals for suspected COVID-19 threshold is 200 patients. Today's report
          is 70 with a confirmed positivity rate for COVID of 21.4 percent. Number two, new reported cases on
          a seven-day average, threshold is 550 cases, today's report 501 cases. And number three,
          percentage of people testing positive citywide for COVID-19 threshold is five percent, today’s report
          1.90 percent, and the seven-day rolling average today is 1.65 percent. A few words in Spanish.

          [Mayor de Blasio speaks in Spanish]

          With that we'll turn to our colleagues in the media. Please let me know the name and outlet of each
          journalist.

          Moderator: Hi, all we'll now begin our Q-and-A. We're joined today by Health Commissioner, Dr.
          Dave Chokshi, Health + Hospital CEO Dr. Mitchell Katz, Schools Chancellor Richard Carranza,
          Senior Advisor Dr. Jay Varma, and Jeff Thamkittikasem, Director of the Mayor's Office of Operations.
          With that, we'll go to Gloria from NY1.

          Mayor: Gloria?

          Question: Hey Mr. Mayor.

          Mayor: Hey, how you doing?

          Question: Thank you. I wanted to ask you about something that the Governor said yesterday, and I
          want to get your reaction because I believe there's a little bit of confusion going around, and I saw
          that you mentioned the amount of testing that had been done at schools that are in the cluster ZIP
          codes. Part of what the Governor said yesterday was that the virus transmits, and that's a direct
          quote from him, “in schools because different communities come together in schools and therefore it
          is a place of transmission.” I'm wondering if I could get you to weigh in on that as well as the medical
          experts on the line about whether or not the city believes that schools are a problem as it pertains to
          the spread of the virus.

          Mayor: Let me start and I'll turn to Dr. Varma and Dr. Choskhi. Gloria, that is not what we're seeing.
          We're going by the facts. We're going by the data. We've had the situation room up now for most of a
          month. Literally every single day reviewing data from every single school, 1,600 schools in the school

4 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 134 of 153
                                                                                                     EXHIBIT
          system, all reports of potential coronavirus being followed up on and on top of that targeted     testing3-6
          initiatives at the schools. What we're seeing in the school system in general is a very low level of
          coronavirus activity. Now, I'm going to tell you that the facts that I know, but I want to start with the
          why, why would that be? Because the schools are now so concentrated in terms of the safety and
          health measures, what we're doing, we've talked about this gold standard we set, just think about
          everywhere in the city, everywhere in your life.

          Here, we have a place where everyone is wearing a mask scrupulously. I've seen this with my own
          eyes, from the youngest child to the oldest educator, everyone's wearing a mask together. Everyone's
          practicing social distancing, nine, ten kids in a classroom. We've never seen anything like that in New
          York City history. Cleaning constantly, ventilation, you name it, all of these approaches layered on top
          of each other. That makes it a particularly safe location. Clearly folks who are not feeling well, staying
          home, been a lot of testing before school began, there’ll continue to be more testing. What we saw
          with the tens of thousands of educators and staffs that we have tested so far, it was a positivity level
          below one half of one percent. So, the facts keep coming in, and I told you this recent batch of tests
          at schools in the nine ZIP codes, 1,351 tests of educators and staff came back with only two
          positives. So, I think the schools are proving to be very safe to the credit of everyone at DOE,
          everyone at Test and Trace and Department of Health. And this is what we want to continue, because
          this is crucial to the future of the city is to keep our school systems safe. So, Dr. Varma, Dr. Chokshi,
          would you offer your reflections?

          Senior Advisor Dr. Jay Varma: Sure, I can start. Yeah, I think the Mayor actually covered everything
          quite comprehensively. We need to remember that we have many lines of defense to keep our
          schools safe. We actually have lines of defense that are very similar to what you would have in a
          healthcare facility, you know, we have people wearing masks. We have people maintaining physical
          distance. We have extensive hand hygiene, we have environmental cleaning, and then of course we
          have guidance that's being followed up and tested that people stay home, and avoid going to school if
          they have any symptoms of illness. Those are critical lines of defense, and it's not just New York City.
          We have seen evidence from everywhere around the world, and this is a disease that if people take
          the appropriate precautions and the institution enforces compliance with those precautions, our kids
          can get an education and our teachers and staff can remain safe. That is in controvertible. I know an
          issue that keeps coming up also is about testing. You know, I'm a real zealot when it comes to testing,
          because I think it's absolutely critical to controlling our epidemic around the city, and we have
          evidence from that from around the world. But testing again, isn't our first line of defense in the city.
          What we're instituting is a medical monitoring program, because it's going to help us understand how
          much undiagnosed infection is there and are our prevention measures working the way they should.
          So I just wanted to make sure that we highlight and understand where testing falls in the hierarchy of
          those lines of defense.

          Mayor: Dr. Chokshi?

          Commissioner Dave Chokshi, Department of Health and Mental Hygiene: Nothing to add to
          what's already been said, sir.

          Mayor: Thank you, doctor. Go ahead, Gloria.

          Question: Okay. Thank you, and if I could, Mr. Mayor, ask you about this back and forth regarding
          the nonessential businesses. It seems like there was a disagreement about whether or not the city
          should do this by ZIP code. The Governor seemed to suggest yesterday this was a flawed approach.
          You know, the virus doesn't travel by ZIP code, it does not recognize ZIP code. So do you have an
          understanding of what the Governor's problem is with your plan and are you working on that, and do

5 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 135 of 153
                                                                                                   EXHIBIT
          you think that maybe there is a way to do this, that isn't just ZIP code focused, since there is a 3-6
          recognition that yes, people do move around, that people are not confined to one specific area or ZIP
          code, and that there – maybe there's a smarter way of doing this?

          Mayor: I'll start and I'll turn to Dr. Chokshi. Look, we obviously, over the last few days, talked through
          different models. The Governor had an impulse that I share to say, was there some way to, for
          example, use census tracts – we found that to be not as helpful as I would have liked because we
          saw again that we had not only within a ZIP code particular high levels, but we saw it starting to
          spread to the other areas of the ZIP code. So, the idea here is to of course, focus on the places that
          are having the toughest situation, but also surround them with activity to make sure that we do not
          allow spread. So, if you are restricting in the places that are really, really the toughest, you also want
          restrictions in the immediate surrounding perimeter, and that's why the ZIP code model actually, the
          more I looked at it, the more sense it made. It was a way to stop the spread from going into more and
          more neighborhoods, and ZIP code has the advantage, Gloria, that it's not something like everyone
          knows what the ZIP code is of every building that they go to or every school or whatever, but it's easy
          to find out. People certainly know their own household ZIP code. It's easy to find out if your store, if
          your school are in that ZIP code or not, and that was an advantage compared to other demographic
          or geographic measures we might use.

          As to the Governor's team, they – again, good conversations yesterday. They'll continue today. We're
          looking forward to a decision today. Best of my understanding they did not present a specific
          alternative. I said, look, here's what I propose. This would work. We all understand what the ZIP code
          is. This would work. Let's go. We have to act decisively. If they have a different model, it's their call
          and we'll work with whatever model they choose, but we have to move quickly. Dr. Chokshi.

          Commissioner Chokshi: Yes. Mr. Mayor. Just to add briefly to what you've said – what we have to
          do is match up the epidemiology of the virus, you know, understanding how it is transmitted, the
          speed with which that spread can happen, with the practical considerations around how to implement
          these difficult local restrictions and you know, that's how our team has landed on the ZIP codes as the
          best geographic way to set the boundaries for what we're moving forward with. I'll say two more
          things. One is that we know that we have to move swiftly that you know, this, this virus has such a
          formidable foe and so the plans that we have proposed to the state are meant to be able to be
          brought into action as quickly as possible, and the second point is just to emphasize one thing that
          the Mayor said, which is that we have been in dialogue with our counterparts at the state, including
          health officials at the state level to explain our reasoning you know, to explain why it is that we
          selected the particular ZIP codes that are of greatest concern, and I think there is a lot of shared
          understanding about the urgency of the situation.

          Moderator: We're also joined by Dr. Ted Long, Executive Director of the Test and Trace Corps. With
          that, we'll move on next to Jen from the AP.

          Question: Good morning, Mr. Mayor, how are you?

          Mayor: Good, Jen, how are you doing?

          Question: Fine, thanks. I guess my first question would be have the hospitals at all started to prepare
          for a potential surge in patients? Are any of those plans being reactivated?

          Mayor: Yeah, I'll start. I'll turn to Dr. Katz. Jen, what we're seeing so far, and, you know, we obviously
          are very careful and cautious in our assumptions. What we're seeing so far is actually the number of
          hospitalizations has not moved much. Although the positivity levels for coronavirus have increased,

6 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                       Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 136 of 153
          but still low compared to what they were in the past, so meaning within – among the folks EXHIBIT
                                                                                                        who were3-6in
          the hospital – but we certainly have to be ready for a higher level of hospitalizations. I would say right
          now, if this is our starting point, we're in a much better place than we were obviously in the spring,
          because whatever is happening now has not moved very quickly in terms of hospitalizations. But
          yeah, we have to be ready in case of any scenario. So go ahead, Dr. Katz.

          President and CEO Mitchell Katz, NYC Health + Hospitals: Thank you, Mr. Mayor. The 11
          hospitals of Health + Hospitals have been a great barometer of the city activity for COVID. We saw
          many of the trends ahead of anyone else in the last round. I'm very pleased that right at the moment,
          there are only two patients in the 11 hospitals who currently are on a ventilator due to COVID. So, it is
          very low, but we nonetheless course have plans for how we would deal with the surge if it were to
          happen. Every single hospital based on its experience of what works, and frankly, what didn't work in
          March and April, has a new plan. We know the details, what wards we would open, who would get,
          who would staff those wards, what the correct order of it, how we would transport patients. There was
          a tremendous amount that was learned in dealing with the epidemic in March and April, and we'll be
          prepared if there is another search.

          Mayor: Go ahead, Jen.

          Question: I also wondered whether – it's a bit of an offbeat question, I guess – but in trying to refine
          strategies for containing this latest flare up, has any thought been given to tailoring restrictions by
          some factor, other than geography, such as people's level of risk, like age group?

          Mayor: Jen, I'll start and I'll turn to Dr. Varma and Dr. Chokshi. I think one of the things we learned
          last time, obviously a really, really bad situation in March and April, but we learned a couple of things:
          move as fast as you can, be decisive, it's much better to put too many restrictions in place and solve
          the problem quickly then to delay putting restrictions in place. So I think when you parse too much,
          just as a common sense matter, when you parse too much, you run the risk of too many avenues
          being left open for the spread of the disease. I think if you say let's really buckle down for a
          concentrated period of time again, weeks, if done, right, and make sure you're grabbing the whole
          area that needs to be addressed. You have a much better chance of stopping this problem in its
          tracks before it reaches the rest of the city. That that's my layman's interpretation, but Dr. Varma, Dr.
          Chokshi, you want to speak to that?

          Senior Advisor Varma: Sure, thanks. I think, you know, the Mayor has summarized it quite well.
          These restrictive social measures are a bit of a blunt instrument. We reserve them for only situations
          where our individual measures and our testing and tracing can't keep up with epidemic spread and
          they have to be applied in an area broader that we might like just simply because of, of the complexity
          of how societies work and people interact. What you're asking specifically about is an approach that
          in public health terms, they use the term, the shielding or cocooning, which is it possible to have the
          most vulnerable people kind of avoid high risk activities and in a way quarantine themselves so that
          people who are at lower risk and continue their activity, you know, that, that has a lot of theoretical
          strength to it. But the practical experience for many places in Europe that attempted this early on has
          really not borne out, and that's because we are all connected to each other. If you're let's say elderly
          and have medical conditions you need people to help you, and those people are in connection to
          other people. So, you are really just one or two degrees of separation from other people, and it's
          really not very effective to try to shield a very large population this way.

          Mayor: Dr. Chokshi?

          Commissioner Chokshi: Thank you, Mr. Mayor, and thanks for this very good question. I'll just add

7 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 137 of 153
                                                                                                   EXHIBIT
          briefly to say number one, it's absolutely right that geography matters. We know this from     our   3-6
          experience with the coronavirus globally. Geography does matter, and that's why the plan that we
          have proposed focuses on geography in that way. But in addition to what Dr. Varma said there are
          other ways, you know, that are not mutually exclusive with thinking about geography as a way to
          address risk. Particularly, you know, higher risk settings whether it's a healthcare setting, you know, a
          nursing home or other areas where we know, you know, there are higher risk activities, particularly
          things that are indoors. Those are also places where we can bring to bear additional ways to protect
          people in those higher risk settings. You know, ensuring that that the bread and butter of our
          prevention strategies, you know, the so-called “core four” are, are practiced and adhered to in
          particular, in those settings.

          Moderator: Next step is Henry from Bloomberg.

          Question: Mr. Mayor, how are you doing today?

          Mayor: Good Henry, how are you?

          Question: I'm okay. I've got a couple of questions here. With students who are in these affected
          areas can still go to schools outside the affected areas, if I'm not mistaken, and if so, does that create
          an elevated risk?

          Mayor: I'll tell you what I think, and Dr. Chokshi can jump in after me. I don't not believe, Henry, I do
          not believe it creates an elevated risk for a couple of reasons. First is that we see the schools taking
          extraordinary measures to keep kids and staff safe and it's working. So if kids will be going into a very
          safe environment and remember the second factor, the screening – we're telling every parent, it is
          their obligation to screen their child every day. If there’s symptoms, your child stays home. If there's a
          temperature, your child's is home. If the kid gets to school and there's a temperature to child goes to
          isolation, is sent home. So there really are safeguards to ensure that if an individual child is even
          symptomatic that, that is addressed right away. Dr. Chokshi?

          Commissioner Chokshi: Thank you, Mr. Mayor. No, I would just briefly emphasize, you know,
          particularly today as Get Tested Tuesday, we do have a, a simple and clear message for anyone who
          lives in the affected areas in particular, which is to get tested immediately whether you're a student or
          someone else who is in that ZIP code, and we think that will also add the layer of protection as the
          Mayor mentioned.

          Mayor: Go ahead, Henry.

          Question: Okay. So, thank you for answering that. My other question has to do with, just bear with
          me here for the – I kind of lost it. Let me see if I can—

          Mayor: We can bring you back if you want?

          Question: Bring me back in about a minute or two, thank you.

          Mayor: You got it.

          Moderator: Next up is Derick from WABC.

          Question: Hi, good morning. I had a question about this incident that happened last night in Borough
          Park, the warehouse where the FDNY was seen sawing their way inside, there were reports of 500
          people inside, and that it's our understanding that despite some fire safety violations there were no

8 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                   Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 138 of 153
                                                                                            EXHIBIT
          summonses issued for violating any of the COVID-19 orders. Could you talk about that?          3-6
                                                                                                Should there
          have been summonses issued in that situation?

          Mayor: Derick, I am waiting to get the full details. I've only gotten a basic report this morning. The
          most important fact here is, first of all, there never should have been a gathering like that, and the
          folks who organized it did something harmful and that has to be addressed and we'll address it,
          certainly in terms of those individuals. Second, the important point, the FDNY got there to address the
          situation and disperse people, but in terms of summonses and other consequences, I'll get you an
          update on that. Obviously, something like that cannot happen, particularly in the middle of a crisis
          where certain ZIP codes are showing of a particularly high level of this disease, and it's a danger to
          everyone. People have to be smart to not let something like that happen, and there will obviously be
          consequences. Go ahead.

          Question: And then my second question is related to schools. You had mentioned a short time ago
          that just a couple of coronavirus cases are linked to the schools. I think you said two out of 1,300
          tests were positive in those nine ZIP codes, and so based on that information, why go ahead and shut
          down the schools if by your own admission, you know, people are following the rules, they're wearing
          masks. If there's very few cases in the schools, then why close the schools?

          Mayor: Yeah, Derick, it's a very fair question. This is an imperfect reality, obviously. The fact is across
          the whole city, the schools are doing a tremendous job and the numbers bear it out, and it is striking
          testing, you know, staff and educators in the nine ZIP codes at that level, 1,300 tests plus, and getting
          only one positive back or two positives back. I mean, that's amazing. So in a perfect world, we'd say,
          hey, let's just keep things going. But I think the reality is if we're really trying to restrict movement and
          activity within the ZIP code, if we say here are nine ZIP codes out of 146 in New York City that are
          particularly problematic, we really want to bring the level of activity down. So, let's close the public
          and nonpublic schools. Let's close the non-essential businesses. Let's encourage people to stay
          home. Don't go out unless you have to go out and go back to the reality. We had more in the spring,
          but in a concentrated area, it just stands to reason that even though the schools were doing quite
          well, we just want to reduce the amount of overall activity for a few weeks, hopefully only, and really
          stop this spread quickly.

          Moderator: We're going to go back to Henry for his last question.

          Question: Thank you very much. Actually, that last question and the first question that I asked you
          pretty much covers the subject of that question. But I have another question for you, which goes back
          to the continuing theme of the relationship between the City and the State, this governor and your
          administration, and whether or not just latest split on how do geographically define the areas of risk is
          another example of how not being on the same page might make just pandemic more problematic.

          Mayor: Look, Henry, I think it's pretty straightforward. First of all, again, mayors and governors, not
          just in New York, but all over the country, will have differences. We have different jobs to do, different
          interests to look out for. My job is to look out for the people in New York City, nothing else – my job is
          to look out for the people in New York City. So, right now, I see a problem in Brooklyn and Queens. I
          want fast action. I want the State to take action because of the emergency status we're in. If we were
          not in this emergency status, I'd be taking the action myself would be ready to do that right away. I
          also want the State to look out for New York City, because there's a larger problem in other parts of
          the state and the metropolitan area. We see other clusters, whether it's Nassau County, Orange
          County, Rockland County, I want them acted on for the good of the people in those communities, but
          also to stop the interplay between different parts of the state that could be exacerbating this crisis. So,
          my job is to look out for the people in New York City. And I think that reality, you know, city,

9 of 14                                                                                                                      10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                       Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 139 of 153
           government, state, governments, federal government often don't see eye to eye haveEXHIBIT     different  3-6
           worldviews, that's normal. But I think if you asked the question here, where have we ultimately
           gotten? I think the vast majority of times, the City and State have gotten to the right place together.
           Sometimes we start with different perspectives, but we end up getting where we need to get in the
           vast majority of cases. So, look, my job here was to put out to the people of the city the reality, that it
           became clear that we had a bigger problem that required restrictions, no one likes restrictions, but it
           was time to say it out loud. My job was to say that to propose action, because we need the State's
           approval. The State has every right to ask tough questions or look at the model and see if they want
           to alter the model. That is their right under the law. It's just important they do it quickly and decisively
           so we can all move forward. So, really, the proof's in the pudding, Henry, so long as we keep getting
           somewhere, so long as we keep making the decisions together and getting to results, that's what
           ultimately matters.

           Moderator: Next step is Marcia from WCBS.

           Question: Good morning, Mr. Mayor. How are you doing good?

           Mayor: Good, Marcia. How have you been?

           Question: My first question has to do with enforcement. And I know yesterday, the Governor made
           light of the amount of enforcement that New York City has been doing. And today on NY1,
           Commissioner Shea was asked about whether he would give a stricter rules to the police officers in
           the communities about being strict about giving more – more of fines and sentences – fines and
           things like that. I wonder if you think that more fines for not mask wearing is something that you
           should be doing, whether you should step up enforcement, and whether you're going to provide
           NYPD manpower to the Governor's task force?

           Mayor: Yeah. No, I spoke to that already. You know, last week, Marcia, we had over 1,000 City
           personnel out in the most affected communities, including NYPD, Sheriff's Office, Office of Special
           Enforcement, Health Department, Sanitation Department. They were all out doing enforcement, as
           well as doing education and mask distribution. It was 400 officers each day last week. We're going to
           keep increasing that. And as we have additional ZIP codes we need to deal with, we’ll literally keep
           increasing as much as we have to. Absolutely, we've been doing enforcement for weeks and weeks.
           In fact, we've closed down businesses, closed down yeshivas, issued summonses, you name it. But
           what I think is clear here is this is a problem beyond the normal enforcement approach. This is a
           problem that requires larger restrictions for the community, because we tried in the past and had
           success in Sunset Park in Brooklyn, in Soundview in the Bronx, in Southeast Queens. We tried an
           approach that was heavy on outreach, education, masks distribution, of concentrated testing, and
           enforcement wherever needed – and that worked. In this instance, we saw this problem grow, tried
           the same strategies, tried more enforcement, it was not turning the tide the way it needed to, because
           you can only enforce in so many places at so many times. We're now at the point where we need
           restrictions, hopefully only for a few weeks to really turn the tide here. Go ahead, Marcia.

           Question: I also wonder, Mr. Mayor, whether there – because there's a lack of secular education in
           some of these troubling communities that leads to a lack of compliance, because they don't have the
           secular education, maybe they don't understand it. Do you think there's a correlation between the lack
           of secular education and the lack of compliance?

           Mayor: I can't – I can't speculate on that, Marcia. I think what we have to do throughout all these ZIP
           codes is work with everyone. I mean, we've seen tremendous support from community leaders and
           community institutions. We've seen intensive efforts to educate people on the importance of mask

10 of 14                                                                                                                     10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 140 of 153
                                                                                                  EXHIBIT
           wearing, the importance of social distancing. We've seen masks distribution drives. I think there's 3-6
           plenty of good messaging coming from community leaders and institutions telling people how
           important it is. I think there are some voices in many communities, not just here in New York City,
           we're seeing it all around the country – there are some voices telling people not to wear masks, telling
           them coronavirus is a hoax. You saw a very painful example of that when Dr. Katz and our other
           health care leadership gave a press conference a week or two ago, and it was interrupted by a
           community resident, literally saying the coronavirus is a hoax. So, we have some of that out there.
           But, overwhelmingly, the community leadership has sent a message that's very consistent with what
           our health leadership is saying, and everyone is working together to try and solve this problem.

           Moderator: Next step is Juliet from 1010 WINS.

           Question: Oh, hi. Good morning, all. Good morning, Mr. Mayor. How are you?

           Mayor: Good, Juliet. How are you?

           Question: I'm okay. Thank you, thank you. So, you just said a couple of minutes ago that schools
           and some of these non-essential businesses might be closed for a few weeks. What criteria will you
           use to reopen and how – excuse me – how systematic would that criteria have to be maintained in
           order for everything to reopen?

           Mayor: Yeah, it's a very important question, Juliet. I appreciate it. Look, what we tend to see with the
           coronavirus – and I've been trained by our great health care leadership here to look for these patterns
           – there really are pretty clear patterns. When there's an upswing, it tends to go up over a period of
           days and weeks. When starts to turn in the right direction, you also see that emerge over a period of
           days and weeks. So, the two-week scenario is the ideal. And I'm not saying it's likely, but it's the ideal.
           It's the one we want everyone to shoot for, where from the moment the restrictions go into place, two
           weeks later you can come out of the restrictions. If the full two weeks has passed and the last seven
           consecutive days that ZIP code was under three percent positivity seven days in a row, that would
           indicate a trend, obviously. And that's what we be comfortable lifting the restrictions. Now, again, all
           this is ultimately the decision of the State of New York, but I'm going to keep being very vocal about
           what we think will work and what we need. We want those restrictions to just be as long as they need
           to be, not a day more. So, that's the ideal scenario. The other scenario we put forward is a 28-day
           scenario, four weeks, where if you can't meet that first standard, second standard is go four weeks, if
           by the last day, the 28th day, you're down below three percent, again, that should show us that
           enough of the trouble has passed, that we can lift the restrictions. Now, Juliet, people have to take
           this seriously. If they don't do the work, if the people in every community don't do the work, it could go
           on longer, and no one wants that. So, ideally, with a lot of, you know, buckling down, a lot of real
           teamwork and effort by people in communities, you can get this done in just a few weeks, maybe
           more like three, four weeks, but our goal is weeks and then get the restrictions off. Go ahead.

           Question: Okay. Thank you. Also, has anyone in these ZIP codes – in the nine ZIP codes, has
           anyone been given a summons for not wearing a mask?

           Mayor: Yeah. We'll get you those numbers. As I said, there's been a whole range of summons activity
           and enforcement activity, whether it is yeshivas that were shut down, stores that were shut down,
           people who were given summonses for not wearing a mask or anything else. But remember, this is an
           area where we've been adamant, because we know it works. The goal is to change behavior, never,
           ever wanted to penalize for the sake of penalizing. We've wanted to change behavior. We distribute
           the masks. If people take the masks and wear the masks, that's what we care about. If someone
           refuses, that's going to be a penalty right away.

11 of 14                                                                                                                     10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                   Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 141 of 153
           Moderator: We're on to our last two. First, we'll go to Narmeen from PIX 11. EXHIBIT                                   3-6
           Question: Hi. Good morning, Mayor.

           Mayor: How are you doing?

           Question: Good, doing well? I want to also – on what Juliet had said – we'd also like to see the
           numbers on the summons and fines in those nine ZIP codes. So, if your office could get that to us,
           we'd really appreciate it. But I also think that there's maybe some confusion or maybe some
           clarification needed for City residents about what City inspectors for compliance of things, like mask
           wearing, should or does look like. And I want to give you an example – we were in Borough Park for
           some time in the vicinity of 14th Avenue and 42nd street. And our observations showed minimal
           masks wearing. We drove around about a 10-block radius and we only saw a handful of people
           maybe wearing masks. When they saw our cameras come out, people would take it out of their
           pockets and put it on. We did not see NYPD vehicles with those loudspeaker messages that we saw
           last week. And we didn't see any obvious signs of City officials going around giving those summons. I
           mean, this seems to be an area that is in clear defiance of what the Governor and you are talking
           about.

           Mayor: Look, that's not the way I would define it, because we have been working with community
           leaders and community institutions, getting a lot of support. We've definitely seen an uptick in mask
           usage, but it's not where it needs to be. We have had loud speaker messages out now for the last
           week or more. We're going to continue that, of course. There's a lot of ground to cover. So, I respect
           that you were in a very good location, that's an area I used to represent the City Council, so you
           chose well. But, look, we're talking about nine ZIP codes. That's a lot of ground to cover. So, we have
           our folks out over a very broad area, getting this message out all the time, taking the enforcement
           action. But I want to be clear, again, I think there's a dissonance that has to be addressed very bluntly
           here. We did all the same measures in a number of communities, and it worked, and things turned
           around quickly – again, Sunset Park, Soundview, Southeast Queens. We put out the free masks. We
           did the education. We did the outreach. We did the intensive testing. We were able to turn the
           situation quickly. We're not seeing that in these nine ZIP codes. It's past the point where enforcement
           solves your problem. So, people can keep focusing on enforcement. If there's a role for enforcement,
           it's past that point. Now, the facts on the ground make clear we need restrictions. Enforcement would
           have worked as it did in the other places. If it had worked that same way as it did in the other places,
           we wouldn't be having this discussion. We need something stronger and we need it quickly. We need
           restrictions to stop this problem. Go ahead.

           Question: Mayor, have you found it any of those nine ZIP codes to be any more challenging when it
           comes to enforcement for any of your City inspectors, any ones that stand out that you believe the
           City has to work, maybe, harder on?

           Mayor: I have not heard that specifically. I think what we've seen is that the more education, the more
           outreach – yes, we've used those sound trucks, the more messages from community leaders, the
           more impact it makes. But we are fighting against a situation – as I said, there are some parts of the
           community where there are negative messages being put out, telling people not to wear masks and
           that coronavirus is a hoax and all that. We are fighting that problem. We are fighting the problem of
           people, of course, having had the fatigue of being through this crisis now for seven months. And
           that's understandable. It's hard to keep your guard up for so long. But what we do know is more and
           more, we're getting support and help from all facets of the community and that restrictions, unlike any
           of these other tools, restrictions are crystal clear. If non-essential businesses are closed, if public and
           non-public schools are closed, it's really obvious if someone is violating and you can take instant

12 of 14                                                                                                                     10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                      Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 142 of 153
           action on that. That's the kind of measure we need now.                   EXHIBIT                                      3-6
           Moderator: For our last question, we'll go to Katie from the Wall Street Journal.

           Question: Hi, I wanted to ask, coming off the businesses question – I know yesterday, you said that
           you would close down essential businesses. It's contrary to what the Governor and the State – what
           the Governor said he wants to do. So, if the Governor does not approve the City's plan to close non-
           essential businesses and these nine ZIP codes, will the City still move forward and enforce the
           closure of these businesses?

           Mayor: So, Katie, I've been really clear, I'm going to be clear again. I don't know how many times I
           said on Sunday, pending the State's approval, and I say it again yesterday. I also said we would be
           ready for Wednesday morning. We're not going to put out a plan, seek approval from the State and
           then not be ready to implement it. We are ready to implement it, starting tomorrow morning. We are
           waiting for an answer from the State. We cannot act until we get an answer from the State, it’s as
           clear as that. And I'm urging the State to move quickly and be decisive. We were at a moment where
           we need action. We're not going to defy the State. I've never suggested that in the least. I said, I put a
           proposal on the table to the State. We will be ready to implement it, but we are waiting for sign off.

           Question: Oh, thank you. So, what kind of outreach is being done now? Because I know last night
           you were asked that this is a pretty confusing situation. I think you said that it isn't, but I think for a lot
           of businesses in these areas, it is confusing. So, what kind of outreach is being done? Is SBS
           involved? Are people telling businesses? You know, people might now forget what's non-essential
           and they might forget if their businesses is essential or what can open. So, what kind of outreach is
           being done if that does happen?

           Mayor: Yeah. No, I want to say, I really have empathy for business owners. They've been through so
           much, this is the last thing they need. It's the last thing they want to hear. I appreciate that. And I want
           to see these businesses survive, and the notion of even having to close them for a few weeks is
           painful for everyone. I have empathy for them and I agree, they don't have the clear information they
           need. I want to get them the clear information they need, but we had to get this situation addressed.
           And so, I put the proposal out publicly to move the ball, to get things to happen, because my job is to
           protect people in this city. And we're going to have a decision soon, I'm convinced of that. We will
           educate everyone in the communities immediately when we have that decision. Clearly, the word has
           spread. So, by putting the proposal out on Sunday, it gave people a chance to hear it and get ready
           for it. We will – then, the second we have a final decision from the State, we'll start educating
           communities. We'll make clear to people what's expected of them. I want to be very, very clear, we do
           not want to harm anybody. We want to help stop this disease from spreading to more and more of the
           city. So, we'll get the word out and then we'll start enforcement. Once we've gotten the word out to
           everyone, we'll start enforcement right away. And at that point, it will be very, very aggressive,
           because when those restrictions are in place, it'll be crystal clear what's expected of everyone.

           Everybody, as we close down today, I just want to say this. Look, this city has come so far, and we
           came so far by focusing on the data, by focusing on the science. This is what has differentiated New
           York City from so much of the rest of the United States, and even from a lot of other countries around
           the world – devotion to following what the actual facts tell us to do. We saw a problem in these last
           days. It, unfortunately, consolidated. It was time to say we needed stronger restrictions. So, our
           decisions are based on the data and the science, but in the end, what really changes things, what
           protects everyone is when the people get involved. New Yorkers are the people who turned the tide
           last time under the toughest circumstances. New Yorkers will do it again. So, it's the science and the
           people. And I think this is what was never understood, unfortunately, in Washington D.C. and a lot of

13 of 14                                                                                                                     10/8/2020, 3:33 PM
Transcript: Mayor de Blasio Holds Media Availability | City of New York   https://www1.nyc.gov/office-of-the-mayor/news/698-20/transcript-mayo...
                     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 143 of 153
                                                                                                 EXHIBIT
           places around the country – devotion to the science and then belief in the people. Once             3-6
                                                                                                     you educate
           the people, it's up to the people to then take those lessons and act on them. And here in New York
           City, New Yorkers did that. We're going to do that again and we're going to keep this city safe. Thank
           you, everybody.



           pressoffice@cityhall.nyc.gov
           (212) 788-2958




14 of 14                                                                                                                     10/8/2020, 3:33 PM
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 144 of 153


                                                                        EXHIBIT 3-7
     Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 145 of 153

                 ~----------                      ©
                                                  ~-- - .!::- _ ~   -




_J                                                                      -:+:-
                                                                           __   --   • -


                                                                        .________,ID



                                        EXHIBIT 3-8
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 146 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 147 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 148 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 149 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 150 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 151 of 153




                                    V
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 152 of 153
Case 1:20-cv-00651-GLS-DJS Document 57 Filed 10/09/20 Page 153 of 153
